Exhibit 10.1

 

Execution Version

 

 

 

CURTISS-WRIGHT CORPORATION
CURTISS-WRIGHT CONTROLS, INC.
METAL IMPROVEMENT COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC
CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

 

$300,000,000

 

3.10% Series J Senior Guaranteed Notes due August 13, 2030
3.20% Series K Senior Guaranteed Notes due August 13, 2032

 

 

 

NOTE PURCHASE AGREEMENT

 

 

 

Dated as of August 13, 2020

 

 

 



TABLE OF CONTENTS

 

    Page       1. AUTHORIZATION OF NOTES; SUBSIDIARY GUARANTEE 1   1.1.
Authorization of Issue of Notes 1   1.2. Subsidiary Guarantee 2 2. SALE AND
PURCHASE OF NOTES 2 3. CLOSING 2 4. CONDITIONS TO CLOSING 2   4.1.
Representations and Warranties 2   4.2. Performance; No Default; No Change in
Control 3   4.3. Compliance Certificates 3   4.4. Opinions of Counsel 3   4.5.
Purchase Permitted By Applicable Law, etc 4   4.6. Sale of Other Notes 4   4.7.
Payment of Special Counsel Fees 4   4.8. Private Placement Number 4   4.9.
Changes in Corporate Structure 4   4.10. Subsidiary Guarantee 4   4.11. Side
Letter 5   4.12. Funding Instructions 5   4.13. Offeree Letters 5   4.14.
Proceedings and Documents 5 5. REPRESENTATIONS AND WARRANTIES OF THE ISSUERS 5  
5.1. Organization; Power and Authority 5   5.2. Authorization, etc 6   5.3.
Disclosure 6   5.4. Organization and Ownership of Shares of Subsidiaries 6  
5.5. Financial Statements 7   5.6. Compliance with Laws, Other Instruments, etc
7   5.7. Governmental Authorizations, etc 8   5.8. Litigation; Observance of
Statutes and Orders 8   5.9. Taxes 8   5.10. Title to Property; Leases 9   5.11.
Licenses, Permits, etc 9   5.12. Compliance with ERISA 9   5.13. Private
Offering by the Issuers 10   5.14. Use of Proceeds; Margin Regulations 11  
5.15. Existing Debt 11   5.16. Foreign Assets Control Regulations, etc 11  
5.17. Status under Certain Statutes 12   5.18. Pari Passu Ranking 12 6.
REPRESENTATIONS OF THE PURCHASERS 12

i



TABLE OF CONTENTS

(continued)

 

      Page   6.1. Purchase for Investment 12   6.2. Source of Funds 13 7.
INFORMATION AS TO COMPANY 15   7.1. Financial and Business Information 15   7.2.
Officer’s Certificate 17   7.3. Inspection 18   7.4. Electronic Delivery 18 8.
PREPAYMENT OF THE NOTES 19   8.1. Required Prepayments 19   8.2. Optional
Prepayments with Make-Whole Amount 19   8.3. Prepayment of Notes Upon Change in
Control 19   8.4. Offer to Prepay upon the Sale of Certain Assets 21   8.5.
Allocation of Partial Prepayments 22   8.6. Maturity; Surrender, etc 22   8.7.
Purchase of Notes 23   8.8. Make-Whole Amount 23 9. AFFIRMATIVE COVENANTS 25  
9.1. Compliance with Law 25   9.2. Insurance 25   9.3. Maintenance of Properties
25   9.4. Payment of Taxes 25   9.5. Corporate Existence, etc 26   9.6.
Additional Subsidiary Guarantors 26   9.7. Most Favored Lender 27 10. NEGATIVE
COVENANTS 28   10.1. Transactions with Affiliates 28   10.2. Mergers and
Consolidations 29   10.3. Sale of Assets 30   10.4. Limitation on Consolidated
Debt 30   10.5. Limitation on Priority Debt 30   10.6. Consolidated Interest
Coverage Ratio 30   10.7. Limitation on Liens 31   10.8. Nature of Business 33  
10.9. Material Subsidiaries 33   10.10. Terrorism Sanctions Regulations 33 11.
EVENTS OF DEFAULT 34 12. REMEDIES ON DEFAULT, ETC 36   12.1. Acceleration 36

ii



TABLE OF CONTENTS

(continued)

 

      Page   12.2. Other Remedies 37   12.3. Rescission 37   12.4. No Waivers or
Election of Remedies, Expenses, etc 37 13. REGISTRATION; EXCHANGE; SUBSTITUTION
OF NOTES 38   13.1. Registration of Notes 38   13.2. Transfer and Exchange of
Notes 38   13.3. Replacement of Notes 39 14. PAYMENTS ON NOTES 39   14.1. Place
of Payment 39   14.2. Home Office Payment 39   14.3. Status of Purchasers 40 15.
EXPENSES, ETC 41   15.1. Transaction Expenses 41   15.2. Survival 42 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 42 17. AMENDMENT
AND WAIVER 42   17.1. Requirements 42   17.2. Solicitation of Holders of Notes
42   17.3. Binding Effect, etc 43   17.4. Notes held by the Issuers, etc 43 18.
NOTICES 44 19. REPRODUCTION OF DOCUMENTS 44 20. CONFIDENTIAL INFORMATION 44 21.
SUBSTITUTION OF PURCHASER 46 22. MISCELLANEOUS 46   22.1. Successors and Assigns
46   22.2. Payments Due on Non-Business Days 46   22.3. Severability 47   22.4.
Accounting Terms 47   22.5. Construction 48   22.6. Counterparts 48   22.7.
Governing Law 49   22.8. Jurisdiction and Process; Waiver of Jury Trial 49

iii



SCHEDULES AND EXHIBITS

 

SCHEDULE A -- Information Relating to Purchasers SCHEDULE B -- Defined Terms
SCHEDULE 1.2 -- Subsidiary Guarantors SCHEDULE 3 -- Payment Instructions at the
Closing SCHEDULE 4.9 -- Changes in Corporate Structure SCHEDULE 5.3 --
Disclosure Materials SCHEDULE 5.4 -- Subsidiaries of the Company; Ownership of
Subsidiary Stock SCHEDULE 5.5 -- Financial Statements SCHEDULE 5.8 -- Certain
Litigation SCHEDULE 5.10 -- Title to Property SCHEDULE 5.11 -- Licenses,
Permits, Etc. SCHEDULE 5.12 -- ERISA Affiliates, Employee Benefit Plans SCHEDULE
5.15 -- Existing Debt SCHEDULE 5.16 -- Foreign Assets Control Regulations      
EXHIBIT 1.1(a) -- Form of 3.10% Series J Senior Guaranteed Note due August 13,
2030 EXHIBIT 1.1(b) -- Form of 3.20% Series K Senior Guaranteed Note due August
13, 2032 EXHIBIT 1.2 -- Form of Subsidiary Guarantee EXHIBIT 4.4(a)(i) -- Form
of Opinion of General Counsel to the Company EXHIBIT 4.4(a)(ii) -- Form of
Opinion of Associate General Counsel to the Company EXHIBIT 4.4(b) -- Form of
Opinion of Special Counsel for the Purchasers EXHIBIT 4.11 -- Form of Side
Letter

iv



CURTISS-WRIGHT CORPORATION
CURTISS-WRIGHT CONTROLS, INC.
METAL IMPROVEMENT COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC
CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

 

130 Harbour Place Drive, Suite 300
Davidson, NC 28036

 

3.10% Series J Senior Guaranteed Notes due August 13, 2030
3.20% Series K Senior Guaranteed Notes due August 13, 2032

 

August 13, 2020

 

To Each Of The Purchasers Listed In
The Attached Schedule A:

 

Ladies and Gentlemen:

 

CURTISS-WRIGHT CORPORATION, a Delaware corporation (together with its successors
and assigns, the “Company”), CURTISS-WRIGHT CONTROLS, INC., a Delaware
corporation (together with its successors and assigns, “C-W Controls”), METAL
IMPROVEMENT COMPANY, LLC, a Delaware limited liability company (together with
its successors and assigns, “Metal”), CURTISS-WRIGHT FLOW CONTROL CORPORATION, a
New York corporation (together with its successors and assigns, “C-W Flow”),
CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC, a Delaware limited liability company
(together with its successors and assigns, “C-W Flow Control Service”),
CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION, a Delaware corporation (together
with its successors and assigns, “C-W Electro-Mechanical”) and CURTISS-WRIGHT
SURFACE TECHNOLOGIES, LLC, a Delaware limited liability company (“C-W Surface”
and together with the Company, C-W Controls, Metal, C-W Flow, C-W Flow Control
Service and C-W Electro-Mechanical, individually, an “Issuer” and collectively,
the “Issuers”), hereby jointly and severally agree with the Purchasers as
follows:

 

1. AUTHORIZATION OF NOTES; SUBSIDIARY GUARANTEE.

 

1.1. Authorization of Issue of Notes. The Issuers will authorize the joint and
several issuance and sale of (a) $150,000,000 aggregate principal amount of
their joint and several 3.10% Series J Senior Guaranteed Notes due August 13,
2030 (including any amendments, restatements or modifications from time to time,
the “Series J Notes”) and (b) $150,000,000 aggregate principal amount of their
joint and several 3.20% Series K Senior Guaranteed Notes due August 13, 2032
(including any amendments, restatements or modifications from time to time, the
“Series K Notes”, and together with the Series J Notes, collectively, the
“Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13 of this

 



Agreement). The Series J Notes and the Series K Notes shall be substantially in
the form set out in Exhibit 1.1(a) and Exhibit 1.1(b), respectively, with such
changes thereto, if any, as may be approved by the Purchasers and the Issuers.
Certain capitalized terms used in this Agreement are defined in Schedule B; and,
for purposes of this Agreement, the rules of construction set forth in Section
22.5 shall govern.

 

1.2. Subsidiary Guarantee. The payment of the principal of, interest on, and
Make-Whole Amounts, if any, with respect to the Notes and other obligations of
the Issuers under this Agreement shall be guaranteed by certain Subsidiaries, as
listed on Schedule 1.2, pursuant to a guaranty agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Subsidiary
Guarantee”) substantially in the form of Exhibit 1.2 hereto.

 

2. SALE AND PURCHASE OF NOTES.

 

Subject to the terms and conditions of this Agreement, the Issuers will issue
and sell to each Purchaser and each Purchaser will purchase from the Issuers, at
the Closing provided for in Section 3, Notes in the principal amount and in the
Series specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof. The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance by any other
Purchaser hereunder.

 

3. CLOSING.

 

The sale and purchase of the Notes to be purchased by each of Purchaser shall
occur at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York,
NY 10178, at 10:00 a.m., local time, at a closing (the “Closing”) on August 13,
2020. At the Closing, the Issuers will deliver to each Purchaser the Notes to be
purchased by such Purchaser in the form of a single Note of each Series (or such
greater number of Notes of each such denominations of at least $250,000 as such
Purchaser may request) dated the date of the Closing and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Issuers or their order of immediately available funds in the
amount of the purchase price therefor as directed by the Issuers in Schedule 3.
If at the Closing the Issuers shall fail to tender such Notes to any Purchaser
as provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights each such Purchaser may have
by reason of such failure or such nonfulfillment.

 

4. CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to it
at the Closing is subject to the fulfillment to such Purchaser’s satisfaction,
prior to or at the Closing, of the following conditions:

 

4.1.Representations and Warranties.

 

The representations and warranties of the Issuers in this Agreement and of the
Obligors in the other Financing Documents shall be correct when made and at the
Closing.

2



4.2.Performance; No Default; No Change in Control.

 

Each Issuer shall have performed and complied with all agreements and conditions
contained in this Agreement, and the Obligors shall have performed and complied
with all agreements and conditions contained in the other Financing Documents,
in each case as required to be performed or complied with by it or such Obligor,
as the case may be, prior to or at the Closing and immediately after giving
effect to the issue and sale of the Notes (and the application of the proceeds
thereof as contemplated by Section 5.14) no Default or Event of Default shall
have occurred and be continuing.

 

4.3.Compliance Certificates.

 

(a) Issuers’ Officer’s Certificates. Each of the Issuers shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.

 

(b) Subsidiary Guarantors’ Officer’s Certificates. Each of the Subsidiary
Guarantors shall have delivered to such Purchaser an Officer’s Certificate,
dated the date of the Closing, certifying that (i) the representations and
warranties contained in the Subsidiary Guarantee are true on and as of the
Closing with the same effect as if made on that date and (ii) that such
Subsidiary Guarantor has performed and complied with all agreements and
conditions contained in the Subsidiary Guarantee required to be performed or
complied with by such Subsidiary Guarantor prior to or at the Closing

 

(c) Issuers’ Secretary’s Certificates. Each of the Issuers shall have delivered
to such Purchaser a certificate, dated the date of the Closing, certifying as to
the resolutions attached thereto and other corporate or limited liability
company proceedings relating to the authorization, execution and delivery of the
Notes and this Agreement.

 

(d) Subsidiary Guarantors’ Secretary’s Certificates. Each of the Subsidiary
Guarantors shall have delivered to such Purchaser a certificate, dated the date
of the Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Subsidiary Guarantee by such Subsidiary Guarantor.

 

4.4.Opinions of Counsel.

 

Such Purchaser shall have received opinions in form and substance satisfactory
to it, dated the date of the Closing (a) from one or more Associate General
Counsel or General Counsel to the Company substantially in the forms set forth
in Exhibit 4.4(a)(i) and Exhibit 4.4(a)(ii) and covering such other matters
incident to such transactions as the Purchasers or their counsel may reasonably
request (and the Company hereby instructs such counsel to deliver such opinions
to each Purchaser) and (b) from Morgan, Lewis & Bockius LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as the Purchasers may reasonably request.

3



4.5.Purchase Permitted By Applicable Law, etc.

 

On the date of the Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which it is
subject, without recourse to provisions (such as Section 1405(a)(8) of the New
York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If so requested, such Purchaser shall have received
Officer’s Certificates from each Issuer and each Subsidiary Guarantor certifying
as to such matters of fact as it may reasonably specify to enable such Purchaser
to determine whether such purchase is so permitted.

 

4.6.Sale of Other Notes.

 

Contemporaneously with the Closing, the Issuers shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule A.

 

4.7.Payment of Special Counsel Fees.

 

Without limiting the provisions of Section 15.1, the Issuers shall have paid on
or before the Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4(c) to the extent
reflected in a statement of such counsel rendered to the Issuers at least one
Business Day prior to the Closing.

 

4.8.Private Placement Number.

 

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the Securities Valuation Office of the National Association of
Insurance Commissioners (the “NAIC”)) shall have been obtained for each Series
of Notes.

 

4.9.Changes in Corporate Structure.

 

Except as specified in Schedule 4.9, no Obligor shall have changed its
jurisdiction of incorporation or organization or been a party to any merger or
consolidation and shall not have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

 

4.10.Subsidiary Guarantee.

 

Each Subsidiary Guarantor shall have duly executed and delivered to the
Purchasers the Subsidiary Guarantee and such Subsidiary Guarantee shall be in
full force and effect.

4



4.11.Side Letter.

 

Each of the Issuers and each of the Purchasers shall have duly executed and
delivered a side letter substantially in the form of Exhibit 4.11 hereto (as
amended, restated or otherwise modified from time to time, the “Side Letter”),
and the Side Letter shall be in full force and effect.

 

4.12.Funding Instructions.

 

At least three Business Days prior to the date of the Closing, such Purchaser
shall have received written instructions signed by a Responsible Officer on
letterhead of the Company confirming the information specified in Schedule 3
including (a) the name and address of the transferee bank, (b) such transferee
bank’s ABA number and (c) the account name and number into which the purchase
price for the Notes is to be deposited.

 

4.13.Offeree Letters.

 

Each of BofA Securities, Inc. and J.P. Morgan Securities LLC shall have
delivered to each Issuer, their counsel, each of the Purchasers and the
Purchasers’ special counsel an offeree letter, each in form and substance
satisfactory to each Purchaser and the Issuers, confirming the manner of the
offering of the Notes by BofA Securities, Inc. and J.P. Morgan Securities LLC
(or confirmation that it did not participate in the marketing of the Notes).

 

4.14.Proceedings and Documents.

 

All corporate and limited liability company, as applicable, and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or its counsel may
reasonably request.

 

5.REPRESENTATIONS AND WARRANTIES OF THE ISSUERS

 

Each of the Issuers jointly and severally represents and warrants to each
Purchaser that:

 

5.1.Organization; Power and Authority.

 

The Company is a corporation duly organized, validly existing and in good
standing under the laws of Delaware, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver the Financing Documents to
which it is a party and to perform the provisions hereof and thereof.

5



5.2.Authorization, etc.

 

(a) This Agreement and the Notes have been duly authorized by all necessary
corporate or limited liability company, as applicable, action on the part of
each Issuer, and this Agreement constitutes, and upon execution and delivery
thereof each Note will constitute, a legal, valid and binding obligation of each
Issuer enforceable against such Issuer in accordance with its terms, except as
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(b) The Subsidiary Guarantee has been duly authorized by all necessary corporate
action on the part of each Subsidiary Guarantor, and the Subsidiary Guarantee
constitutes a legal, valid and binding obligation of each Subsidiary Guarantor
enforceable against each Subsidiary Guarantor in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

5.3.Disclosure.

 

The Company, through its agents, BofA Securities, Inc. and J.P. Morgan
Securities LLC , has delivered to each Purchaser a copy of an Investor
Presentation, dated May 2020 (the “Presentation”), relating to the transactions
contemplated hereby. Except as disclosed in Schedule 5.3, this Agreement, the
Presentation, the documents, certificates or other writings identified in
Schedule 5.3 and the financial statements listed in Schedule 5.5, taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein in light of the
circumstances under which they were made not misleading; provided that, with
respect to management projections or guidance or forward looking statements, the
Issuers represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time, it being recognized by
the Purchasers that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount. Except as disclosed in the Presentation or
as expressly described in Schedule 5.3, or in one of the documents, certificates
or other writings identified therein, or in the financial statements listed in
Schedule 5.5, since December 31, 2019, there has been no change in the financial
condition, operations, business or properties of the Company or any of its
Subsidiaries except changes that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

 

5.4.Organization and Ownership of Shares of Subsidiaries.

 

(a) Schedule 5.4 is (except as noted therein) a complete and correct list of the
Company’s Subsidiaries, showing, as to each Subsidiary, the correct name

6



thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.

 

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).

 

(c) Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization or formation, and is duly qualified as a
foreign corporation or other legal entity and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, and to execute and deliver the Financing Documents to which it is a
party, and to perform the provisions hereof and thereof.

 

(d) No Subsidiary is a party or otherwise subject to any legal restriction or
any agreement (other than this Agreement, the agreements listed on Schedule 5.4
and customary limitations imposed by corporate law statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to any Obligor or any of such Obligor’s
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

 

5.5.Financial Statements.

 

The Company has delivered to each Purchaser copies of the financial statements
of the Company and its Subsidiaries listed on Schedule 5.5. All of said
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments and the absence of footnotes).

 

5.6.Compliance with Laws, Other Instruments, etc.

 

The execution, delivery and performance by each of the Issuers and each
Subsidiary Guarantor, as the case may be, of this Agreement, the Notes and the
Subsidiary Guarantee will not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation

7



of any Lien in respect of any property of the Company or any Subsidiary under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, corporate charter or by-laws, operating agreement or any other Material
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.

 

5.7.Governmental Authorizations, etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by (a) the Issuers of this Agreement or the Notes and
(b) each Subsidiary Guarantor of the Subsidiary Guarantee, except that the
Issuers may, at their option, file a notice on Form D with the Securities and
Exchange Commission.

 

5.8.Litigation; Observance of Statutes and Orders.

 

(a) Except as disclosed in Schedule 5.8, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

 

(b) Neither the Company nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws and any of the laws and regulations
referred to in Section 5.16) of any Governmental Authority, which default or
violation, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

5.9.Taxes.

 

The Issuers and their Subsidiaries have filed all income tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments
payable by them, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and
assessments (a) the amount of which is not individually or in the aggregate
Material or (b) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the affected Issuer or Subsidiary, as the case may be, has established
adequate reserves in accordance with GAAP. The Federal income tax liabilities of
the Issuers and their Subsidiaries which have filed a Federal income tax return
or were included in a consolidated Federal income tax return have been
determined by the

8



Internal Revenue Service and paid for all fiscal years up to and including the
fiscal year ended December 31, 2016.

 

5.10.Title to Property; Leases.

 

Except as disclosed on Schedule 5.10, each of the Issuers and their Subsidiaries
have good and sufficient title to their respective Material properties,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by any of the
Issuers or any Subsidiary after said date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement. All Material leases are valid and subsisting and
are in full force and effect in all material respects.

 

5.11.Licenses, Permits, etc.

 

Except as disclosed in Schedule 5.11, each of the Issuers and their Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, service marks, trademarks and trade names, or rights thereto, that
are Material, and, to the knowledge of the Issuers, none of such licenses,
permits, franchises, authorizations, patents, copyrights, service marks,
trademarks and trade names, or rights with respect thereto conflict with the
rights of others, except for those conflicts that, individually or in the
aggregate, would not have a Material Adverse Effect.

 

5.12.Compliance with ERISA.

 

(a) Each Issuer and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. None
of the Issuers nor any ERISA Affiliate has incurred any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that would, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by any of the Issuers or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of any of the
Issuers or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions or to section 430 or section
436 of the Code or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.

 

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $100,000,000 in the aggregate
for all such Plans.

9



The term “benefit liabilities” has the meaning specified in section 4001 of
ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.

 

(c) None of the Issuers or their ERISA Affiliates has incurred withdrawal
liabilities (and none is subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

 

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.

 

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Issuers in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of the Purchasers’ representation in Section
6.2 as to the sources of the funds to be used to pay the purchase price of the
Notes to be purchased by such Purchaser.

 

(f) Schedule 5.12 sets forth all ERISA Affiliates and all “employee benefit
plans” maintained by the Issuers (or any “affiliate” thereof) or in respect of
which the Notes could constitute an “employer security” (“employee benefit plan”
has the meaning specified in section 3 of ERISA, “affiliate” has the meaning
specified in section 407(d) of ERISA and section V of the Department of Labor
Prohibited Transaction Exemption 95-60 (60 FR 35925, August 12, 1995) and
“employer security” has the meaning specified in section 407(d) of ERISA).

 

(g) No Issuer or any of its Subsidiaries has any Non-U.S. Plans.

 

5.13.Private Offering by the Issuers.

 

None of the Issuers nor anyone acting on behalf of any of them has offered the
Notes or any similar securities for sale to, or solicited any offer to buy any
of the same from, or otherwise approached or negotiated in respect thereof with,
any Person other than the Purchasers and not more than 35 other Institutional
Investors (as defined in clause (c) of the definition of such term), each of
which has been offered the Notes at a private sale for investment. None of the
Issuers nor anyone acting on behalf of any of them has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act. The representations and
warranties of the Issuers in the second sentence of this Section 5.13 are made
in reliance upon and subject to the accuracy and completeness of the Purchasers’
representations and warranties set forth in Section 6.1.

10



5.14.Use of Proceeds; Margin Regulations.

 

The Issuers will apply the proceeds of the sale of the Notes for general
corporate purposes of the Issuers and their Subsidiaries, including repaying
existing indebtedness of the Issuers and their Subsidiaries and acquisitions. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve any Issuer in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 10% of the value of the consolidated assets of the Issuers
and their Subsidiaries and the Issuers do not have any present intention that
margin stock will constitute more than 10% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

5.15.Existing Debt.

 

Except as described therein, Schedule 5.15 sets forth a complete and correct
list of each issue of Debt of the Issuers and their Subsidiaries the outstanding
principal amount of which exceeds $15,000,000 as of June 30, 2020, since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of such Debt of the Issuers or their
Subsidiaries. The aggregate amount of all outstanding Debt of the Issuers and
their Subsidiaries not set forth in Schedule 5.15 does not exceed $75,000,000.
None of the Issuers nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any Debt of
such Issuer or such Subsidiary and no event or condition exists with respect to
any Debt of any such Issuer or such Subsidiary the outstanding principal amount
of which exceeds $15,000,000 that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.

 

5.16.Foreign Assets Control Regulations, etc.

 

(a) Neither the Company nor any Controlled Entity (i) is a Blocked Person, (ii)
has been notified that its name appears or may in the future appear on a State
Sanctions List or (iii) is a target of sanctions that have been imposed by the
United Nations or the European Union.

 

(b) Except as disclosed on Schedule 5.16, neither the Company nor any Controlled
Entity (i) has violated, been found in violation of, or been charged or
convicted under, any applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws or (ii) to the Company’s knowledge, is
under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption
Laws.

 

(c) No part of the proceeds from the sale of the Notes hereunder:

11



(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or, to the Company’s knowledge, indirectly, (A) in connection with any
investment in, or any transactions or dealings with, any Blocked Person, (B) for
any purpose that would cause any Purchaser to be in violation of any U.S.
Economic Sanctions Laws or (C) otherwise in violation of any U.S. Economic
Sanctions Laws;

 

(ii) will be used, directly or, to the Company’s knowledge, indirectly, in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Money Laundering Laws; or

 

(iii) will be used, directly or, to the Company’s knowledge, indirectly, for the
purpose of making any improper payments, including bribes, to any Governmental
Official or commercial counterparty in order to obtain, retain or direct
business or obtain any improper advantage, in each case which would be in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Corruption Laws.

 

(d) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

 

5.17.Status under Certain Statutes.

 

No Issuer or any Subsidiary is subject to regulation under the Investment
Company Act of 1940, as amended, the Public Utility Holding Company Act of 2005,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

 

5.18.Pari Passu Ranking.

 

The Obligors’ obligations under the Financing Documents to which they are a
party will, upon issuance of the Notes, rank at least pari passu, without
preference or priority, with all of their respective other outstanding unsecured
and unsubordinated obligations, except for those obligations that are
mandatorily afforded priority by operation of law.

 

6.REPRESENTATIONS OF THE PURCHASERS.

 

6.1.Purchase for Investment.

 

Each Purchaser represents, as of the date hereof, that it (a) is an “accredited
investor” as defined in Rule 501 (a)(1), (2), (3) or (7) of Regulation D under
the Securities Act acting for its own account (and not for the account of
others) or as a fiduciary or agent for others (which others are also “accredited
investors”); (b) has received and reviewed the Presentation; (c) has relied upon
the Presentation and the representations and warranties of the Issuers set forth
herein in making a decision to purchase the Notes and has a full understanding
and appreciation of the

12



risks inherent in such an investment, (d) together with its attorneys,
accountants and other representatives and advisers, if any (i) has been given an
opportunity to ask, and has to the extent such Purchaser considered necessary,
asked questions of, and has received answers from, officers of the Issuers
concerning the terms and conditions of the offering and sale of Notes and the
affairs of the Issuers and their proposed activities and (ii) has been given or
afforded access to all documents, records, books and additional information
which such Purchaser has requested regarding such matters (provided that it is
understood that no information obtained by any Purchaser in any manner indicated
in this clause (d) in any way limits the scope and substance of the
representations and warranties made by the Issuers set forth in this Agreement
upon which each Purchaser may rely in full regardless of any such information)
and (e) is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds over which such Purchaser has investment discretion and not with
a view to the distribution thereof (except for any transfer of the Notes
effected pursuant to an applicable exemption from the registration requirements
of the Securities Act), provided that the disposition of it or its property
shall at all times be within its or their control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Issuers are not required to register the Notes.

 

6.2.Source of Funds.

 

Each Purchaser represents that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

 

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

13



(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or

 

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d) of the INHAM Exemption) owns a 10% or
more interest in any of the Issuers and (i) the identity of such INHAM and (ii)
the name(s) of the employee benefit plan(s) whose assets constitute the Source
have been disclosed to such Issuer in writing pursuant to this paragraph (e); or

 

(f) the Source is a governmental plan; or

 

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Issuers in writing pursuant to this paragraph (g); or

 

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

14



If any Purchaser or any subsequent transferee of the Notes notifies any of the
Issuers in writing that such Purchaser or such transferee is relying on any
representation contained in paragraphs (c), (d), (e), or (g) above, such Issuer
shall deliver on the date of the Closing and on the date of any applicable
transfer, a certificate, which shall either state that (i) it is neither a
“party in interest” (as defined in Title I, section 3(14) of ERISA) nor a
“disqualified person” (as defined in section 4975(e)(2) of the Code), with
respect to any plan identified pursuant to paragraphs (c), (e) or (g) above, or
(ii) with respect to any plan identified pursuant to paragraph (d) above,
neither it nor any “affiliate” (as defined in section V(c) of the QPAM
Exemption) has at such time, and during the immediately preceding one year,
exercised the authority to appoint or terminate said QPAM as manager of any plan
identified in writing pursuant to paragraph (d) above or to negotiate the terms
of said QPAM’s management agreement on behalf of any such identified plan. As
used in this Section 6.2, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in section 3
of ERISA. Each of the representations of the Purchasers made in this Section 6.2
are also for the benefit of the Subsidiary Guarantors.

 

7.INFORMATION AS TO COMPANY.

 

7.1.Financial and Business Information.

 

The Company shall deliver to each holder of Notes that is an Institutional
Investor:

 

(a) Quarterly Statements -- within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of,

 

(i) a consolidated unaudited balance sheet of the Company and its Subsidiaries
as at the end of such quarter, and

 

(ii) consolidated unaudited statements of income and cash flows of the Company
and its Subsidiaries for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting (together with the
footnotes thereto), in all material respects, the consolidated financial
position of the companies being reported on and their consolidated results of
operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a);

 

(b) Annual Statements -- within 105 days after the end of each fiscal year of
the Company, duplicate copies of,

15



(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

 

(ii) consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements (together with the footnotes thereto) present fairly, in all material
respects, the consolidated financial position of the companies being reported
upon and their consolidated results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, provided that the delivery within
the time period specified above of the Company’s Annual Report on Form 10-K for
such fiscal year prepared in accordance with the requirements therefor and filed
with the Securities and Exchange Commission shall be deemed to satisfy the
requirements of this Section 7.1(b);

 

(c) SEC and Other Reports -- promptly upon their becoming available, one copy of
(i) each financial statement, report (including without limitation, the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) notice or proxy statement sent by the Company or any
Subsidiary to public securities holders generally, and (ii) each regular or
periodic report, each registration statement that shall have become effective
(without exhibits except as expressly requested by such holder), and each final
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the Securities and Exchange Commission; provided that to the extent
information in paragraph (a) through (c) is filed with the Securities and
Exchange Commission, in electronic form, the Company will promptly provide the
information electronically to the holders of the Notes at such time;

 

(d) Notice of Default or Event of Default -- promptly, and in any event within
five Business Days after a Responsible Officer having knowledge of the existence
of any Default or Event of Default, a written notice specifying the nature and
period of existence thereof and what action an Issuer or Subsidiary Guarantor is
taking or proposes to take with respect thereto;

 

(e) ERISA Matters -- promptly, and in any event within five Business Days after
a Responsible Officer has knowledge of any of the following, a written notice
setting forth the nature thereof and the action, if any, that an Issuer, a
Subsidiary Guarantor or an ERISA Affiliate proposes to take with respect
thereto:

 

(i) with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof, or

16



(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Issuer, a Subsidiary Guarantor or any ERISA Affiliate of a notice
from a Multiemployer Plan that such action has been taken by the PBGC with
respect to such Multiemployer Plan; or

 

(iii) any event, transaction or condition that could result in the incurrence of
any liability by an Issuer, a Subsidiary Guarantor or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of any Issuer, any Subsidiary Guarantor
or any ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or
excise tax provisions, if such liability or Lien, taken together with any other
such liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect; and

 

(f) Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of any Obligor or any of its Subsidiaries or relating to
the ability of any Obligor to perform its obligations under the Financing
Documents to which it is a party as from time to time may be reasonably
requested by any such holder of Notes.

 

7.2.Officer’s Certificate.

 

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer setting forth:

 

(a) Covenant Compliance – (i) the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.3 through 10.7, inclusive, Section 10.9 and any
Additional Provision, during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence), and
(ii) a reconciliation of the treatment of leases which are or would be deemed by
GAAP as in effect prior to January 1, 2019 to be treated as operating leases, in
form and substance reasonably satisfactory to the Required Holders. In addition,
in the event that the Company or any Subsidiary has made an election to measure
any financial liability using fair value (which election is being disregarded
for purposes of determining compliance with this Agreement pursuant to Section
22.4) as to the period covered by any such financial statement, such Senior
Financial Officer’s certificate as to such period shall include a reconciliation
from GAAP with respect to such election; and

 

(b) Event of Default -- a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review

17



of the transactions and conditions of the Company and its Subsidiaries from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate and that such review shall not have
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

 

7.3.Inspection.

 

The Issuers shall permit the representatives of each holder of Notes that is an
Institutional Investor:

 

(a) No Default -- if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the applicable Issuer: (i) to
visit the principal executive office of such Issuer, to discuss the affairs,
finances and accounts of such Issuer and its Subsidiaries with such Issuer’s
officers, and (ii) with the consent of such Issuer (which consent will not be
unreasonably withheld) to visit the other offices and properties of such Issuer
and each of its Subsidiaries, all at such reasonable times and as often as may
be reasonably requested in writing; and

 

(b) Default -- if a Default or Event of Default then exists, at the expense of
the Issuers to visit and inspect any of the offices or properties of any Issuer
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision each Issuer authorizes
said accountants to discuss the affairs, finances and accounts of the Issuers
and their Subsidiaries), all at such times and as often as may be requested.

 

7.4.Electronic Delivery.

 

Financial statements, opinions of independent certified public accountants,
other information and Officer’s Certificates that are required to be delivered
by the Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be
deemed to have been delivered if the Company satisfies any of the following
requirements with respect thereto:

 

(a) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) are delivered to each
holder of a Note by e-mail at the e-mail address set forth in such holder’s
Purchaser Schedule or as communicated from time to time in a separate writing
delivered to the Obligors; or

 

(b) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 and any other information required under Section 7.1(c) are timely
posted by or on behalf

18



of the Company on IntraLinks or on any other similar website to which each
holder of Notes has free access;

 

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20); provided further, that in the case of clause (b), the Company
shall have given each holder of a Note prior written notice, which may be by
e-mail or in accordance with Section 18, of such posting in connection with each
delivery, provided further, that upon request of any holder to receive paper
copies of such forms, financial statements, other information and Officer’s
Certificates or to receive them by e-mail, the Company will promptly e-mail them
or deliver such paper copies, as the case may be, to such holder.

 

8.PREPAYMENT OF THE NOTES.

 

8.1.Required Prepayments.

 

The outstanding principal amount, if any, of the Notes shall be repaid by the
Issuers, at par and without payment of the Make-Whole Amount or any premium, on
the stated maturity date thereof.

 

8.2.Optional Prepayments with Make-Whole Amount.

 

The Issuers may, at their option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any Series (but if in
part, in an amount not less than $5,000,000 or such lesser amount as shall then
be outstanding), at 100% of the principal amount so prepaid, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount;
provided, however, that the Issuers may prepay all or any part of any Series
(rather than all or any part of all Series) of Notes only so long as no Default
or Event of Default shall have occurred and be continuing. The Issuers will give
each holder of such Series of Notes written notice of each optional prepayment
of such Series under this Section 8.2 not less than 15 days and not more than 60
days prior to the date fixed for such prepayment unless the Issuers and the
Required Holders agree to another time period pursuant to Section 17. Each such
notice shall specify such date, the aggregate principal amount and Series of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.5), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Issuers shall deliver to each holder of such
Series of Notes a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.

 

8.3.Prepayment of Notes Upon Change in Control.

 

(a) Notice of Change in Control or Control Event. The Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or

19



Control Event to each holder of Notes. In the case of a Control Event, following
the delivery of such notice, the Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 20 days prior
to such action, the Company has given to each holder written notice containing
and constituting an offer to prepay the Notes as described in subparagraph (b)
of this Section 8.3, together with the certificate described in subparagraph (f)
of this Section 8.3, and (ii) contemporaneously with such consummation of such
Change in Control, the Issuers prepay all of the Notes required to prepaid in
accordance with this Section 8.3. In the case that a Change in Control has
occurred, such notice shall contain and constitute an offer to prepay Notes as
described in subparagraph (b) of this Section 8.3 and shall be accompanied by
the certificate described in subparagraph (f) of this Section 8.3.

 

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.3 shall be an offer to prepay, in accordance
with and subject to this Section 8.3, all, but not less than all, of the Notes
held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Change in Control
Proposed Prepayment Date”). If such Change in Control Proposed Prepayment Date
is in connection with an offer contemplated by the last sentence of clause (a)
of this Section 8.3, then such Change in Control Proposed Prepayment Date shall
be a date specified in such offer provided that such date is not less than 20
days and not more than 60 days after the date of such offer (if the Change in
Control Proposed Prepayment Date shall not be specified in such offer, the
Change in Control Proposed Prepayment Date shall be the Business Day nearest to
the 30th day after the date of such offer).

 

(c) Acceptance; Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.3 by causing a written notice of such acceptance to
be delivered to the Company at least 10 Business Days prior to the Change in
Control Proposed Prepayment Date (a “Change in Control Offer Response Date”). A
failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.3 by the Change in Control Offer Response Date shall be deemed to
constitute a rejection of such offer by such holder.

 

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this Section
8.3 shall be at 100% of the principal amount of such Notes, together with
interest on such Notes accrued to the Change in Control Prepayment Date. Each
prepayment of Notes pursuant to this Section 8.3 shall be made on the Change in
Control Prepayment Date, except as provided in clause (e) of this Section 8.3.

 

(e) Deferral Pending Change in Control. The obligation of the Issuers to prepay
Notes pursuant to the offers required by the second sentence in clause (a) of
this Section 8.3 and accepted in accordance with clause (c) of this Section 8.3
is subject to the occurrence of the Change in Control in respect of which such
offers and acceptances shall have been made. In the event that such Change in
Control does not occur on the Change in Control Proposed Prepayment Date in
respect thereof, the prepayment shall be deferred until, and shall be made on
the date on which, such Change in Control occurs.

20



The Issuers shall keep each holder of Notes reasonably and timely informed of
(i) any such deferral of the date of prepayment, (ii) the date on which such
Change in Control and the prepayment are expected to occur and (iii) any
determination by the Issuers that efforts to effect such Change in Control have
ceased or been abandoned (in which case the offers and acceptances made pursuant
to this Section 8.3 in respect of such Change in Control shall be deemed
rescinded).

 

(f) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the proposed Change in Control Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.3; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid as of the Change in Control Prepayment Date; (v) that the conditions of
this Section 8.3 have been fulfilled; and (vi) in reasonable detail, the nature
and date of the Change in Control.

 

(g) “Change in Control” Defined. A “Change in Control” shall occur if any Person
or group of Persons acting in concert, together with Affiliates thereof, shall
in the aggregate, directly or indirectly, control or own (beneficially or
otherwise) more than 50% of the issued and outstanding Voting Stock of the
Company at any time after the date of this Agreement or shall otherwise have the
ability to elect a majority of the members of the board of directors of the
Company.

 

(h) “Control Event” Defined. “Control Event” means: (i) the execution by the
Company or any of its Subsidiaries or Affiliates of any agreement or letter of
intent with respect to any proposed transaction or event or series of
transactions or events which, individually or in the aggregate, may reasonably
be expected to result in a Change in Control, or (ii) the execution of any
written agreement which, when fully performed by the parties thereto, would
result in a Change in Control.

 

8.4.Offer to Prepay upon the Sale of Certain Assets.

 

(a) Notice and Offer. In the event of any Debt Prepayment Application under
Section 10.3, the Obligors will, within 10 days of the occurrence of the
Transfer (a “Debt Prepayment Transfer”) in respect of which an offer to prepay
the Notes is being made to comply with the provisions for a Debt Prepayment
Application (as set forth in the definition thereof), give written notice of
such Debt Prepayment Transfer to each holder of Notes. Such written notice shall
contain, and such written notice shall constitute, an irrevocable offer (the
“Transfer Prepayment Offer”) to prepay, at the election of each holder, a
portion of the Notes held by such holder equal to such holder’s Ratable Portion
of the Net Proceeds in respect of such Debt Prepayment Transfer on a date
specified in such notice (the “Transfer Prepayment Date”) that is not less than
30 days and not more than 60 days after the date of such notice, together with
interest on the amount to be so prepaid accrued to the Transfer Prepayment Date.
If the Transfer Prepayment Date shall not be specified in such notice, the
Transfer Prepayment Date shall be the 40th day after the date of such notice.

21



(b) Acceptance and Payment. To accept such Transfer Prepayment Offer, a holder
of Notes shall cause a notice of such acceptance to be delivered to the Company
not later than 20 days after the date of such written notice from the Obligors,
provided, that failure to accept such offer in writing within 20 days after the
date of such written notice shall be deemed to constitute a rejection of the
Prepayment Offer. If so accepted by any holder of a Note, such offered
prepayment (equal to not less than such holder’s Ratable Portion of the Net
Proceeds in respect of such Debt Prepayment Transfer) shall be due and payable
on the Transfer Prepayment Date. Such offered prepayment shall be made at one
hundred percent (100%) of the principal amount of such Notes being so prepaid,
together with interest on such principal amount then being prepaid accrued to
the Transfer Prepayment Date.

 

(c) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.4 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying
(i) the Transfer Prepayment Date, (ii) the Net Proceeds in respect of the
applicable Debt Prepayment Transfer, (iii) that such offer is being made
pursuant to Section 8.4 and Section 10.3, (iv) the principal amount of each Note
offered to be prepaid, (v) the interest that would be due on each Note offered
to be prepaid, accrued to the Transfer Prepayment Date and (vi) in reasonable
detail, the nature of the Transfer giving rise to such Debt Prepayment Transfer
and certifying that no Default or Event of Default exists or would exist after
giving effect to the prepayment contemplated by such offer.

 

8.5.Allocation of Partial Prepayments.

 

In the case of each partial prepayment of Notes pursuant to Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated (a) in the case
of a partial prepayment of any Series of Notes, among all of the Notes of such
Series at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment so long as no Default or Event of Default shall have occurred and be
continuing and (ii) in the case of a partial prepayment of all of the Notes
outstanding, without regard to Series, in proportion, as nearly as practicable,
to the respective unpaid principal amounts thereof not theretofore called for
prepayment.

 

8.6.Maturity; Surrender, etc.

 

In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment (which shall be a Business Day),
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Issuers shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Issuers and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

22



  8.7. Purchase of Notes.

 

No Issuer will, nor will any Issuer permit any Subsidiary or Affiliate it
controls to, purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any Series of the outstanding Notes except (a) upon the payment or
prepayment of such Series of the Notes in accordance with the terms of this
Agreement and the Notes or (b) pursuant to an offer to purchase any outstanding
Notes of such Series made by the Issuer or an Affiliate pro rata to the holders
of all Notes of such Series at the time outstanding upon the same terms and
conditions; provided that the Issuers may only make an offer to purchase an
individual Series of Notes (rather than all Notes) so long as no Default or
Event of Default shall have occurred and be continuing. Any such offer shall
provide each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 10
Business Days. If the holders of more than 15% of the principal amount of the
Notes of such Series then outstanding accept such offer, the Issuers shall
promptly notify the remaining holders of such Series of Notes of such fact and
the expiration date for the acceptance by holders of such Series of Notes of
such offer shall be extended by the number of days necessary to give each such
remaining holder at least 10 Business Days from its receipt of such notice to
accept such offer. The Issuers will promptly cancel all Notes acquired by any of
them or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

 

  8.8. Make-Whole Amount.

 

The term “Make-Whole Amount” means, with respect to any Note of any Series, an
amount equal to the excess, if any, of the Discounted Value of the Remaining
Scheduled Payments with respect to the Called Principal of such Note of such
Series over the amount of such Called Principal, provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:

 

“Called Principal” means, with respect to any Note of any Series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note of
any Series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Series of Notes is payable)
equal to the Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
-the -run U.S. Treasury securities (“Reported”) having a maturity equal to the

23



Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any Series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes of such
Series, then the amount of the next succeeding scheduled interest payment will
be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.2 or Section
12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note of any
Series, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

24



In the event that the Issuers shall incorrectly compute any Make-Whole Amount
payable in connection with any Note to be prepaid, no Issuer nor any holder of
any Note shall be bound by such incorrect computation, but instead, shall be
entitled to receive an amount equal to the correct Make-Whole Amount (or a
refund, in the case of the Issuers), as the case may be, computed in compliance
with the terms of this Agreement.

 

9. AFFIRMATIVE COVENANTS.

 

Each of the Issuers covenants that so long as any of the Notes are outstanding:

 

  9.1. Compliance with Law.

 

Each of the Issuers will and will cause each of their Subsidiaries to comply
with all laws, ordinances or governmental rules or regulations to which each of
them is subject, including, without limitation, Environmental Laws and the laws
and regulations referred to in Section 5.16, and will obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

  9.2. Insurance.

 

Each of the Issuers will and will cause each of their Subsidiaries to maintain,
with financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

 

9.3. Maintenance of Properties.

 

Each of the Issuers will and will cause each of their Subsidiaries to maintain
and keep, or cause to be maintained and kept, their respective properties in
good repair, working order and condition (other than ordinary wear and tear), so
that the business carried on in connection therewith may be properly conducted
at all times, provided that this Section shall not prevent any Issuer or any of
its Subsidiaries from discontinuing the operation and the maintenance of any of
its properties if such discontinuance is desirable in the conduct of its
business and the Issuers have concluded that such discontinuance would not,
individually or in the aggregate, have a Material Adverse Effect.

 

  9.4. Payment of Taxes.

 

Each of the Issuers will and will cause each of their Subsidiaries to file all
income tax or similar tax returns required to be filed in any jurisdiction and
to pay and discharge all taxes shown to be due and payable on such returns and
all other taxes, assessments, governmental

25



charges, or levies payable by any of them, to the extent such taxes and
assessments have become due and payable and before they have become delinquent
and claims for which sums have become due and payable that have or might become
a Lien on properties or assets of any Issuer or any Subsidiary, provided that
none of the Issuers or any of their Subsidiaries need pay any such tax or
assessment or claim if (a) the amount, applicability or validity thereof is
contested by such Issuer or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and such Issuer or such Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of such Issuer
or such Subsidiary or (b) the nonpayment of all such taxes, assessments and
claims in the aggregate would not reasonably be expected to have a Material
Adverse Effect.

 

  9.5. Corporate Existence, etc.

 

Subject to Section 10.2, each of the Issuers will at all times preserve and keep
in full force and effect its corporate or limited liability company, as
applicable, existence. Subject to Sections 10.2 and 10.3, each of the Issuers
will at all times preserve and keep in full force and effect the corporate or
limited liability company, as applicable, existence of each of its Subsidiaries
(unless merged into the Company or another Subsidiary) and all rights and
franchises of the Issuers and their Subsidiaries unless, in the good faith
judgment of such Issuer, the termination of or failure to preserve and keep in
full force and effect such corporate or limited liability company, as
applicable, existence, right or franchise would not, individually or in the
aggregate, have a Material Adverse Effect.

 

  9.6. Additional Subsidiary Guarantors.

 

The Company will cause (a) each Subsidiary which is or becomes a Material
Subsidiary (other than an Issuer) or which is designated by the Company as a
“Material Subsidiary” pursuant to Section 10.9 and (b) each entity that
guarantees or becomes obligated with respect to the obligations of the Company
or any other Subsidiary under any Principal Credit Facility, in each case, to
become a Subsidiary Guarantor (provided, that with respect to clause (a) only,
any such Subsidiary which is a Foreign Subsidiary will not be required to become
a Subsidiary Guarantor if becoming a Subsidiary Guarantor would result in
adverse tax consequences to the Company and its Subsidiaries) and concurrently
therewith deliver to each holder of a Note:

 

(i) an executed Subsidiary Guarantee Accession Agreement (as defined in the
Subsidiary Guarantee);

 

(ii) a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7 and 5.18 of this Agreement (but with respect to such
Subsidiary and such Subsidiary Guarantee Accession Agreement rather than the
Company);

 

(iii) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of

26



such Subsidiary Guarantee Accession Agreement and the performance by such
Subsidiary of its obligations thereunder and the Subsidiary Guarantee; and

 

(iv) an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guarantee
Accession Agreement as the Required Holders may reasonably request.

 

(c) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under its Subsidiary Guarantee and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any other document by the holders, provided that (i) if such
Subsidiary Guarantor is a guarantor or is otherwise liable for or in respect of
any Principal Credit Facility, then such Subsidiary Guarantor has been released
and discharged (or will be released and discharged concurrently with the release
of such Subsidiary Guarantor under its Subsidiary Guarantee) under such
Principal Credit Facility, (ii) at the time of, and after giving effect to, such
release and discharge, no Default or Event of Default shall be existing, (iii)
no amount is then due and payable under such Subsidiary Guarantee, (iv) if in
connection with such Subsidiary Guarantor being released and discharged under
any Principal Credit Facility, any fee or other form of consideration is given
to any holder of Indebtedness under such Principal Credit Facility for such
release, the holders of the Notes shall receive equivalent consideration
substantially concurrently therewith and (v) each holder shall have received a
certificate of a Responsible Officer certifying as to the matters set forth in
clauses (i) through (iv). In the event of any such release, for purposes of
Section 10.5, all Indebtedness of such Subsidiary shall be deemed to have been
incurred concurrently with such release.

 

  9.7. Most Favored Lender.

 

(a) If at any time any Principal Credit Facility includes any Net Worth
Financial Covenant whether (i) in an existing Principal Credit Facility, (ii) as
a new provision in a new or existing Principal Credit Facility or (iii) by way
of amendment or other modification of an existing provision (or any defined term
used therein), in each case, not included in this Agreement or that would be
more beneficial to the holders of the Notes than any analogous provision
included in this Agreement (any such Net Worth Financial Covenant, an
“Additional Provision”), then the Issuers will, within three Business Days after
the inclusion of such Additional Provision in such Principal Credit Facility,
deliver written notice thereof to each holder of a Note. Such notice shall be
signed by a Responsible Officer and shall refer to the provisions of this
Section 9.7 and shall set forth a verbatim statement of such Additional
Provision and any defined terms used therein, and related explanatory
calculations, as applicable. Thereupon, unless waived in writing by the Required
Holders within three Business Days after receipt of such notice by the holders
of the Notes, such Additional Provision (and any related definitions) will be
deemed automatically incorporated by reference into this Agreement, mutatis
mutandis, as if set forth fully herein, without any further action required on
the part of any Person, effective as of the date that such Additional Provision
became effective under such Principal Credit Facility. Thereafter, upon the
request of any holder of a Note, the Issuers will, at their expense, enter into
any additional agreement or

27



amendment to this Agreement reasonably requested by such holder evidencing any
of the foregoing.

 

(b) So long as no Default or Event of Default has occurred and is continuing:

 

(i) if any Additional Provision incorporated into this Agreement pursuant to
this Section 9.7 is amended or otherwise modified in each relevant Principal
Credit Facility with the effect that such Additional Provision is made less
restrictive or otherwise less onerous on the Issuers and their Subsidiaries,
then such Additional Provision will be deemed so amended in this Agreement,
without any further action required on the part of any Person, effective as of
the date of such amendment or modification in each relevant Principal Credit
Facility,

 

(ii) if any Additional Provision incorporated into this Agreement pursuant to
this Section 9.7 is removed from each relevant Principal Credit Facility, then
such Additional Provision will be deemed removed from this Agreement, without
any further action required on the part of any Person, effective as of the date
of such removal from each relevant Principal Credit Facility, and

 

(iii) if each Principal Credit Facility including an Additional Provision
incorporated into this Agreement pursuant to this Section 9.7 is terminated and
no amounts are outstanding thereunder, then such Additional Provision will be
deemed removed from this Agreement, without any further action required on the
part of any Person, effective as of the date of such termination,

 

provided that (x) except as provided in Section 17, this Agreement shall not be
amended to remove any covenant, undertaking, event of default, restriction or
other provision included in this Agreement (other than any Additional Provision
included in this Agreement by operation of Section 9.7(a)) or to make any such
provision less restrictive on the Issuers and their Subsidiaries, and (y) if any
creditor or agent under any Principal Credit Facility is provided any
consideration for the amendment or other modification of such Principal Credit
Facility, then the holders of Notes shall (concurrently with the provision of
such consideration to such creditor or agent) be provided with equivalent
consideration on a pro rata basis, and no such amendment, modification or
removal of such Additional Provision in or from this Agreement shall be
effective unless and until such equivalent consideration is provided to the
holders of Notes.

 

10. NEGATIVE COVENANTS.

 

Each of the Issuers covenants that so long as any of the Notes are outstanding.

 

  10.1. Transactions with Affiliates.

 

No Issuer will, and no Issuer will permit any Subsidiary to, enter into directly
or indirectly any Material transaction or Material group of related transactions
(including without limitation the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except pursuant to

28



the reasonable requirements of the Company’s or such Subsidiary’s business and
upon fair and reasonable terms no less favorable to the Company or such
Subsidiary than would be obtainable in a comparable arm’s length transaction
with a Person not an Affiliate.

 

  10.2. Mergers and Consolidations.

 

No Issuer will, nor will it permit any Subsidiary Guarantor to, consolidate with
or merge with any other Person or convey, transfer, sell or lease all or
substantially all of its assets in a single transaction or series of
transactions to any Person (including, in each case, pursuant to a Delaware LLC
Division) unless:

 

(a) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer, sale or lease all or
substantially all of the assets of such Issuer or such Subsidiary Guarantor, as
the case may be (the “Successor Corporation”), shall be a solvent corporation or
limited liability company organized and existing under the laws of the United
States or any State thereof (including the District of Columbia), and (i) except
for any such transaction involving only Issuers and/or only Subsidiary
Guarantors or any such transaction where an Issuer and/or Subsidiary Guarantor
is the Successor Corporation of any such transaction, such corporation or
limited liability company shall have executed and delivered to each holder of
any Notes its assumption of the due and punctual performance and observance of
each covenant and condition of such Obligor under the applicable Financing
Documents in form and substance satisfactory to the Required Holders and (ii)
shall have caused to be delivered to each holder of any Notes an opinion
reasonably satisfactory to the Required Holders of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their respective terms
(except as such enforceability may be limited by (x) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (y) general principles of equity) and comply
with the terms hereof; and

 

(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing and the Company shall have
delivered to each holder of the Notes computations evidencing, on a pro forma
basis, as if such transaction had occurred the day before the last day of the
most recently ended fiscal quarter, compliance (on consolidated basis) with
Section 10.3, Section 10.4, Section 10.5, Section 10.6, Section 10.7 and Section
10.9.

 

No such conveyance, transfer, sale or lease of all or substantially all of the
assets of any Obligor shall have the effect of releasing such Obligor or any
Successor Corporation that shall theretofore have become such in the manner
prescribed in this Section 10.2 from its liability under (x) this Agreement or
the Notes (in the case of the Issuers) or (y) the Subsidiary Guarantee (in the
case of any Subsidiary Guarantor), unless, in the case of the conveyance,
transfer or lease of substantially all of the assets of a Subsidiary Guarantor,
such Subsidiary Guarantor is released

29



from its Subsidiary Guarantee in accordance with Section 9.6(c) in connection
with or immediately following such conveyance, transfer, sale or lease.

 

  10.3. Sale of Assets.

 

No Issuer will nor will any Issuer permit any Subsidiary to make any Asset
Disposition unless:

 

(a) in the good faith opinion of the Company, the Asset Disposition is in
exchange for consideration having a Fair Market Value at least equal to that of
the property exchanged and is in the best interest of the Company or such
Subsidiary;

 

(b) immediately after giving effect to the Asset Disposition, no Default or
Event of Default would exist; and

 

(c) immediately after giving effect to the Asset Disposition, the Disposition
Value of all property that was the subject of any Asset Disposition occurring
during the 365 consecutive day period ending on and including the date of such
Asset Disposition would not exceed 10% of Consolidated Total Assets determined
as of the end of the then most recently ended fiscal quarter of the Company.

 

If the Net Proceeds arising from any Transfer are applied to a Debt Prepayment
Application or a Property Reinvestment Application within 365 days after such
Transfer, then such Transfer, only for the purpose of determining compliance
with subsection (c) of this Section 10.3 as of any date, shall be deemed not to
be an Asset Disposition as of the date of such application.

 

  10.4. Limitation on Consolidated Debt.

 

The Company will not permit the ratio of Consolidated Debt to Consolidated Total
Capitalization, in each case as of the last day of each fiscal quarter of the
Company, to be greater than 0.60 to 1.00.

 

10.5. Limitation on Priority Debt.

 

The Company will not at any time permit Priority Debt to exceed 25% of
Consolidated Net Worth (determined as of the last day of the most recently ended
fiscal quarter of the Company).

 

  10.6. Consolidated Interest Coverage Ratio.

 

The Company will not permit, as of the end of any fiscal quarter, the ratio of
(a) Consolidated EBITDA for the period of the immediately preceding four full
fiscal quarters of the Company ending on such date to (b) Consolidated Interest
Charges for such period ending on such date, to be less than 3.00 to 1.00.

30



  10.7. Limitation on Liens.

 

No Issuer will, nor will any Issuer permit any Subsidiary to, directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any property or assets (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of any Issuer or any
Subsidiary whether now owned or held or hereafter acquired, or any income or
profits therefrom, or assign or otherwise convey any right to receive income or
profits except for the following:

 

(a) Liens for taxes, assessments or other governmental charges which are not yet
due and payable or the payment of which is not at the time required by Section
9.4;

 

(b) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due and payable or the payment of which is
not at the time required by Section 9.4;

 

(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business or the ownership of properties and assets (i) in
connection with workers’ compensation, unemployment insurance and other types of
social security or retirement benefits, or (ii) to secure (or to obtain letters
of credit that secure) the performance of tenders, statutory obligations, surety
bonds, appeal bonds, bids, leases (other than Capital Leases), performance
bonds, purchase, construction or sales contracts and other similar obligations,
in each case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property;

 

(d) Liens resulting from judgments, unless such judgments are not, within 90
days, discharged or stayed pending appeal, or shall not have been discharged
within 90 days after the expiration of any such stay;

 

(e) Liens on property or assets of any Issuer securing Debt of a Subsidiary owed
to the Company or to a Wholly-Owned Subsidiary;

 

(f) Liens in existence on the date hereof and securing the Debt of the Company
and its Subsidiaries as set forth in Schedule 5.15;

 

(g) minor survey exceptions and the like which do not materially detract from
the value of such property;

 

(h) Leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to, and not interfering with, the ownership of property or assets or the
ordinary conduct of any Issuer’s or any of its Subsidiaries’ businesses,
provided that such Liens do not, in the aggregate, materially detract from the
value of such property;

31



(i) Liens securing any obligations of a Person existing at the time such Person
becomes a Subsidiary or is merged into or consolidated with the Company or a
Subsidiary or Liens on an asset existing at the time such asset shall have first
been acquired by the Company or any Subsidiary, provided that (i) such Liens
shall not extend to or cover any property other than the property subject to
such Liens immediately prior to such time, (ii) such Liens shall not have been
created in contemplation of such merger, consolidation or acquisition or such
Person becoming a Subsidiary, and (iii) the principal amount of the obligations
secured by such Liens is not increased after such time;

 

(j) any Lien created on tangible personal property (or any improvement thereon)
to secure all or any part of the purchase price or cost of construction,
improvement or development of such tangible personal property (or any
improvement thereon), or to secure Debt incurred or assumed to pay all or any
part of the purchase price or the cost of construction of tangible personal
property (or any improvement thereon) acquired or constructed by the Company or
any Subsidiary after the date hereof, provided that

 

(i) the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to the lesser of (A) the cost to the Company or such
Subsidiary of the property (or improvement thereon) so acquired or constructed
and (B) the Fair Market Value (as determined in good faith by a Responsible
Officer of such Person) of such property and any improvements thereon at the
time of such acquisition or construction;

 

(ii) each such Lien shall extend solely to the item or items of property (or
improvement thereon) so acquired or constructed and, if required by the terms of
the instrument originally creating such Lien, other property (or improvement
thereon) which is an improvement to or is acquired for specific use in
connection with such acquired or constructed property (or improvement thereon);
and

 

(iii) any such Lien shall be created contemporaneously with, or within 180 days
after, the acquisition or construction of such property (or improvement
thereon);

 

(k) any Lien renewing, extending or refunding Liens permitted by paragraphs (i)
and (j) of this Section 10.7, provided that (i) the principal amount of the Debt
secured by such Lien immediately prior to such renewal, extension or refunding
is not increased or the maturity thereof reduced, (ii) such Lien is not extended
to any other property, and (iii) immediately after such extension, renewal, or
refunding, no Default or Event of Default would exist;

 

(l) customary rights of setoff upon deposit accounts and securities accounts of
cash in favor of banks or other depository institutions and securities
intermediaries; provided that (i) such deposit account or securities account is
not a dedicated cash or securities collateral account and is not subject to
restrictions against access by the Company or any of its Subsidiaries owning the
affected

32



deposit or securities account or other funds maintained with a creditor
depository institution, and (ii) such deposit account or securities account does
not provide collateral to the depository institution or securities intermediary;

 

(m)  Liens arising under cash management pooling arrangements entered into in
the ordinary course of business; and

 

(n) Liens not otherwise permitted by subsections (a) through (m) above, provided
that Priority Debt shall not at any time exceed 25% of Consolidated Net Worth
(determined as of the end of the most recently ended fiscal quarter of the
Company for which financial statements have been provided), provided, further,
notwithstanding the foregoing, that no Lien created pursuant this Section
10.7(n) shall secure Debt owing under any Principal Credit Facility unless and
until the Notes are equally and ratably secured by all property subject to such
Lien, in each case pursuant to documentation reasonably satisfactory to the
Required Holders.

 

  10.8. Nature of Business.

 

No Issuer will, nor will any Issuer permit any Subsidiary to, engage to any
substantial extent in any business, if as a result, when taken as a whole
together with the other Issuers and their Subsidiaries, the general nature of
their businesses would be substantially changed from the general nature of their
businesses engaged in on the date hereof as described in the Presentation.

 

  10.9. Material Subsidiaries.

 

The Company will not permit the total assets of all Material Subsidiaries and
the Company to be less than 85% of the Consolidated Total Assets as of the end
of the most recently completed fiscal quarter for which financial information is
available, determined in accordance with GAAP; provided, that the Company shall
have the right to designate any of its Subsidiaries that is not then a Material
Subsidiary as a Material Subsidiary (regardless of whether it meets the
requirements set forth in the definition of such term) in order to comply with
the provisions set forth in this Section, so long as such designation is made no
later than the last day for delivery of a compliance certificate pursuant to
Section 7.2(a) for the fiscal quarter for which such designation is made.

 

  10.10. Terrorism Sanctions Regulations.

 

The Company will not, and will not permit any Controlled Entity to (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or (b) directly or, to the knowledge of the Company,
indirectly have any investment in or engage in any dealing or transaction
(including any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder or any affiliate of such holder to be in violation of, or
subject to sanctions under, any law or regulation applicable to such holder, or
(ii) is prohibited by or subject to sanctions under any U.S. Economic Sanctions
Laws.

33



11. EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a) any Issuer defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or

 

(b) any Issuer defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or

 

(c) any Issuer defaults in the performance of or compliance with any term
contained in Section 9.6, Section 10 or any Additional Provision and such
default is not remedied within five Business Days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (c) of Section 11); or

 

(d) any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) or in any other Financing Document and such default is not
remedied within 30 days after the earlier of (i) a Responsible Officer obtaining
actual knowledge of such default and (ii) the Company receiving written notice
of such default from any holder of a Note (any such written notice to be
identified as a “notice of default” and to refer specifically to this paragraph
(d) of Section 11); or

 

(e) any representation or warranty made in writing by or on behalf of any
Obligor or by any officer of such Obligor in any Financing Document or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or

 

(f) (i) any Issuer or any Material Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $50,000,000 beyond any period of grace provided
with respect thereto, or (ii) any Issuer or any Material Subsidiary is in
default in the performance of or compliance with any term (including, without
limitation, any Financial Covenant) of any evidence of any Debt in an aggregate
outstanding principal amount of at least $50,000,000 or of any mortgage,
indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Debt has become, or has been
declared (or, solely with respect to a default in the performance of or
compliance with any Financial Covenant, one or more Persons are entitled to
declare such Debt to be) due and payable before its stated maturity or before
its regularly scheduled dates of payment; or

34



(g) any Issuer or any Material Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate or similar
action for the purpose of any of the foregoing; or

 

(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by any Issuer or any Material Subsidiary, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of any Issuer or any Material Subsidiary, or any such
petition shall be filed against any Issuer or any Material Subsidiary and such
petition shall not be dismissed within 90 days; or

 

(i) a final judgment or judgments for the payment of money aggregating in excess
of $50,000,000 are rendered against one or more of the Issuers and any of their
Material Subsidiaries and which judgments are not (i) covered by independent
third-party insurance as to which the insurer does not dispute coverage or (ii)
within 90 days after entry thereof, bonded, discharged, vacated, paid and
satisfied in full or stayed pending appeal, or are not discharged, vacated or
paid and satisfied within 90 days after the expiration of such stay; or

 

(j) [Intentionally Omitted]; or

 

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Issuers or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) there
is any “amount of unfunded benefit liabilities” (within the meaning of section
4001(a)(18) of ERISA) under one or more Plans, determined in accordance with
Title IV of ERISA, (iv) the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (v) any
Issuer, any Material Subsidiary or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee

35



benefit plans, or (vi) any Issuer or any ERISA Affiliate withdraws from any
Multiemployer Plan, (vii) any Issuer or any Material Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of such Issuer or any
Material Subsidiary thereunder, (viii) any Issuer or any Material Subsidiary
fails to administer or maintain a Non-U.S. Plan in compliance with the
requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, or
(ix) any Issuer or any Material Subsidiary becomes subject to the imposition of
a financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans; and any such event or events described in clauses (i) through
(ix) above, either individually or together with any other such event or events,
would reasonably be expected to have a Material Adverse Effect; or

 

(l) any Subsidiary Guarantee shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
any Subsidiary Guarantee, or the obligations of any Subsidiary Guarantor under
any Subsidiary Guarantee are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Subsidiary Guarantee.

 

As used in this Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

 

12. REMEDIES ON DEFAULT, ETC.

 

  12.1. Acceleration.

 

(a) If an Event of Default with respect to any Issuer described in Section 11(g)
or 11(h) (other than an Event of Default described in clause (i) of Section
11(g) or described in clause (vi) of paragraph (g) by virtue of the fact that
such clause encompasses clause (i) of Section 11(g)) has occurred, all the Notes
then outstanding shall automatically become immediately due and payable.

 

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

 

(c) If any Event of Default described in Section 11(a) or 11(b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount

36



determined in respect of such principal amount (to the full extent permitted by
applicable law), shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived. Each of the Issuers acknowledges, and the parties hereto agree,
that each holder of a Note has the right to maintain its investment in the Notes
free from repayment by the Issuers (except as herein specifically provided for)
and that the provision for payment of a Make-Whole Amount by the Issuers in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

 

  12.2. Other Remedies.

 

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein, in any Note or in the
Subsidiary Guarantee, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

 

  12.3. Rescission.

 

At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Required Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes of any Series, at
the Default Rate for such Series, (b) all Events of Default and Defaults, other
than non-payment of amounts that have become due solely by reason of such
declaration, have been cured or have been waived pursuant to Section 17, and (c)
no judgment or decree has been entered for the payment of any monies due
pursuant hereto or to the Notes. No rescission and annulment under this Section
12.3 will extend to or affect any subsequent Event of Default or Default or
impair any right consequent thereon.

 

  12.4. No Waivers or Election of Remedies, Expenses, etc.

 

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, the Subsidiary Guarantee or by any Note upon
any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise. Without limiting the obligations of the Issuers under
Section 15, the Issuers will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

37



13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

  13.1. Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. If
any holder of one or more Notes is a nominee, then (a) the name and address of
the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

  13.2. Transfer and Exchange of Notes.

 

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18) for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer, duly endorsed or accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or its attorney duly authorized
in writing and accompanied by the address and other information for notices of
each transferee of such Note or part thereof), within 10 Business Days the
Issuers shall execute and deliver, at the Issuers’ expense (except as provided
below), one or more new Notes of such Series (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note and each bearing the same legend
as appears on the surrendered Note provided, however, that the Company shall not
be required to execute any new Note, or register the transfer of any Note, to a
transferee who is a Competitor of any Obligor. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of such Note for such Series as set forth in Exhibit 1.1(a) or Exhibit
1.1(b), as applicable. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Issuers may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $250,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $250,000. Each
holder that transfers Notes shall be deemed to have represented and warranted to
the Issuers that such transfer has been effected in compliance with applicable
securities laws. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6 hereof and shall have agreed to abide by
the provisions of Section 20 hereof.

38



  13.3. Replacement of Notes.

 

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

 

(a) in the case of loss, theft or destruction, of an executed certificate of
loss including an indemnity reasonably satisfactory to it (provided that if the
holder of such Note is, or is a nominee for, an original purchaser or another
holder of a Note with a minimum net worth of at least $50,000,000, such Person’s
own unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b) in the case of mutilation, upon surrender and cancellation thereof,

 

within 10 Business Days, the Issuers at their own expense shall execute and
deliver, in lieu thereof, a new Note of the same Series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon, bearing
the same legend as appears on such lost, stolen, destroyed or mutilated Note.

 

14. PAYMENTS ON NOTES.

 

  14.1. Place of Payment.

 

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in Parsippany, New
Jersey at the principal office of the Company in such jurisdiction. The Issuers
may at any time, by notice to each holder of a Note, change the place of payment
of the Notes so long as such place of payment shall be either the principal
office of the Company in the United States or the principal office of a bank or
trust company in the United States.

 

  14.2. Home Office Payment.

 

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Issuers will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest by the method and at the address
specified for such purpose opposite such Purchaser’s name in Schedule A, or by
such other method or at such other address as such Purchaser shall have from
time to time specified to the Issuers in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Issuers made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Issuers pursuant to Section
14.1. Prior to any sale or other disposition of any Note held by any Purchaser
or its nominee such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date

39



to which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2. The Issuers will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by such Purchaser under
this Agreement and that has made the same agreement relating to such Note as
such Purchaser has made in this Section 14.2.

 

  14.3. Status of Purchasers.

 

(a) Any Purchaser or holder of Notes that is a “United States person” within the
meaning of § 7701(a)(30) of the Code shall deliver to the Company copies of
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws and reasonably
requested by the Company as will enable the Company to determine whether or not
such Purchaser or holder of Notes is subject to backup withholding or
information reporting requirements under the Code.

 

(b) Each Purchaser or holder of Notes that is not a “United States person”
within the meaning of § 7701(a)(30) of the Code (a “foreign Purchaser”) and that
is entitled to an exemption from or reduction of any United States withholding
tax (including each participant that acquired a participation from a foreign
Purchaser) shall deliver to the Company (or, in the case of a participant, to
the Purchaser or holder of Notes from which the related participation shall have
been purchased) in such number of copies as shall be reasonably requested by the
recipient on or prior to the date on which such foreign Purchaser becomes a
holder of a Note (or on or prior to the date on which such participant acquires
its participation from a Purchaser or a holder of Notes) (and from time to time
thereafter upon the reasonable request of the Company or when a lapse in time or
a change in circumstance renders the prior certificates obsolete), but only if
such foreign Purchaser is legally entitled to do so, whichever of the following
is applicable:

 

(i) executed originals of Internal Revenue Service Form W 8BEN, W 8ECI or W 8IMY
and any required supporting documentation (or any successor or other applicable
form prescribed by the IRS certifying as to such Purchaser’s or such holder’s
entitlement to a reduction of or complete exemption from United States
withholding tax),

 

(ii) in the case of a foreign Purchaser claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such foreign Purchaser is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “ten percent shareholder” of the Company
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN, or

 

(iii) executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in United States Federal

40



withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Company to determine the
withholding or deduction required to be made.

 

(c) If a payment made to a Purchaser or holder of Notes hereunder would be
subject to U.S. federal withholding Tax imposed by FATCA if such Purchaser or
such holder of Notes were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Purchaser or such holder of Notes shall
deliver to the Company, at the time or times prescribed by law and at such time
or times reasonably requested by the Company, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Company as may be
necessary for the Company to comply with its obligations under FATCA, to
determine that such Purchaser or holder of Notes has or has not complied with
such Purchaser’s or such holder’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.

 

(d) Each Purchaser and each holder of Notes shall promptly notify the Company of
any change in circumstances which would modify or render invalid any such
claimed exemption or reduction.

 

15. EXPENSES, ETC.

 

  15.1. Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, the Issuers
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required, local or other counsel) incurred by
each Purchaser or holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Subsidiary Guarantee or the Notes (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, the Subsidiary
Guarantee or the Notes or in responding to any subpoena or other legal process
or informal investigative demand issued in connection with this Agreement, the
Subsidiary Guarantee or the Notes, or by reason of being a holder of any Note,
and (b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of any Obligor or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby, by the Notes and the Subsidiary Guarantee, provided,
however, that the Issuers shall only be liable under this Section 15.1 for the
reasonable attorney’s fees of a single special counsel and, if reasonably
required, a single local counsel in each jurisdiction where any Issuer or
Subsidiary Guarantor conducts business, in each case acting on behalf of the
holders of Notes as a group, unless, in the reasonable judgment of any holder of
Notes a conflict exists between such holder of Notes and any other holder of
Notes, in which event the Issuers shall be obligated to pay the fees and
expenses of such additional counsel or counsels as shall be necessary to
eliminate such conflict. The Issuers will pay, and will save each Purchaser and
each other holder of a Note harmless

41



from, all claims in respect of any fees, costs or expenses if any, of brokers
and finders (other than those retained by any Purchaser).

 

  15.2. Survival.

 

The joint and several obligations of the Issuers under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Notes or the Subsidiary
Guarantee, and the termination of this Agreement.

 

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser or any holder of any Note or portion thereof or interest therein and
shall expire upon the payment in full of all amounts in respect of the Notes,
and may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any other
holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Issuers pursuant to this Agreement
shall be deemed representations and warranties of the Issuers under this
Agreement. Subject to the preceding sentence, this Agreement, the Subsidiary
Guarantee and the Notes embody the entire agreement and understanding between
each Purchaser and the Issuers and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

17. AMENDMENT AND WAIVER.

 

  17.1. Requirements.

 

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Issuers and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of any
of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, (ii) change the percentage
of the principal amount of the Notes the holders of which are required to
consent to any such amendment or waiver, or (iii) amend any of Sections 8
(except as set forth in the second sentence of Section 8.2), 11(a), 11(b), 12,
17 or 20.

 

  17.2. Solicitation of Holders of Notes.

 

(a) Solicitation. The Issuers will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, the Subsidiary

42



Guarantee or of the Notes. The Issuers will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.

 

(b) Payment. The Issuers will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, or other right or preferred treatment, to any
holder of a Note as consideration for or as an inducement to the entering into
by any such holder of Notes of any waiver or amendment of any of the terms and
provisions hereof, of the Notes or of the Subsidiary Guarantee unless such
remuneration is concurrently paid, or security is concurrently granted, on the
same terms, ratably to each such holder of a Note even if such holder did not
consent to such waiver or amendment.

 

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to (i) the Company, (ii) any Subsidiary or any other
Affiliate or (iii) any other Person in connection with, or in anticipation of,
such other Person acquiring, making a tender offer for or merging with the
Company and/or any of its Affiliates, in each case in connection with such
consent, shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such transferring holder.

 

  17.3. Binding Effect, etc.

 

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Issuers without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between any Issuer and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“Agreement” and references thereto shall mean this Agreement as it may from time
to time be amended or supplemented.

 

  17.4. Notes held by the Issuers, etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement, the Subsidiary Guarantee or the Notes, or have directed the taking of
any action provided herein, in the Subsidiary Guarantee or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by any of the Issuers or any of their Affiliates shall be
deemed not to be outstanding.

43



18. NOTICES.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid). Any such notice must be sent:

 

(i) if to any Purchaser or its nominee, to such Purchaser or its nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or its nominee shall have specified to the Issuers in
writing,

 

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Issuers in writing, or

 

(iii) if to any Issuer, at its address set forth at the beginning hereof to the
attention of Marc O’Casal, telecopier: (973) 541-3699, or at such other address
as such Issuer shall have specified to the holder of each Note in writing.

 

A courtesy copy of any notices sent to any holders of Notes shall also be sent
to Morgan, Lewis & Bockius LLP, One State Street, Hartford, Connecticut 06103 to
the attention of Heather L. Wenzel, Esq., telecopier: (860) 240-2800. Notices
under this Section 18 will be deemed given only when actually received.

 

19. REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed, (b)
documents received by any Purchaser at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to the Purchasers, may be reproduced by the
Purchasers by any photographic, photostatic, microfilm, microcard, miniature
photographic or other similar process and the Purchasers may destroy any
original document so reproduced. The Issuers agree and stipulate that, to the
extent permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit any
Issuer or any other holder of Notes from contesting any such reproduction to the
same extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

 

20. CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement, provided that such

44



term does not include information that (a) was publicly known or otherwise known
to such Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any person acting
on its behalf, (c) otherwise becomes known to such Purchaser other than through
disclosure by any Issuer or any Subsidiary or by any Person known by such
Purchaser to be acting in breach of any duty of confidentiality owed to any
Issuer or any Subsidiary, or (d) constitutes financial statements delivered to
such Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) such
Purchaser’s directors, officers, employees, agents, attorneys and affiliates,
(to the extent such disclosure reasonably relates to the administration of the
investment represented by such Purchaser’s Notes), (ii) its financial advisors
and other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20, (iii)
any other holder of any Note, (iv) any Institutional Investor to which such
Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this Section
20), (v) any Person from which such Purchaser offers to purchase any security of
the Issuers (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 20), (vi)
any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about such Purchaser’s investment portfolio, (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (B) in response to any subpoena or other legal
process, (C) in connection with any litigation to which such Purchaser is a
party or (D) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of its
rights and remedies under its Notes, the Subsidiary Guarantee and this
Agreement, or (ix) any and all Persons, without limitation, to the extent any
such Confidential Information pertains to the United States federal tax
treatment and United States federal tax structure of the transaction
contemplated by this Agreement or constitutes materials of any kind (including
opinions or other United States federal tax analyses) that are provided to the
holders of Notes relating to such United States federal tax treatment and United
States federal tax structure. The foregoing clause (ix) is intended to cause the
transaction contemplated hereby not to be treated as having been offered under
conditions of confidentiality for purposes of Sections 1.6011-4(b)(3) and
301.6111-2(a)(2)(ii) (or any successor provisions) of the United States Treasury
Regulations issued under the Code and shall be construed in a manner consistent
with such purpose. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Issuers in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Issuers
embodying the provisions of this Section 20.

45



In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

21. SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that such Purchaser has agreed to purchase hereunder,
by written notice to the Issuers, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, wherever the word “Purchaser” is used in this
Agreement (other than in this Section 21), such word shall be deemed to refer to
such Affiliate in lieu of such original Purchaser. In the event that such
Affiliate is so substituted as a purchaser hereunder and such Affiliate
thereafter transfers to such Purchaser all of the Notes then held by such
Affiliate, upon receipt by the Issuers of notice of such transfer, wherever the
word “Purchaser” is used in this Agreement (other than in this Section 21), such
word shall no longer be deemed to refer to such Affiliate, but shall refer to
such Purchaser, and such Purchaser shall have all the rights of an original
holder of the Notes under this Agreement.

 

22. MISCELLANEOUS.

 

  22.1. Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not, except that, subject to Section 10.2, the
Company may not assign or otherwise transfer any of its rights or obligations
hereunder or under the Notes without the prior written consent of each holder.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and assigns permitted hereby) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

  22.2. Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.6 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the

46



additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

  22.3. Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

  22.4. Accounting Terms.

 

(a) All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (a) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (b) all
financial statements shall be prepared in accordance with GAAP. If the Issuers
notify the holders of Notes that, in the Issuers’ reasonable opinion, or if the
Required Holders notify the Issuers that, in the Required Holders’ reasonable
opinion, as a result of changes in GAAP from time to time (“Subsequent
Changes”), any of the covenants contained in Sections 10.4, 10.5, 10.6, 10.7 or
10.9, or any of the defined terms used therein no longer apply as intended such
that such covenants are materially more or less restrictive to the Issuers than
are such covenants immediately prior to giving effect to such Subsequent
Changes, the Issuers and the holders of Notes shall negotiate in good faith to
reset or amend such covenants or defined terms so as to negate such Subsequent
Changes, or to establish alternative covenants or defined terms. Until the
Issuers and the Required Holders so agree to reset, amend or establish
alternative covenants or defined terms, the covenants contained in Sections
10.4, 10.5, 10.6, 10.7 and 10.9, together with the relevant defined terms, shall
continue to apply and compliance therewith shall be determined assuming that the
Subsequent Changes shall not have occurred (“Static GAAP”). During any period
that compliance with any covenants shall be determined pursuant to Static GAAP,
the Issuers shall include relevant reconciliations in reasonable detail between
GAAP and Static GAAP with respect to the applicable covenant compliance
calculations contained in each certificate of a Senior Financial Officer
delivered pursuant to Section 7.2(a) during such period. Subject to the
immediately preceding sentence, at the sole election of the Company and upon
written notice to the registered holders of the Notes but without any
requirement to obtain any prior consent or waiver from any holders of the Notes,
the Issuers and their Subsidiaries may adopt IFRS in lieu of GAAP for purposes
of making all future computations and preparing all future financial statements
pursuant to this Agreement or any other Financing Document.

 

(b) For purposes of determining compliance with the financial covenants
contained in this Agreement, any election by the Company to measure an item of
Debt using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (formerly known as FASB 159) or any
similar

47



accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

 

(c) Notwithstanding anything to the contrary herein, at no time and under no
circumstances shall any lease, which is or would be deemed by GAAP as in effect
prior to January 1, 2019 to be an operating lease, be treated as a finance lease
for purposes of this Agreement, including, without limitation, in determining
compliance with Section 10.4, Section 10.5 or the calculation of the terms
Consolidated Debt, Consolidated Net Worth, Consolidated Total Assets or Debt,
regardless of whether GAAP or any other form of accounting standards are being
applied at any such time or under any such circumstances.

 

  22.5. Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein) and, for purposes of the Notes, shall also include any such
notes issued in substitution therefor pursuant to Section 13, (b) subject to
Section 22.1, any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement, and (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time

 

  22.6. Counterparts.

 

(a) This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto. The parties agree
to electronic contracting and signatures with respect to this Agreement and the
other Financing Documents (other than the Notes). Delivery of an electronic
signature to, or a signed copy of, this

48



Agreement and such other Financing Documents (other than the Notes) by
facsimile, email or other electronic transmission shall be fully binding on the
parties to the same extent as the delivery of the signed originals and shall be
admissible into evidence for all purposes. The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the other Financing Documents
(other than the Notes) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Company, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. Notwithstanding the
foregoing, if any Purchaser shall request manually signed counterpart signatures
to any Financing Document, the Issuers hereby agree to use its reasonable
endeavors to provide such manually signed signature pages as soon as reasonably
practicable.

 

(b) The parties agree to electronic contracting and signatures with respect to
each Note delivered hereunder in registered form. Delivery of an electronic
signature to, or a signed copy of, any Note in the name of a particular
Purchaser by facsimile, email or other electronic transmission shall be fully
binding on the Issuers to the same extent as the delivery of the signed original
of any such Note and shall be admissible into evidence for all purposes, and
each Issuer hereby expressly waives any defense related to a Purchaser’s failure
to present an original Note. Each Issuer further agrees that it shall produce a
manually signed Note for delivery to each Purchaser in accordance with the
instructions provided by such Purchaser as soon as reasonably practicable.

 

  22.7. Governing Law.

 

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

  22.8. Jurisdiction and Process; Waiver of Jury Trial.

 

(a) Each Issuer irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement, the Subsidiary Guarantee or the Notes. To the fullest extent
permitted by applicable law, each Issuer irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit,

49



action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(b) The Company agrees, to the fullest extent permitted by applicable law, that
a final judgment in any suit, action or proceeding of the nature referred to in
Section 22.7(a) brought in any such court shall be conclusive and binding upon
it subject to rights of appeal, as the case may be, and may be enforced in the
courts of the United States of America or the State of New York (or any other
courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

 

(c) Each Issuer consents to process being served by or on behalf of any holder
of Notes in any suit, action or proceeding of the nature referred to in Section
22.8(a) by mailing a copy thereof by registered, certified priority or express
mail (or any substantially similar form of mail), postage prepaid, return
receipt or delivery confirmation requested, to it at its address specified in
Section 18 or at such other address of which such holder shall then have been
notified pursuant to said Section. Each Issuer agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

 

(d) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Issuer in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

(e) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

 

[Remainder of page intentionally left blank; next page is signature page.]

50



If each Purchaser is in agreement with the foregoing, please sign the form of
agreement on the accompanying counterpart of this Agreement and return it to the
Issuers, whereupon the foregoing shall become a binding agreement between the
Purchasers and the Issuers.

 

  Very truly yours,           CURTISS-WRIGHT CORPORATION     CURTISS-WRIGHT
CONTROLS, INC.     METAL IMPROVEMENT COMPANY, LLC     CURTISS-WRIGHT FLOW
CONTROL CORPORATION     CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC    
CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION     CURTISS-WRIGHT SURFACE
TECHNOLOGIES, LLC             By:  [x1_c100362x62x1.jpg]     Name: Harry
Jakubowitz     Title:   Vice President & Treasurer          

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



The foregoing is hereby
agreed to as of the
date thereof.

 

AMERICAN GENERAL LIFE INSURANCE COMPANY

By: AIG Asset Management (U.S.), LLC, as Investment Adviser         By:
                  Name: Craig Moody     Title: Vice President  

 

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

By: AIG Asset Management (U.S.), LLC, as Investment Adviser         By:
                  Name: Craig Moody     Title: Vice President  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By:       Name: Ashley Dexter     Title: Second Vice President  

 

PENSIONSKASSE DES BUNDES PUBLICA

By: PGIM Private Capital Limited, as Investment Manager           By:        
Name:       Title:    Director  

 

HEALTH OPTIONS, INC.

By: PGIM Private Placement Investors, L.P.   (as Investment Advisor)         By:
PGIM Private Placement Investors, Inc.     (as its General Partner)            
By:         Name: Ashley Dexter       Title: Vice President  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By:       Name: Ashley Dexter     Title: Second Vice President  

 

PENSIONSKASSE DES BUNDES PUBLICA

By: PGIM Private Capital Limited, as Investment Manager           By:          
Name: Edward Jolly       Title:   Director  

 

HEALTH OPTIONS, INC.

By: PGIM Private Placement Investors, L.P.   (as Investment Advisor)         By:
PGIM Private Placement Investors, Inc.     (as its General Partner)            
By:         Name: Ashley Dexter       Title: Vice President  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



STATE FARM LIFE INSURANCE COMPANY

 

By:        

  Name: Jeffrey Attwood                               Title: Investment
Professional  

 

By:         

  Name: Rebekah L. Holt                                                 Title:
Investment Professional  

 

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

 

By:        

  Name: Jeffrey Attwood                               Title: Investment
Professional  

 

By:         

  Name: Rebekah L. Holt                                                 Title:
Investment Professional  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: Barings LLC as Investment Adviser           By :

    Name: Elisabeth A. Perenick     Title: Managing Director  

 

C.M. LIFE INSURANCE COMPANY

By: Barings LLC as Investment Adviser           By :

    Name: Elisabeth A. Perenick     Title: Managing Director  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF
AMERICA

By: Nuveen Alternatives Advisors LLC, its investment manager         By: 

    Name: Ho Young Lee     Title: Managing Director  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



SYMETRA LIFE INSURANCE COMPANY

 

By: 

  Name: Yvonne Guajardo Title: Vice President and Managing Director  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

By: 

  Name: Barry Scheinholtz   Title:   Managing Director  

 

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

 

By: 

  Name: Barry Scheinholtz   Title:   Managing Director  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

 

By: 

  Name: David Divine   Title:   Director – Securities Management  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



UNITED OF OMAHA LIFE INSURANCE COMPANY

 

By:

  Name: Lee Martin   Title: Vice President  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



AMERICAN UNITED LIFE INSURANCE COMPANY

 

By:  

  Name: David M. Weisenburger   Title: VP, Fixed Income Securities  

 

UNITED FARM FAMILY LIFE INSURANCE COMPANY

By: American United Life Insurance Company Its: Agent

 

By: 

  Name: David M. Weisenburger   Title: VP, Fixed Income Securities  

 

THE STATE LIFE INSURANCE COMPANY

By: American United Life Insurance Company Its: Agent

 

By: 

  Name: David M. Weisenburger   Title: VP, Fixed Income Securities  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



The foregoing is hereby

agreed to as of the

date thereof.

 

USAA LIFE INSURANCE COMPANY

By: BlackRock Financial Management, Inc., as investment manager         By: 

    Name: AnnMarie Smith     Title: Authorized Signatory  

 

USAA LIFE INSURANCE COMPANY OF NEW YORK

By: BlackRock Financial Management, Inc., as investment manager         By: 

    Name: AnnMarie Smith     Title: Authorized Signatory  

 

(Signature Page to Curtiss-Wright Corporation, et al Note Purchase Agreement)

 



SCHEDULE A

 

INFORMATION RELATING TO PURCHASERS

 

Purchaser Name AMERICAN GENERAL LIFE INSURANCE COMPANY Name in Which to Register
Note(s) HARE & CO., LLC   Note Registration Number(s);
Principal Amount(s) RK-1; $17,250,000   Payment on account of Note(s)          
Method Wire Transfer           The Bank of New York Mellon   ABA #: 021-000-018
  Account Name: BNYM Income   Account Number: GLA111566   For Further Credit to:
AMERICAN GENERAL LIFE INS. CO.
PHYSICAL; Account No. 886623         Reference: “Accompanying information” below
Accompanying Information Name of Company: CURTISS-WRIGHT CORPORATION        
Description of Security:       3.20% Series K Senior Guaranteed Notes due August
13, 2032   PPN:                    23157# AL3       Due date and application (as
among principal, interest and Make-Whole Amount) of the payment being made.
Address / Fax # for Notices Related to Payments and Audit Confirms American
General Life Insurance Company (886623)
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: PCG Investment Portfolio
Support Email: PPGIPS@aig.com       Duplicate payment notices (only) to:      
American General Life Insurance Company (886623)   c/o The Bank of New York
Mellon   Attn: P & I Department   Fax: (718) 315-3076 Address for All Other
Notices and Compliance reporting information (financial docs, officer’s
certificates, etc.) AIG Asset Management
2929 Allen Parkway, A36-04
Houston, TX 77019-2155
Attn: Private Placements Compliance
Email: complianceprivateplacements@aig.com       *Note: Only two (2) complete
sets of compliance information are required for all companies which AIG Asset
Management Group serves as investment adviser. 

Purchaser Schedule – A-1



Purchaser Name AMERICAN GENERAL LIFE INSURANCE COMPANY Instructions re Delivery
of Note(s) DTCC   570 Washington Blvd.   Jersey City, NJ 07310   Attn: BNY
Mellon / Branch Deposit Department – 5th Floor   Contact: Andre Granville;
Phone: (315) 414-3068   Account Name: AMERICAN GENERAL LIFE INSURANCE   COMPANY
  Account Number: 886623   cc: Jennifer.Cuellar@aig.com Signature Block Format
AMERICAN GENERAL LIFE INSURANCE COMPANY   By: AIG Asset Management (U.S.), LLC,
as Investment Adviser        
By:                                                                          
Name:     Title: Tax Identification Number (13-6062916) HARE & CO., LLC  
(25-0598210) American General Life Insurance Company

Purchaser Schedule – A-2



Purchaser Name AMERICAN GENERAL LIFE INSURANCE COMPANY Name in Which to Register
Note(s) HARE & CO., LLC   Note Registration Number(s);
Principal Amount(s) RK-2; $7,500,000   Payment on account of Note(s)          
Method Wire Transfer         The Bank of New York Mellon   ABA #: 021-000-018  
Account Name: BNYM Income   Account Number: GLA111566   For Further Credit to:
AMERICAN GENERAL LIFE INS. CO.     SAMRE; Account No. 990986       Reference:
“Accompanying information” below Accompanying Information Name of Company:
CURTISS-WRIGHT CORPORATION           Description of Security:       3.20% Series
K Senior Guaranteed Notes due August 13, 2032      
PPN:                    23157# AL3       Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # for Notices Related to Payments and Audit Confirms American General Life
Insurance Company SAMRE (990986)
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: PCG Investment Portfolio Support
Email: PPGIPS@aig.com       Duplicate payment notices (only) to:       American
General Life Insurance Company SAMRE (990986)   c/o The Bank of New York Mellon
  Attn: P & I Department     Fax: (718) 315-3076   Address for All Other Notices
and Compliance reporting information (financial docs, officer’s certificates,
etc.) AIG Asset Management
2929 Allen Parkway, A36-04
Houston, TX 77019-2155
Attn: Private Placements Compliance
Email: complianceprivateplacements@aig.com       *Note: Only two (2) complete
sets of compliance information are required for all companies which AIG Asset
Management Group serves as investment adviser.

Purchaser Schedule – A-3



Purchaser Name AMERICAN GENERAL LIFE INSURANCE COMPANY Instructions re Delivery
of Note(s) DTCC   570 Washington Blvd.   Jersey City, NJ 07310   Attn: BNY
Mellon / Branch Deposit Department – 5th Floor   Contact: Andre Granville;
Phone: (315) 414-3068   Account Name: AMERICAN GENERAL LIFE INSURANCE   COMPANY
SAMRE   Account Number: 990986   cc: Jennifer.Cuellar@aig.com Signature Block
Format AMERICAN GENERAL LIFE INSURANCE COMPANY   By: AIG Asset Management
(U.S.), LLC, as Investment Adviser        
By:                                                                          
Name:     Title: Tax Identification Number (13-6062916) HARE & CO., LLC  
(25-0598210) American General Life Insurance Company

Purchaser Schedule – A-4



Purchaser Name THE VARIABLE ANNUITY LIFE INSURANCE COMPANY Name in Which to
Register Note(s) HARE & CO., LLC   Note Registration Number(s);
Principal Amount(s) RK-3; $17,250,000   Payment on account of Note(s)        
Method Wire Transfer         The Bank of New York Mellon   ABA #: 021-000-018  
Account Name: BNYM Income   Account Number: GLA111566   For Further Credit to:
VARIABLE ANNUITY LIFE INSURANCE     CO.; Account No. 260735       Reference:
“Accompanying information” below Accompanying Information Name of Company:
CURTISS-WRIGHT CORPORATION           Description of Security:       3.20% Series
K Senior Guaranteed Notes due August 13, 2032      
PPN:                    23157# AL3       Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # for Notices Related to Payments and Audit Confirms The Variable Annuity
Life Insurance Company (260735)
c/o AIG Asset Management
2929 Allen Parkway, A36-04
Houston, Texas 77019-2155
Attn: PCG Investment Portfolio Support
Email: PPGIPS@aig.com       Duplicate payment notices (only) to:       The
Variable Annuity Life Insurance Company (260735)   c/o The Bank of New York
Mellon   Attn: P & I Department   Fax: (718) 315-3076 Address for All Other
Notices and Compliance reporting information (financial docs, officer’s
certificates, etc.) AIG Asset Management
2929 Allen Parkway, A36-04
Houston, TX 77019-2155
Attn: Private Placements Compliance
Email: complianceprivateplacements@aig.com       *Note: Only two (2) complete
sets of compliance information are required for all companies which AIG Asset
Management Group serves as investment adviser.

Purchaser Schedule – A-5



Purchaser Name THE VARIABLE ANNUITY LIFE INSURANCE COMPANY Instructions re
Delivery of Note(s) DTCC   570 Washington Blvd.   Jersey City, NJ 07310   Attn:
BNY Mellon / Branch Deposit Department – 5th Floor   Contact: Andre Granville;
Phone: (315) 414-3068   Account Name: THE VARIABLE ANNUITY LIFE INSURANCE  
COMPANY   Account Number: 260735   cc: Jennifer.Cuellar@aig.com Signature Block
Format THE VARIABLE ANNUITY LIFE INSURANCE COMPANY   By: AIG Asset Management
(U.S.), LLC, as Investment Adviser        
By:                                                                          
Name:     Title: Tax Identification Number (13-6062916) HARE & CO., LLC  
(74-1625348) The Variable Annuity Life Insurance Company

Purchaser Schedule – A-6





Purchaser Name THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Name in Which to
Register Note(s) THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Note Registration
Number(s);
Principal Amount(s) RK-4; $23,420,000 Payment on account of Note(s)       Method
Wire Transfer       JPMorgan Chase Bank, NA   New York, NY   ABA No.: 021000021
  Account Name: Prudential Managed Portfolio   Account No.: P86188 (please do
not include spaces)       Reference: Security No. INV08622 and “Accompanying
information” below Accompanying Information Name of Company: CURTISS-WRIGHT
CORPORATION           Description of Security:       3.20% Series K Senior
Guaranteed Notes due August 13, 2032       PPN:                    23157# AL3  
    Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for all notices and
communications The Prudential Insurance Company of America
c/o Prudential Private Capital
1114 Avenue of Americas
30th Floor
New York, NY 10036       Attention: Managing Director   cc: Vice President and
Corporate Counsel       and for all notices relating solely to scheduled
principal and interest payments to:       The Prudential Insurance Company of
America   c/o PGIM, Inc.   Prudential Tower   655 Broad Street   14th Floor -
South Tower   Newark, NJ 07102       Attention: PIM Private Accounting
Processing Team   Email: Pim.Private.Accounting.Processing.Team@prudential.com

Purchaser Schedule – A-7



Purchaser Name THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Instructions re
Delivery of Note(s) Send physical security by nationwide overnight delivery
service to:       PGIM, Inc.   655 Broad Street   14th Floor - South Tower  
Newark, NJ 07102       Attention: Trade Management Manager       Send copy by
email to:       Thais Alexander   thais.alexander@prudential.com   (212)
626-2067       and       Private.Disbursements@Prudential.com Signature Block
Format THE PRUDENTIAL INSURANCE COMPANY OF AMERICA      
By:                                                                        
Second Vice President Tax Identification Number 22-1211670

Purchaser Schedule – A-8



Purchaser Name PENSIONSKASSE DES BUNDES PUBLICA Name in Which to Register
Note(s) PENSIONSKASSE DES BUNDES PUBLICA Note Registration Number(s);
Principal Amount(s) RK-5; $13,580,000 Payment on account of Note(s)        
Method Wire Transfer         JP Morgan Chase Bank N.A.   Swift BIC: CHASGB2L  
London   IBAN: GB43CHAS60924241363959   Account Name: JPMorgan Chase Bank, N.A.
  Account No.: 001-0-962009   For further credit to Account Number: GTI EAW94
PUBLICA - PRIVATE PLACEMENT PRUDENTIAL       Reference: “Accompanying
Information” below Accompanying Information Name of Company: CURTISS-WRIGHT
CORPORATION       Description of Security:       3.20% Series K Senior
Guaranteed Notes due August 13, 2032       PPN:                    23157# AL3  
    Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for all notices and
communications Prudential Private Placement Investors, L.P.
c/o Prudential Private Capital
1114 Avenue of Americas
30th Floor
New York, NY 10036       Attention: Managing Director   cc: Vice President and
Corporate Counsel       and for all notices relating solely to scheduled
principal and interest payments to:       ASC.GSA.Delivery.Team@jpmorgan.com  
Swiss.IFAS.Service.Team@jpmorgan.com

Purchaser Schedule – A-9



Purchaser Name PENSIONSKASSE DES BUNDES PUBLICA Instructions re Delivery of
Note(s) Send physical security by nationwide overnight delivery service to:    
  JPMorgan Chase Bank, N.A.   4 Chase Metrotech Center, 3rd Floor   Brooklyn, NY
11245-0001       Attention: Physical Receive Department       Please include in
the cover letter accompanying the Notes a reference to the Purchaser's account
number (PUBLICA - PRIVATE PLACEMENT PRUDENTIAL; Account Number: GTI EAW94).    
  Send copy by email to:       Thais Alexander   thais.alexander@prudential.com
  (212) 626-2067       and       Private.Disbursements@Prudential.com Signature
Block Format PENSIONSKASSE DES BUNDES PUBLICA   By: PGIM Private Capital
Limited, as Investment Manager        
By:                                                                          
Director Tax Identification Number ZPV 230’763’575

Purchaser Schedule – A-10



Purchaser Name HEALTH OPTIONS, INC. Name in Which to Register Note(s) HARE & CO.
Note Registration Number(s);
Principal Amount(s) RK-6; $5,000,000 Payment on account of Note(s)       Method
Wire Transfer       The Bank Of New York Mellon   New York, NY   ABA No.:
021000018   Account Name: Income Collections Dept   Account No.: GLA 111566  
For further credit to Account Number: 234917       Reference: “Accompanying
Information” below Accompanying Information Name of
Company:             CURTISS-WRIGHT CORPORATION           Description of
Security:       3.20% Series K Senior Guaranteed Notes due August 13, 2032      
PPN:                    23157# AL3       Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for all notices and communications Prudential Private Placement
Investors, L.P.
c/o Prudential Private Capital
1114 Avenue of Americas
30th Floor
New York, NY 10036       Attention: Managing Director   cc: Vice President and
Corporate Counsel       and for all notices relating solely to scheduled
principal and interest payments to:       The Bank of New York   Income
Collection Department   P.O. Box 19266   Jersey City, NJ 07310   Attn: Income
Collection Department   Email: ppservicing@bnymellon.com

Purchaser Schedule – A-11



Purchaser Name HEALTH OPTIONS, INC. Instructions re Delivery of Note(s) Send
physical security by nationwide overnight delivery service to:       The
Depository Trust Company (DTC)   570 Washington Blvd. - 5th Floor   Jersey City,
NJ 07310   Attn: BNY Mellon / Branch Deposit Department   Ref: Account 234917,
Prudential Private Placements       Send copy by email to:       Thais Alexander
  thais.alexander@prudential.com   (212) 626-2067       and        
Private.Disbursements@Prudential.com Signature Block Format HEALTH OPTIONS, INC.
  By: PGIM Private Placement Investors, L.P.     (as Investment Advisor)      
By: PGIM Private Placement Investors, Inc.     (as its General Partner)        
By:                                                                          
Vice President Tax Identification Number 59-2403696

Purchaser Schedule – A-12



Purchaser Name STATE FARM LIFE INSURANCE COMPANY Name in Which to Register
Note(s) STATE FARM LIFE INSURANCE COMPANY Note Registration Number(s);
Principal Amount(s) RJ-1; $40,000,000     Payment on account of Note(s)      
Method Wire Transfer       Please contact our Investment Department to securely
obtain wire transfer instructions for State Farm Life Insurance Company.      
E-mail: privateplacements@statefarm.com   Phone: (309) 766-2386       Re:
“Accompanying Information” below       Providing sufficient information to
identify the source of the transfer, including issuer, CUSIP number, interest
rate, maturity date, and whether payment is interest, principal, or premium.
Accompanying Information Name of Company:             CURTISS-WRIGHT CORPORATION
      Description of Security:       3.10% Series J Senior Guaranteed Notes due
August 13, 2030       PPN:                    23157# AK5       Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for all notices and communications State
Farm Life Insurance Company
Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710       E-Mail: privateplacements@statefarm.com       With a
copy to:   State Farm Life Insurance Company   Investment Accounting Dept. D-3  
One State Farm Plaza   Bloomington, IL 61710 Instructions re Delivery of Note(s)
JPMorgan Chase Bank, N.A.   4 Chase Metrotech Center   3rd Floor   Brooklyn, New
York 11245-0001   Attention: Physical Receive Department   Account: G06893

Purchaser Schedule – A-13



Purchaser Name STATE FARM LIFE INSURANCE COMPANY Signature Block Format STATE
FARM LIFE INSURANCE COMPANY      
By:                                                                        
Name:   Title:      
By:                                                                        
Name:   Title: Tax Identification Number 37-0533090

Purchaser Schedule – A-14



Purchaser Name STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY Name in Which to
Register Note(s) STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY Note
Registration Number(s);
Principal Amount(s) RJ-2; $2,000,000 Payment on account of Note(s)       Method
Wire Transfer       Please contact our Investment Department to securely obtain
wire transfer instructions for State Farm Life and Assurance Company.      
E-mail: privateplacements@statefarm.com   Phone: (309) 766-2386       Re:
“Accompanying Information” below       Providing sufficient information to
identify the source of the transfer, including issuer, CUSIP number, interest
rate, maturity date, and whether payment is interest, principal, or premium.
Accompanying Information Name of Company:             CURTISS-WRIGHT CORPORATION
      Description of Security:       3.10% Series J Senior Guaranteed Notes due
August 13, 2030       PPN:                    23157# AK5       Due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made. Address / Fax # / Email for all notices and communications State
Farm Life and Accident Assurance Company
Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710       E-Mail: privateplacements@statefarm.com       With a
copy to:   State Farm Life and Accident Assurance Company   Investment
Accounting Dept. D-3   One State Farm Plaza   Bloomington, IL 61710 Instructions
re Delivery of Note(s) JPMorgan Chase Bank, N.A.   4 Chase Metrotech Center  
3rd Floor   Brooklyn, New York 11245-0001   Attention: Physical Receive
Department   Account: G06895

Purchaser Schedule – A-15



Purchaser Name STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY Signature Block
Format STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY      
By:                                                                        
Name:   Title:      
By:                                                                        
Name:   Title: Tax Identification Number 37-0805091

Purchaser Schedule – A-16



Purchaser Name MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY Name in Which to
Register Note(s) MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY Note Registration
Number(s); RJ-3; $27,000,000 Principal Amount(s) RK-7; $9,100,000 Payment on
account of Note(s)       Method Wire Transfer       MassMutual   Citibank   New
York, New York   ABA # 021000089   Acct # 30510685       Reference:
“Accompanying information” below       With advice of payment to the Treasury
Operations Securities Management Department at Massachusetts Mutual Life
Insurance Company at mmincometeam@massmutual.com or (413) 226-4295 (facsimile).
Accompanying Information Name of Company:             CURTISS-WRIGHT CORPORATION
      Description of Security:       3.10% Series J Senior Guaranteed Notes due
August 13, 2030       PPN:                    23157# AK5       Description of
Security:       3.20% Series K Senior Guaranteed Notes due August 13, 2032      
PPN:                    23157# AL3       Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments Massachusetts Mutual Life
Insurance Company
Treasury Operations Securities Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino       With a copy to:   Massachusetts Mutual Life
Insurance Company   c/o Barings LLC   300 South Tryon Street – Suite 2500  
Charlotte, NC 28202

Purchaser Schedule – A-17



Purchaser Name MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY Address / Fax # /
Email for all other notices (including electronic delivery of financials)
Massachusetts Mutual Life Insurance Company
c/o Barings LLC
300 South Tryon Street – Suite 2500
Charlotte, NC 28202       With notification to:   privateplacements@barings.com
  pdgportfolioadmin@barings.com   john.wheeler@barings.com  
Nicole.campellone@barings.com Instructions re Delivery of Note(s) Massachusetts
Mutual Life Insurance Company   1295 State Street, MIP: E415   Springfield, MA
01111   Attention: Janelle Tarantino, Treasury Operations Securities Management
  Telephone: 413-744-1885   E-mail: Jtarantino@massmutual.com       With a copy
to:   Michelle.kearney@barings.com   Diane.murphy@barings.com  
Brian.fitzgerald@barings.com   Ashleigh.bobbitt@barings.com  
Kate.fletcher@barings.com Signature Block Format MASSACHUSETTS MUTUAL LIFE
INSURANCE COMPANY   By: Barings LLC as Investment Adviser        
By:                                                                          
Name:     Title: Tax Identification Number 04-1590850

Purchaser Schedule – A-18



Purchaser Name C.M. LIFE INSURANCE COMPANY Name in Which to Register Note(s)
C.M. LIFE INSURANCE COMPANY Note Registration Number(s); RJ-4; $5,000,000
Principal Amount(s) RK-8; $900,000 Payment on account of Note(s)       Method
Wire Transfer       JP Morgan Chase Bank   New York, NY   ABA # 021000021  
Account Name: CM Life Insurance Company   Account Number: 771061371      
Reference: “Accompanying information” below       With advice of payment to the
Treasury Operations Securities Management Department at Massachusetts Mutual
Life Insurance Company at mmincometeam@massmutual.com or (413) 226-4295
(facsimile). Accompanying Information Name of
Company:             CURTISS-WRIGHT CORPORATION       Description of Security:  
    3.10% Series J Senior Guaranteed Notes due August 13, 2030      
PPN:                    23157# AK5       Description of Security:       3.20%
Series K Senior Guaranteed Notes due August 13, 2032      
PPN:                    23157# AL3       Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for notices related to payments C.M. Life Insurance Company
Treasury Operations Securities Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino       With a copy to:   C.M. Life Insurance Company  
c/o Barings LLC   300 South Tryon Street – Suite 2500   Charlotte, NC 28202

Purchaser Schedule – A-19



Purchaser Name C.M. LIFE INSURANCE COMPANY Address / Fax # / Email for all other
notices (including electronic delivery of financials) C.M. Life Insurance
Company
c/o Barings LLC
300 South Tryon Street – Suite 2500
Charlotte, NC 28202       With notification to:   privateplacements@barings.com
  pdgportfolioadmin@barings.com   john.wheeler@barings.com  
Nicole.campellone@barings.com Instructions re Delivery of Note(s) Massachusetts
Mutual Life Insurance Company   1295 State Street, MIP: E415   Springfield, MA
01111   Attention: Janelle Tarantino, Treasury Operations Securities Management
  Telephone: 413-744-1885   E-mail: Jtarantino@massmutual.com       With a copy
to:   Michelle.kearney@barings.com   Diane.murphy@barings.com  
Brian.fitzgerald@barings.com   Ashleigh.bobbitt@barings.com  
Kate.fletcher@barings.com Signature Block Format C.M. LIFE INSURANCE COMPANY  
By: Barings LLC as Investment Adviser        
By:                                                                          
Name:     Title: Tax Identification Number 06-1041383

Purchaser Schedule – A-20



Purchaser Name TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA Name in
Which to Register Note(s) TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA
Note Registration Number(s); RJ-5; $13,000,000 Principal Amount(s) RK-9;
$29,000,000 Payment on account of Note(s)       Method All payments on or in
respect of the Notes shall be made in immediately available funds on the due
date by electronic funds transfer, through the Automated Clearing House System,
to the account provided by separate cover to the Issuer.       Reference:
“Accompanying information” below Accompanying Information Name of
Company:              CURTISS-WRIGHT CORPORATION           Description of
Security:       3.10% Series J Senior Guaranteed Notes due August 13, 2030      
PPN:                    23157# AK5       Description of Security:       3.20%
Series K Senior Guaranteed Notes due August 13, 2032      
PPN:                    23157# AL3       Due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made. Address /
Fax # / Email for all notices related to payments and prepayments Teachers
Insurance and Annuity Association of America
730 Third Avenue
New York, New York 10017
Attention: Securities Accounting Division
Phone: (212) 916-5504
Facsimile: (212) 916-4699       With a copy to:       JPMorgan Chase Bank, N.A.
  P.O. Box 35308   Newark, New Jersey 07101       Contemporaneous written
confirmation of any electronic funds transfer shall be sent to the above
addresses setting forth (1) the full name, private placement number, interest
rate and maturity date of the Notes, (2) allocation of payment between
principal, interest, Make-Whole Amount, other premium or any special payment and
(3) the name and address of the bank from which such electronic funds transfer
was sent.

Purchaser Schedule – A-21



Purchaser Name TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA Address /
Fax # / Email for all notices and communications, including notices with respect
to payments and prepayments Teachers Insurance and Annuity Association of
America
c/o Nuveen Alternatives Advisors LLC
8500 Andrew Carnegie Blvd
Charlotte, NC 28262   Attention: Private Placements   E-mail:
NuveenPrivatePlacements@nuveen.com     DL_InvestmentsCenterofExcellence@tiaa.org
    KCTIAAGenCustodian@StateStreet.com     KCTIAAGenInvManagers@StateStreet.com
      Telephone: (704) 988-4349 (Name: Ho-Young Lee)     (212) 916-4000 (General
Number)   Facsimile: (704) 988-4916       With a copy to:         Nuveen
Alternatives Advisors LLC   8500 Andrew Carnegie Boulevard   Charlotte, North
Carolina 28262-8500   Attention: Legal Dept.   Attention: Noelle Sproul, Counsel
  E-mail: Noelle.sproul@nuveen.com   Telephone: (704) 988-7906     (212)
916-4000 (General Number)       All Servicer Reports (or the equivalent) shall
be delivered electronically   to:     Email: NuveenPrivatePlacements@nuveen.com
    DL_Valuations-PrivateABS@tiaa.org Instructions re Delivery of Note(s)
Address provided under separate cover to the Issuer Signature Block Format
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA   By:          Nuveen
Alternatives Advisors LLC, its investment manager      
                By:                                                                      
                  Name:                   Title: Tax Identification Number
13-1624203  

Purchaser Schedule – A-22



Purchaser Name SYMETRA LIFE INSURANCE COMPANY Name in Which to Register Note(s)
CUDD AND CO.   Note Registration Number(s); RJ-6; $14,000,000   Principal
Amount(s)       Payment on account of Note(s)           Method Wire Transfer    
    Bank:   JPMORGAN CHASE BANK, NEW YORK   SWIFT BIC: CHASUS33   ABA:  
021000021   Account:   9009000200   FFC Account Number: G 27515   FFC Account
Name: Symetra Life Insurance Company       Reference: “Accompanying information”
below       For all payments other than scheduled payments of principal and
interest, the Company shall seek instructions from the holder, and in the
absence of instructions to the contrary, will make such payments to the account
and in the manner set forth above. Accompanying Information Name of Company:
CURTISS-WRIGHT CORPORATION       Description of Security:       3.10% Series J
Senior Guaranteed Notes due August 13, 2030       PPN: 23157# AK5       Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for all notices related to payments
All notices of payments and written confirmations of such wire transfers
delivered ELECTRONICALLY to:       Email: privateplacement@symetra.com and  
InvestmentOperationsMailbox@symetra.com       Any such notices required to be
sent by hard-copy delivered to:       SYMETRA INVESTMENT MANAGEMENT COMPANY  
308 Farmington Avenue, 3rd Floor   Farmington, CT 06032     Attention: Nate
Zaientz  

 

Purchaser Schedule – A-23

 



Purchaser Name SYMETRA LIFE INSURANCE COMPANY Address / Fax # / Email for all
notices and communications SYMETRA INVESTMENT MANAGEMENT COMPANY
308 Farmington Avenue, 3rd Floor   Farmington, CT 06032   Attention: Managing
Director, Private Placements   Email: privateplacement@symetra.com       with a
COPY to:       SYMETRA LIFE INSURANCE COMPANY   777 108th Avenue NE, Suite 1200
  Bellevue, WA 98004   Attention: Law Department, Investments   Email:
katie.von.geldern@symetra.com Instructions re Delivery of Note(s) JPMORGAN CHASE
BANK NA   ATTN: CHERYL BROWN   4 CHASE METROTECH CENTER   3RD FLOOR – PHYSICAL
RECEIVE DEPT   BROOKLYN, NY 11245-0001   REFERENCE ACCOUNTS: G 27515 Signature
Block Format SYMETRA LIFE INSURANCE COMPANY       By:
                                                                         Name:
Yvonne Guajardo   Title: Vice President and Managing Director Tax Identification
Number 91-0742147

 

Purchaser Schedule – A-24

 



Purchaser Name SYMETRA LIFE INSURANCE COMPANY Name in Which to Register Note(s)
CUDD AND CO.   Note Registration Number(s); RJ-7; $5,000,000   Principal
Amount(s)       Payment on account of Note(s)           Method Wire Transfer    
    Bank:   JPMORGAN CHASE BANK, NEW YORK   SWIFT BIC: CHASUS33   ABA:  
021000021   Account:   9009000200   FFC Account Number: G 27501   FFC Account
Name: Symetra Life Insurance Company       Reference: “Accompanying information”
below       For all payments other than scheduled payments of principal and
interest, the Company shall seek instructions from the holder, and in the
absence of instructions to the contrary, will make such payments to the account
and in the manner set forth above. Accompanying Information Name of Company:
CURTISS-WRIGHT CORPORATION       Description of Security:       3.10% Series J
Senior Guaranteed Notes due August 13, 2030       PPN: 23157# AK5       Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for all notices related to payments
All notices of payments and written confirmations of such wire transfers
delivered ELECTRONICALLY to:       Email: privateplacement@symetra.com and  
InvestmentOperationsMailbox@symetra.com       Any such notices required to be
sent by hard-copy delivered to:       SYMETRA INVESTMENT MANAGEMENT COMPANY  
308 Farmington Avenue, 3rd Floor   Farmington, CT 06032     Attention: Nate
Zaientz  

 

Purchaser Schedule – A-25

 



Purchaser Name SYMETRA LIFE INSURANCE COMPANY Address / Fax # / Email for all
notices and communications SYMETRA INVESTMENT MANAGEMENT COMPANY
308 Farmington Avenue, 3rd Floor   Farmington, CT 06032   Attention: Managing
Director, Private Placements   Email: privateplacement@symetra.com       with a
COPY to:       SYMETRA LIFE INSURANCE COMPANY   777 108th Avenue NE, Suite 1200
  Bellevue, WA 98004   Attention: Law Department, Investments   Email:
katie.von.geldern@symetra.com Instructions re Delivery of Note(s) JPMORGAN CHASE
BANK NA   ATTN: CHERYL BROWN   4 CHASE METROTECH CENTER   3RD FLOOR – PHYSICAL
RECEIVE DEPT   BROOKLYN, NY 11245-0001   REFERENCE ACCOUNTS: G 27501 Signature
Block Format SYMETRA LIFE INSURANCE COMPANY       By:
                                                                         Name:
Yvonne Guajardo   Title: Vice President and Managing Director Tax Identification
Number 91-0742147

 

Purchaser Schedule – A-26

 



Purchaser Name SYMETRA LIFE INSURANCE COMPANY Name in Which to Register Note(s)
CUDD AND CO.   Note Registration Number(s); RJ-8; $3,000,000   Principal
Amount(s)       Payment on account of Note(s)           Method Wire Transfer    
    Bank:   JPMORGAN CHASE BANK, NEW YORK   SWIFT BIC: CHASUS33   ABA:  
021000021   Account:   9009000200   FFC Account Number: G 27504   FFC Account
Name: Symetra Life Insurance Company       Reference: “Accompanying information”
below       For all payments other than scheduled payments of principal and
interest, the Company shall seek instructions from the holder, and in the
absence of instructions to the contrary, will make such payments to the account
and in the manner set forth above. Accompanying Information Name of Company:
CURTISS-WRIGHT CORPORATION       Description of Security:       3.10% Series J
Senior Guaranteed Notes due August 13, 2030       PPN: 23157# AK5       Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for all notices related to payments
All notices of payments and written confirmations of such wire transfers
delivered ELECTRONICALLY to:       Email: privateplacement@symetra.com and  
InvestmentOperationsMailbox@symetra.com       Any such notices required to be
sent by hard-copy delivered to:       SYMETRA INVESTMENT MANAGEMENT COMPANY  
308 Farmington Avenue, 3rd Floor   Farmington, CT 06032     Attention: Nate
Zaientz  

 

Purchaser Schedule – A-27

 



Purchaser Name SYMETRA LIFE INSURANCE COMPANY Address / Fax # / Email for all
notices and communications SYMETRA INVESTMENT MANAGEMENT COMPANY
308 Farmington Avenue, 3rd Floor   Farmington, CT 06032   Attention: Managing
Director, Private Placements   Email: privateplacement@symetra.com       with a
COPY to:       SYMETRA LIFE INSURANCE COMPANY   777 108th Avenue NE, Suite 1200
  Bellevue, WA 98004   Attention: Law Department, Investments   Email:
katie.von.geldern@symetra.com Instructions re Delivery of Note(s) JPMORGAN CHASE
BANK NA   ATTN: CHERYL BROWN   4 CHASE METROTECH CENTER   3RD FLOOR – PHYSICAL
RECEIVE DEPT   BROOKLYN, NY 11245-0001   REFERENCE ACCOUNTS: G 27504 Signature
Block Format SYMETRA LIFE INSURANCE COMPANY       By:
                                                                         Name:
Yvonne Guajardo   Title: Vice President and Managing Director Tax Identification
Number 91-0742147

 

Purchaser Schedule – A-28

 



Purchaser Name SYMETRA LIFE INSURANCE COMPANY Name in Which to Register Note(s)
CUDD AND CO.   Note Registration Number(s); RJ-9; $3,000,000   Principal
Amount(s)       Payment on account of Note(s)           Method Wire Transfer    
    Bank:   JPMORGAN CHASE BANK, NEW YORK   SWIFT BIC: CHASUS33   ABA:  
021000021   Account:   9009000200   FFC Account Number: G 27513   FFC Account
Name: Symetra Life Insurance Company       Reference: “Accompanying information”
below       For all payments other than scheduled payments of principal and
interest, the Company shall seek instructions from the holder, and in the
absence of instructions to the contrary, will make such payments to the account
and in the manner set forth above. Accompanying Information Name of Company:
CURTISS-WRIGHT CORPORATION       Description of Security:       3.10% Series J
Senior Guaranteed Notes due August 13, 2030       PPN: 23157# AK5       Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for all notices related to payments
All notices of payments and written confirmations of such wire transfers
delivered ELECTRONICALLY to:       Email: privateplacement@symetra.com and  
InvestmentOperationsMailbox@symetra.com       Any such notices required to be
sent by hard-copy delivered to:       SYMETRA INVESTMENT MANAGEMENT COMPANY  
308 Farmington Avenue, 3rd Floor   Farmington, CT 06032     Attention: Nate
Zaientz  

 

Purchaser Schedule – A-29

 



Purchaser Name SYMETRA LIFE INSURANCE COMPANY Address / Fax # / Email for all
notices and communications SYMETRA INVESTMENT MANAGEMENT COMPANY
308 Farmington Avenue, 3rd Floor   Farmington, CT 06032   Attention: Managing
Director, Private Placements   Email: privateplacement@symetra.com       with a
COPY to:       SYMETRA LIFE INSURANCE COMPANY   777 108th Avenue NE, Suite 1200
  Bellevue, WA 98004   Attention: Law Department, Investments   Email:
katie.von.geldern@symetra.com Instructions re Delivery of Note(s) JPMORGAN CHASE
BANK NA   ATTN: CHERYL BROWN   4 CHASE METROTECH CENTER   3RD FLOOR – PHYSICAL
RECEIVE DEPT   BROOKLYN, NY 11245-0001   REFERENCE ACCOUNTS: G 27513 Signature
Block Format SYMETRA LIFE INSURANCE COMPANY       By:
                                                                         Name:
Yvonne Guajardo   Title: Vice President and Managing Director Tax Identification
Number 91-0742147

 

Purchaser Schedule – A-30

 



Purchaser Name THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA (PRIF-W) Name in
Which to Register Note(s) THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA Note
Registration Number(s); RJ-10; $13,000,000   Principal Amount(s) RK-10;
$7,000,000   Payment on account of Note(s)           Method Wire Transfer      
  JP Morgan Chase     FED ABA #021000021   Chase/NYC/CTR/BNF   A/C 900-9-000200
    Reference A/C #G05978, Guardian Life (PRIF-W), and “Accompanying
information” below Accompanying Information Name of Company: CURTISS-WRIGHT
CORPORATION       Description of Security:       3.10% Series J Senior
Guaranteed Notes due August 13, 2030       PPN: 23157# AK5       Description of
Security:       3.20% Series K Senior Guaranteed Notes due August 13, 2032      
PPN: 23157# AL3       Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made Address / Fax # / Email for all
notices and communications The Guardian Life Insurance Company of America
10 Hudson Yards   New York, NY 10001   Attn: Barry Scheinholtz   Investment
Department   FAX # (212) 919-2658   Email address: bscheinholtz@glic.com   With
a copy to GuardianUSPP@glic.com Instructions re Delivery of Note(s) JP Morgan
Chase Bank, N.A.   4 Chase Metrotech Center – 3rd Floor   Brooklyn, NY
11245-0001   Reference A/C #G05978, Guardian Life (PRIF-W) Signature Block
Format THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA       By:
                                                                         Name:  
    Title:     Tax Identification Number 13-5123390            

 

Purchaser Schedule – A-31

 



Purchaser Name THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC. Name in Which to
Register Note(s) THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC. Note
Registration Number(s); RJ-11; $2,000,000   Principal Amount(s) RK-11;
$1,000,000   Payment on account of Note(s)           Method Wire Transfer      
  JP Morgan Chase     FED ABA #021000021   Chase/NYC/CTR/BNF   A/C 900-9-000200
    Reference A/C # G01713, GIAC Fixed Payout, and “Accompanying information”
below Accompanying Information Name of Company: CURTISS-WRIGHT CORPORATION      
Description of Security:       3.10% Series J Senior Guaranteed Notes due August
13, 2030       PPN: 23157# AK5       Description of Security:       3.20% Series
K Senior Guaranteed Notes due August 13, 2032       PPN: 23157# AL3       Due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made Address / Fax # / Email for all notices and communications
The Guardian Insurance & Annuity Company, Inc.
c/o The Guardian Life Insurance Company of America   10 Hudson Yards     New
York, NY 10001   Attn: Barry Scheinholtz   Investment Department   FAX # (212)
919-2658   Email address: bscheinholtz@glic.com   With a copy to
GuardianUSPP@glic.com Instructions re Delivery of Note(s) JP Morgan Chase Bank,
N.A.   4 Chase Metrotech Center – 3rd Floor   Brooklyn, NY 11245-0001  
Reference A/C # G01713, GIAC Fixed Payout Signature Block Format THE GUARDIAN
INSURANCE & ANNUITY COMPANY, INC.       By:
                                                                         Name:  
    Title:     Tax Identification Number 13-2656036            

 

Purchaser Schedule – A-32

 



Purchaser Name AMERICAN UNITED LIFE INSURANCE COMPANY Name in Which to Register
Note(s) AMERICAN UNITED LIFE INSURANCE COMPANY Note Registration Number(s);
RJ-12; $7,000,000   Principal Amount(s)       Payment on account of Note(s)    
      Method Wire Transfer         Bank of New York     ABA #: 021000018    
Credit Account: GLA111566   Account Name: American United Life Insurance Company
  Account #: 186683     P & I Breakdown: (Insert)   Ref: “Accompanying
Information” below       Payments should contain sufficient information to
identify the breakdown of principal and interest and should identify the full
description of the note(s) and the payment date. Accompanying Information Name
of Company: CURTISS-WRIGHT CORPORATION       Description of Security:      
3.10% Series J Senior Guaranteed Notes due August 13, 2030       PPN: 23157# AK5
      Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for all notices and
communications American United Life Insurance Company
Attn: Mike Bullock, Securities Department   One American Square, Suite 1017  
Post Office Box 368     Indianapolis, IN 46206   mike.bullock@oneamerica.com
Instructions re Delivery of Note(s) The Depository Trust Company   Attn: BNY
Mellon/Branch Deposit Dept.   Acct # 186683 American United Life Ins. Co.   570
Washington Blvd. – 5th Floor   Jersey City, NJ 07310 Signature Block Format
AMERICAN UNITED LIFE INSURANCE COMPANY       By:
                                                                         Name:  
    Title:     Tax Identification Number 35-0145825              

 

Purchaser Schedule – A-33

 



Purchaser Name UNITED FARM FAMILY LIFE INSURANCE COMPANY Name in Which to
Register Note(s) UNITED FARM FAMILY LIFE INSURANCE COMPANY Note Registration
Number(s); RJ-13; $1,000,000   Principal Amount(s)       Payment on account of
Note(s)           Method Wire Transfer         The Northern Trust Company   ABA
071000152     Trust Wire Account #5186061000   A/C: UFF Life Insurance Company  
A/C#: 26-30867     Attn: Laura Hirsch or Paul Campbell   Ref: “Accompanying
Information” below       Payments should contain sufficient information to
identify the breakdown of principal and interest and should identify the full
description of the note(s) and the payment date. Accompanying Information Name
of Company: CURTISS-WRIGHT CORPORATION           Description of Security:      
3.10% Series J Senior Guaranteed Notes due August 13, 2030       PPN: 23157# AK5
      Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for all notices of
payment and all POST-CLOSING documentation Soft copy to:  
Roger.mccarty@infarmbureau.com         Or paper copy to:         Indiana Farm
Bureau Insurance   Investment Accounting Department   P.O. Box 1250    
Indianapolis, IN 46206-1250 Address / Fax # / Email for all other notices and
communications American United Life Insurance Company
Attn: Mike Bullock, Securities Department   One American Square, Suite 1017  
Post Office Box 368     Indianapolis, IN 46206   mike.bullock@oneamerica.com
Instructions re Delivery of Note(s) The Northern Trust Company   Trade
Securities Processing, C-1N   801 South Canal Street   Acct # 26-30867 / UFF
Life Insurance Company   Chicago, IL 60607  

 

Purchaser Schedule – A-34

 



Purchaser Name UNITED FARM FAMILY LIFE INSURANCE COMPANY Signature Block Format
UNITED FARM FAMILY LIFE INSURANCE COMPANY   By: American United Life Insurance
Company   Its: Agent         By: _______________________________   Name:    
Title:   Tax Identification Number 35-1097117

 

Purchaser Schedule – A-35

 



Purchaser Name THE STATE LIFE INSURANCE COMPANY Name in Which to Register
Note(s) THE STATE LIFE INSURANCE COMPANY Note Registration Number(s); RK-12;
$3,000,000   Principal Amount(s)       Payment on account of Note(s)          
Method Wire Transfer           The Bank of New York Mellon   ABA #: 021000018  
  Credit Account: GLA111566   Account Name: The State Life Insurance Company
Finance Reinsurance   Account #: 211624     Re: “Accompanying Information” below
  P & I Breakdown: (Insert)       Payments should contain sufficient information
to identify the breakdown of principal and interest and should identify the full
description of the note(s) and the payment date. Accompanying Information Name
of Company: CURTISS-WRIGHT CORPORATION           Description of Security:      
3.20% Series K Senior Guaranteed Notes due August 13, 2032       PPN: 23157# AL3
      Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for all notices and
communications American United Life Insurance Company
Attn: Mike Bullock, Securities Department   One American Square, Suite 1017  
Post Office Box 368     Indianapolis, IN 46206   mike.bullock@oneamerica.com
Instructions re Delivery of Note(s) The Depository Trust Company   Attn: BNY
Mellon/Branch Deposit Dept.   Acct # 211624 State Life, c/o AUL   570 Washington
Blvd. – 5th Floor   Jersey City, NJ 07310 Signature Block Format THE STATE LIFE
INSURANCE COMPANY   By:        American United Life Insurance Company   Its:
       Agent         By: _______________________________   Name:       Title:  
  Tax Identification Number 35-0684263              

 

Purchaser Schedule – A-36

 



Purchaser Name THE STATE LIFE INSURANCE COMPANY Name in Which to Register
Note(s) THE STATE LIFE INSURANCE COMPANY Note Registration Number(s); RK-13;
$4,000,000   Principal Amount(s)       Payment on account of Note(s)          
Method Wire Transfer         Bank of New York     ABA #: 021000018     Credit
Account: GLA111566   Account Name: The State Life Insurance Company   Account #:
343761     P & I Breakdown: (Insert)       Payments should contain sufficient
information to identify the breakdown of principal and interest and should
identify the full description of the note(s) and the payment date. Accompanying
Information Name of Company: CURTISS-WRIGHT CORPORATION           Description of
Security:       3.20% Series K Senior Guaranteed Notes due August 13, 2032      
PPN: 23157# AL3       Due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made. Address / Fax # / Email for all
notices and communications American United Life Insurance Company
Attn: Mike Bullock, Securities Department   One American Square, Suite 1017  
Post Office Box 368     Indianapolis, IN 46206   mike.bullock@oneamerica.com
Instructions re Delivery of Note(s) The Depository Trust Company   Attn: BNY
Mellon/Branch Deposit Dept.   Acct # 343761 State Life, c/o AUL   570 Washington
Blvd. – 5th Floor   Jersey City, NJ 07310 Signature Block Format THE STATE LIFE
INSURANCE COMPANY   By:        American United Life Insurance Company   Its:
       Agent         By: _______________________________   Name:       Title:  
  Tax Identification Number 35-0684263    

 

Purchaser Schedule – A-37

 



Purchaser Name UNITED OF OMAHA LIFE INSURANCE COMPANY Name in Which to Register
Note(s) UNITED OF OMAHA LIFE INSURANCE COMPANY Note Registration Number(s);
RK-14; $6,000,000   Principal Amount(s)       Payment on account of Note(s)    
      Method Wire Transfer         JPMorgan Chase Bank   ABA #021000021    
Private Income Processing       For credit to:     United of Omaha Life
Insurance Company   Account # 900-9000200   a/c: G07097         Ref:
“Accompanying Information” below Accompanying Information Name of Company:
CURTISS-WRIGHT CORPORATION           Description of Security:       3.20% Series
K Senior Guaranteed Notes due August 13, 2032       PPN: 23157# AL3       Due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for all notices in respect of
payment of Principal and Interest, Corporate Actions, and Reorganization
Notifications JPMorgan Chase Bank 4 Chase Metrotech Center, 16th Floor Brooklyn,
NY 11245-0001 Attn: Income Processing a/c: G07097   Address / Fax # / Email for
all other notices and communications 4 - Investment Management
United of Omaha Life Insurance Company   3300 Mutual of Omaha Plaza   Omaha, NE
68175-1011       Email Address for Electronic Document Transmission:  
privateplacements@mutualofomaha.com Instructions re Delivery of Note(s) JPMorgan
Chase Bank   4 Chase Metrotech Center, 3rd Floor   Brooklyn, NY 11245-0001  
Attention: Physical Receive Department   Account# G07097   Signature Block
Format UNITED OF OMAHA LIFE INSURANCE COMPANY       By:
_______________________________   Name:       Title:     Tax Identification
Number 47-0322111  

 

Purchaser Schedule – A-38

 



Purchaser Name UNITED OF OMAHA LIFE INSURANCE COMPANY Name in Which to Register
Note(s) UNITED OF OMAHA LIFE INSURANCE COMPANY Note Registration Number(s);
RK-15; $6,000,000   Principal Amount(s)       Payment on account of Note(s)    
      Method Wire Transfer         JPMorgan Chase Bank   ABA #021000021    
Private Income Processing       For credit to:     United of Omaha Funds
Withheld Account   Account # 900-9000200   a/c: G20071         Ref:
“Accompanying Information” below Accompanying Information Name of Company:
CURTISS-WRIGHT CORPORATION           Description of Security:       3.20% Series
K Senior Guaranteed Notes due August 13, 2032       PPN: 23157# AL3       Due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for all notices in respect of
payment of Principal and Interest, Corporate Actions, and Reorganization
Notifications JPMorgan Chase Bank 4 Chase Metrotech Center, 16th Floor Brooklyn,
NY 11245-0001 Attn: Income Processing a/c: G20071   Address / Fax # / Email for
all other notices and communications 4 - Investment Management
United of Omaha Life Insurance Company (Funds Withheld Account)   3300 Mutual of
Omaha Plaza   Omaha, NE 68175-1011       Email Address for Electronic Document
Transmission:   privateplacements@mutualofomaha.com Instructions re Delivery of
Note(s) JPMorgan Chase Bank   4 Chase Metrotech Center, 3rd Floor   Brooklyn, NY
11245-0001   Attention: Physical Receive Department   Account # G20071  
Signature Block Format UNITED OF OMAHA LIFE INSURANCE COMPANY       By:
_______________________________   Name:       Title:     Tax Identification
Number 47-0322111    

 

Purchaser Schedule – A-39

 



Purchaser Name SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY Name in Which to
Register Note(s) ELL & CO, F/B/O SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY
Note Registration Number(s); RJ-14; $3,000,000   Principal Amount(s)      
Payment on account of Note(s)           Method Wire Transfer         The
Northern Trust Company   Chicago, IL 60607     ABA No.: 071 000 152   SWIFT/BIC:
CNORUS44   Acct. Name: Trust Services   Acct. No.: 518 604 1000   Reference:
Attn: Income Collection, Acct# 44-72417; SFBLIC – FIXED INCOME; CURTISS-WRIGHT
CORPORATION; 23157# AK5; RJ-14       with sufficient information to identify the
source and application of such funds, including the interest amount, principal
amount, premium amount, etc. Accompanying Information Name of Company:
CURTISS-WRIGHT CORPORATION           Description of Security:       3.10% Series
J Senior Guaranteed Notes due August 13, 2030       PPN: 23157# AK5       Due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for all notices relating to payments
The Northern Trust Company
Attn: Income Collections   801 S Canal St     Chicago, IL 60607    
ICPHYS@ntrs.com         With a copy to:     Inv_Acctg-pp@sfbli.com Address / Fax
# / Email for audit confirmation requests: By electronic delivery to:
ICPHYS@ntrs.com   Address / Fax # / Email for all other communications,
including waivers, amendments, consents and financial information: By electronic
delivery to:
Attn: Securities Management
PrivatePlacements@sfbli.com Instructions re Delivery of Note(s) The Northern
Trust Company   Trade Securities Processing 32nd floor   333 S Wabash Ave    
Chicago, Illinois 60604   With an electronic copy of the transmittal to:  
PrivatePlacements@sfbli.com

 

Purchaser Schedule – A-40

 



Purchaser Name SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY Signature Block
Format SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY       By:
_________________________________________   Name: David Divine   Title: Director
– Securities Management Tax Identification Number 64-0283583 (Southern Farm
Bureau Life Insurance Company)   36-6412623 (ELL & Co)

 

Purchaser Schedule – A-41

 



Purchaser Name USAA LIFE INSURANCE COMPANY Name in Which to Register Note(s)
USAA LIFE INSURANCE COMPANY Note Registration Number(s); RJ-15; $11,700,000  
Principal Amount(s)       Payment on account of Note(s)           Method Wire
Transfer         Bank: The Northern Trust Company   ABA Number: 071000152   BIC:
CNORUS44XXX   A/C Number: 5186041000   FFC Account Name: USAA Life Insurance Co
  FFC Account BIC: CNORGB22XXX   FFC Account Number: 26-11042       Ref:
“Accompanying Information” below Accompanying Information Name of Company:
CURTISS-WRIGHT CORPORATION       Description of Security:       3.10% Series J
Senior Guaranteed Notes due August 13, 2030       PPN: 23157# AK5       Due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made. Address / Fax # / Email for all notices and communications
12147362337@tls.ldsprod.com
Privatetransactionsteam@blackrock.com Instructions re Delivery of Note(s) The
Northern Trust Company   Trade Securities Processing, 32nd floor Northern   333
S. Wabash Ave Chicago, IL 60604   (in cover letter reference note amount, acct
name, and bank custody account #)           Copy of note and transmittal to:
hui.chen@blackrock.com Signature Block Format USAA LIFE INSURANCE COMPANY  
By:       BlackRock Financial Management, Inc., as investment manager          
By:______________________________   Name:     Title:   Tax Identification Number
74-1472662    

 

Purchaser Schedule – A-42

 



Purchaser Name USAA LIFE INSURANCE COMPANY OF NEW YORK Name in Which to Register
Note(s) USAA LIFE INSURANCE COMPANY OF NEW YORK Note Registration Number(s);
RJ-16; $300,000   Principal Amount(s)       Payment on account of Note(s)      
    Method Wire Transfer         Bank: The Northern Trust Company   ABA Number:
071000152   BIC: CNORUS44XXX   A/C Number: 5186041000   FFC Account Name: USAA
Life Insurance Co of NY   FFC Account BIC: CNORGB22XXX   FFC Account Number:
26-11044       Ref: “Accompanying Information” below Accompanying Information
Name of Company: CURTISS-WRIGHT CORPORATION       Description of Security:      
3.10% Series J Senior Guaranteed Notes due August 13, 2030       PPN: 23157# AK5
      Due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made. Address / Fax # / Email for all notices and
communications 18177640814@tls.ldsprod.com
Privatetransactionsteam@blackrock.com Instructions re Delivery of Note(s) The
Northern Trust Company   Trade Securities Processing, 32nd floor Northern   333
S. Wabash Ave Chicago, IL 60604   (in cover letter reference note amount, acct
name, and bank custody account #)           Copy of note and transmittal to:
hui.chen@blackrock.com Signature Block Format USAA LIFE INSURANCE COMPANY OF NEW
YORK   By:       BlackRock Financial Management, Inc., as investment manager    
      By:______________________________   Name:     Title:   Tax Identification
Number 16-1530706    

 

Purchaser Schedule – A-43

 



SCHEDULE B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Additional Provision” is defined in Section 9.7(a).

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.

 

“Agreement” is defined in Section 17.3.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Asset Disposition” means any Transfer except:

 

(a)         any

 

(i)         Transfer from a Subsidiary to the Company or a Wholly-Owned
Subsidiary;

 

(ii)         Transfer from the Company to a Wholly-Owned Subsidiary; and

 

(iii)         Transfer from the Company or a Wholly-Owned Subsidiary to a
Subsidiary (other than a Wholly-Owned Subsidiary) or from a Subsidiary to
another Subsidiary, which in either case is for Fair Market Value;

 

so long as immediately before and immediately after the consummation of any such
Transfer and after giving effect thereto, no Default or Event of Default exists;
and

 

(b)          any Transfer made in the ordinary course of business and involving
only property that is either (i) inventory held for sale or (ii) equipment,
fixtures, supplies or materials that are obsolete or inoperative.

 

“Assured Obligation” means any Indebtedness or other obligation or liability.

 

Schedule B-1

 



“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Stock” means any class of capital stock, share capital or similar
equity interest of a Person.

 

“Change in Control” is defined in Section 8.3(g).

 

“Change in Control Offer Response Date” is defined in Section 8.3(c).

 

“Change in Control Proposed Prepayment Date” is defined in Section 8.3(b).

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Company” is defined in the introductory paragraph of this Agreement or any
successor that becomes such in the manner prescribed in Section 10.2.

 

“Competitor” means any Person which is involved, directly or indirectly, to a
material extent in the business of providing highly engineered valves, pumps,
motors, generators, electronics, systems and related products that regulate the
flow of liquids and gases in severe service environments in power generation,
oil and gas processing, naval defense and general industrial, or provides
ruggedized shipboard enclosures and electronic subsystems for the defense
market, or provides tactical data link software for aerospace and defense
markets, or provides applications for flight controls and testing, mechanical
actuation and drive systems, sensing and electronic computing system
applications services or metal treatment services that enhance the performance
and extend the life of critical components utilized in aerospace,

 

Schedule B-2

 



automotive/transportation, power generation and general industrial markets;
provided that in no event shall any Institutional Investor that maintains purely
passive investments in any Person that is a Competitor be deemed a Competitor.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated Debt” means, as of any date of determination, the total of all
Debt of the Company and its Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Net Income for
such period, plus (b) Consolidated Interest Charges for such period, plus (c)
consolidated foreign, federal and state income tax expenses for such period,
plus (d) depreciation and amortization for such period, plus (e) extraordinary
losses for such period, minus (f) extraordinary gains for such period.

 

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ended on
such date, including, in any event, interest expense with respect to
Indebtedness of the Company and its Subsidiaries, interest expense for the
relevant period that has been capitalized on the balance sheet and interest
expense with respect to any Deemed Debt.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries for such period (taken as a cumulative whole), as
determined in accordance with GAAP, after eliminating all offsetting debits and
credits between the Company and its Subsidiaries and all other items required to
be eliminated in the course of the preparation of consolidated financial
statements of the Company and its Subsidiaries in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any date, the sum of (a) total
stockholders’ equity in the Company and its Subsidiaries as of such date,
determined on a consolidated basis in accordance with GAAP, minus (b) to the
extent included in clause (a), all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries, minus (c) any
increase in the amount of Consolidated Net Worth attributable to a write up in
the book value of any asset on the books of the Company and its Subsidiaries
resulting from a revaluation thereof subsequent to December 31, 2019, minus (d)
the amounts, if any, at which any shares of capital stock of the Company or any
Subsidiary appear as an asset on the balance sheet from which Consolidated Net
Worth is determined for purposes of this definition

 

“Consolidated Total Assets” means, as of any date, the total assets of the
Company and its Subsidiaries which would be shown as assets on a consolidated
balance sheet of the Company and its Subsidiaries as of such date prepared in
accordance with GAAP, after eliminating all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.

 

Schedule B-3

 



“Consolidated Total Capitalization” means, as of any date, the sum of
Consolidated Net Worth and Consolidated Debt.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Control Event” is defined in Section 8.3(h).

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

 

“C-W Controls” is defined in the introductory paragraph of this Agreement.

 

“C-W Electro-Mechanical” is defined in the introductory paragraph of this
Agreement.

 

“C-W Flow” is defined in the introductory paragraph of this Agreement.

 

“C-W Flow Control Service” is defined in the introductory paragraph of this
Agreement.

 

“C-W Surface” is defined in the introductory paragraph of this Agreement.

 

“Debt” means, with respect to any Person, at any time, without duplication,

 

(a)         its liabilities for borrowed money and its redemption obligations in
respect of mandatorily redeemable Preferred Stock to the extent such redemption
obligations are required to be paid with cash or other consideration (other than
shares of Capital Stock);

 

(b)         its liabilities for the deferred purchase price of property acquired
by such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);

 

(c)         all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

 

(d)         all liabilities for borrowed money secured by any Lien with respect
to any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities); and

 

(e)         any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof.

 

Schedule B-4

 



Debt of any Person shall include all obligations of such Person of the character
described in clauses (a) through (e) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.

 

“Debt Prepayment Application” means, with respect to any Transfer of any
property, the application by any Obligor or any Subsidiary, as the case may be,
of cash in an amount equal to the Net Proceeds with respect to such Transfer to
pay Senior Debt (other than (a) Senior Debt owing to the Company or any of its
Subsidiaries or any Affiliate and (b) Senior Debt in respect of any revolving
credit or similar facility providing any Obligor or any such Subsidiary with the
right to obtain loans or other extensions of credit from time to time, unless in
connection with such payment of Senior Debt the availability of credit under
such credit facility is permanently reduced by an amount not less than the
amount of such proceeds applied to the payment of such Senior Debt), provided
that in the course of making such application the Issuers shall offer to prepay
each outstanding Note, in accordance with Section 8.4, in a principal amount
which equals the Ratable Portion of the holder of such Note in respect of such
Transfer. If any holder of a Note rejects such offer of prepayment, then, for
purposes of the preceding sentence only, the Obligors nevertheless will be
deemed to have paid Senior Debt in an amount equal to the Ratable Portion of the
holder of such Note in respect of such Transfer.

 

“Debt Prepayment Transfer” is defined in Section 8.4(a).

 

“Deemed Debt” means the amount of indebtedness incurred by the Company and its
consolidated Subsidiaries and any special purpose corporation or trust which is
an Affiliate of the Company or any of its Subsidiaries in connection with any
accounts receivable or inventory financing facility, whether or not shown on the
balance sheet of the Company or such Subsidiary in accordance with GAAP to the
extent not included in the definition of Indebtedness. For purposes of
determining the amount of Deemed Debt incurred by any Person in connection with
any accounts receivable or inventory financing transaction, the amount of all
contingent obligations of such Person shall be included as well as non-recourse
indebtedness incurred in connection with such transaction. Deemed Debt shall not
include operating leases.

 

“Deemed Guarantor” means a Person who is deemed subject to a Guarantee in
respect of any Assured Obligation of another Person (the “Deemed Obligor”)
because such Person directly or indirectly guarantees, becomes surety for,
endorses, assumes, agrees to indemnify the Deemed Obligor against, or otherwise
agrees, becomes or remains liable (contingently or otherwise) for, such Assured
Obligation.

 

“Deemed Obligor” shall have the meaning set forth in the definition of “Deemed
Guarantor”.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest per annum that is the greater of (a)
2% per annum above the rate of interest stated in clause (a) of the first
paragraph of the Notes or (b) 2% over the rate of interest publicly announced
from time to time by JPMorgan Chase Bank, N.A. in New York, New York as its
“base” or “prime” rate.

 

Schedule B-5

 



“Delaware LLC” and “Delaware LLCs” means, individually and collectively, any
limited liability company organized or formed under the laws of the State of
Delaware.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Disposition Value” means, at any time, with respect to any property

 

(a)         in the case of property that does not constitute Subsidiary Stock,
the book value thereof, valued at the time of such disposition in good faith by
the Company, and

 

(b)         in the case of property that constitutes Subsidiary Stock, an amount
equal to that percentage of book value of the assets of the Subsidiary that
issued such stock as is equal to the percentage that the book value of such
Subsidiary Stock represents of the book value of all of the outstanding Capital
Stock of such Subsidiary (assuming, in making such calculations, that all
Securities convertible into such Capital Stock are so converted and giving full
effect to all transactions that would occur or be required in connection with
such conversion) determined at the time of the disposition thereof in good faith
by the Company.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with any Issuer under section 414 of
the Code.

 

Schedule B-6

 



“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, at any date of determination and with respect to any
property, the sale value of such property that would be realized in an
arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell).

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof, and
any substantially similar amendments thereto and any current or future
regulations or official interpretations thereof.

 

“Financial Covenant” means any covenant (whether set forth as a covenant,
undertaking, event of default, restriction or other provision) that requires the
Company or any Material Subsidiary to achieve or maintain a stated level of
financial condition or performance and includes, without limitation, any
requirement that the Company or any Material Subsidiary:

 

(a)         maintain a specified level of net worth, shareholders’ equity, total
assets, cash flow or net income;

 

(b)         maintain any relationship of any component of its capital structure
to any other component thereof (including, without limitation, the relationship
of indebtedness, senior indebtedness or subordinated indebtedness to total
capitalization or to net worth); or

 

(c)         maintain any measure of its ability to service its indebtedness
(including, without limitation, exceeding any specified ratio of revenues, cash
flow or net income to indebtedness, interest expense, rental expense, capital
expenditures and/or scheduled payments of indebtedness).

 

“Financing Documents” means the Notes, this Agreement and the Subsidiary
Guarantee, and each other document, guaranty, instrument or agreement delivered
in connection with the transactions contemplated hereby, as each may be amended,
restated or otherwise modified from time to time.

 

“foreign Purchaser” is defined in Section 14.3(b).

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

 

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) IFRS at any time that the
Company prepares its financial statements in accordance with IFRS.

 

“Governmental Authority” means

 

(a)         the government of

 

Schedule B-7

 



(i)         the United States of America or any State or other political
subdivision thereof, or

 

(i)         any jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

 

(b)         any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental office or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantee” means (a) to purchase or assume, or to supply funds for the payment,
purchase or satisfaction of, an Assured Obligation, (b) to make any loan,
advance, capital contribution or other investment in, or to purchase or lease
any property or services from, a Deemed Obligor (i) to maintain the solvency of
a Deemed Obligor, (ii) to enable a Deemed Obligor to meet any other financial
condition, (iii) to enable a Deemed Obligor to satisfy any Assured Obligation or
to make any Restricted Payment or any other payment, or (iv) to assure the
holder of such Assured Obligation against loss, (c) to purchase or lease
property or services from a Deemed Obligor regardless of the nondelivery of or
failure to furnish of such property or services, or (d) in respect of any other
transaction the effect of which is to assure the payment or performance (or
payment of damages or other remedy in the event of nonpayment or nonperformance)
of any Assured Obligation. Without limitation, a Guarantee shall be deemed to
exist if a Deemed Guarantor agrees, becomes or remains liable (contingently or
otherwise), directly or indirectly for any of the foregoing.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)         to purchase such indebtedness or obligation or any property
constituting security therefor;

 

(b)         to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

(c)         to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or

 

Schedule B-8

 



(d)         otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule ,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“IFRS” means, collectively:

 

(a)         each International Financial Reporting Standard;

 

(b)         International Accounting Standards (IAS); and

 

(c)         Interpretations

 

where:

 

(x)         “International Financial Reporting Standard” means each financial
reporting standard issued by the International Accounting Standards Board
(IASB);

 

(y)         “International Accounting Standards” means the financial reporting
standards issued by the International Accounting Standards Committee of the
IASB; and

 

(z)         “Interpretations” means the explanations from time to time of the
application of International Financial Reporting Standards to particular
transactions, arrangements or circumstances (issued by the International
Financial Reporting Interpretations Committee of the IASB or its predecessor,
the Standing Interpretations Committee,

 

as each may be amended from time to time.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)         all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial but excluding standby
letters of credit issued for the account of such Person in connection with bids
on proposed contracts by such Person), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

 

Schedule B-9

 



(c)         net obligations of such Person under any Swap Contract;

 

(d)         all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e)         indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)         capital leases and Synthetic Lease Obligations;

 

(g)         all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and

 

(h)         all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value as of
such date. The amount of any capital lease or Synthetic Lease Obligation as of
any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding more than 5% of the aggregate principal amount of the Notes then
outstanding, and (c) any institutional accredited investor as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act and any
investment fund having assets of at least $100,000,000 that is in the business
of investing in securities issued by other Persons, regardless of legal form.

 

“Issuers” is defined in the introductory paragraph of this Agreement.

 

“knowledge” when used with respect to any Issuer or any Responsible Officer to
qualify a representation or warranty of such Issuer or such Responsible Officer,
shall be deemed to be the actual knowledge of such Responsible Officer.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

 

Schedule B-10

 



“Make-Whole Amount” is defined in Section 8.8.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries,
taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties and results of
operations of the Company and its Subsidiaries, taken as a whole, (b) the
ability of any Issuer to perform its obligations under this Agreement and the
Notes, or of any Material Subsidiary to perform its obligations under the
Subsidiary Guarantee or (c) the validity or enforceability of this Agreement,
the Notes, or the Subsidiary Guarantee.

 

“Material Subsidiary” means, as of any date, any Subsidiary of the Company (a)
which together with its Subsidiaries (determined on a consolidated basis), has
assets with a book value greater than or equal to twenty percent (20%) of the
Consolidated Total Assets of the Company and its Subsidiaries, as of the end of
the most recently completed fiscal quarter for which financial information is
then available, (b) which, together with its Subsidiaries (determined on a
consolidated basis), has greater than twenty percent (20%) of the net revenues
of the Company and Subsidiaries on a consolidated basis for the most recent
fiscal quarter for which financial information is then available, all determined
in accordance with GAAP, or (c) designated as a Material Subsidiary pursuant to
Section 10.9.

 

“Metal” is defined in the introductory paragraph of this Agreement.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” is defined in Section 4.8.

 

“NAIC Annual Statement” is defined in Section 6.2(a).

 

“Net Proceeds” means, with respect to any Transfer of any property by any
Person, an amount equal to the difference of

 

(a)         the aggregate amount of the consideration (valued at the Fair Market
Value of such consideration at the time of the consummation of such Transfer)
received by such Person in respect of such Transfer, minus

 

(b)         all ordinary and reasonable out-of-pocket costs and expenses
actually incurred by such Person in connection with such Transfer.

 

“Net Worth Financial Covenant” means any covenant (whether set forth as a
covenant, undertaking, event of default, restriction or other provision) that
requires the Company or any Subsidiary, on a consolidated basis or otherwise, to
achieve or maintain a specified level of net worth or shareholders’ equity.

 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for

 

Schedule B-11

 



the benefit of employees of the Company or one or more Subsidiaries residing
outside the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and (b) is not subject to ERISA or the Code.

 

“Notes” is defined in Section 1.

 

“Obligors” means, collectively, the Issuers and the Subsidiary Guarantors.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or any Subsidiary, as the context may require,
whose responsibilities extend to the subject matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, joint venture, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by any Issuer or
any ERISA Affiliate or with respect to which such Issuer or any ERISA Affiliate
may have any liability.

 

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interest) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

“Presentation” is defined in Section 5.3.

 

“Principal Credit Facility” means any agreement (including, without limitation,
any note purchase agreement) or facility providing credit availability in excess
of $150,000,000 to the Company and/or any of its Subsidiaries, as such agreement
or facility may be amended, restated, supplemented or otherwise modified from
time to time and together with increases, refinancings and replacements thereof,
in whole or in part.

 

“Priority Debt” means, as of any date, (without duplication) the sum of (a) all
outstanding Debt of any Subsidiary (other than (i) an Issuer or a Subsidiary
Guarantor, (ii) Debt of any Subsidiary owing solely to the Company or any
Wholly-Owned Subsidiary, or (iii) Debt

 

Schedule B-12

 



outstanding at the time such Person becomes a Subsidiary; provided that such
Debt shall not have been incurred in contemplation of such Person becoming a
Subsidiary ) and (b) all Debt of any Issuer or any Subsidiary Guarantor secured
by any Lien (other than Liens under clauses (a) through (e) and clauses (g)
through (m) of Section 10.7).

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Property Reinvestment Application” means, with respect to any Transfer of
property, the application of an amount equal to the Net Proceeds with respect to
such Transfer to the acquisition by any Issuer or any Subsidiary of either (a)
Capital Stock, whether directly or indirectly, in a new operating Subsidiary or
(b) operating assets of a generally similar nature (excluding, for the avoidance
of doubt, cash and cash equivalents), and, in each case, of at least equivalent
Fair Market Value (less all ordinary and reasonable out of pocket costs and
expenses actually incurred by such Person in connection with such Transfer and
such acquisition) to the property so Transferred, engaged in or to be used in
the principal business of the Issuers and their Subsidiaries as conducted
immediately prior to such Transfer or in a business generally related to such
principal business.

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Ratable Portion” means, in respect of any holder of any Note and any Transfer
contemplated by the definition of Debt Prepayment Application, an amount equal
to the product of

 

(a)         the Net Proceeds being offered to be applied to the payment of
Senior Debt, multiplied by

 

(b)         a fraction the numerator of which is the outstanding principal
amount of such Note and the denominator of which is the aggregate outstanding
principal amount of Senior Debt at the time of such Transfer determined on a
consolidated basis in accordance with GAAP.

 

“Required Holders” means, at any time, (a) for purposes of the second sentence
of Section 8.2 only, the holders of at least a majority in principal amount of
the Series of Notes being offered to be prepaid at such time and (b) for all
other purposes of this Agreement, the holders of at least a majority in
principal amount of the Notes at the time outstanding (exclusive of, in the case
of clauses (a) and/or (b), Notes then owned by the Company or any of its
Affiliates).

 

Schedule B-13

 



“Responsible Officer” means any Senior Financial Officer and any other officer
of any Issuer or any Subsidiary Guarantor with responsibility for the
administration of the relevant portion of this Agreement or the Subsidiary
Guarantee, as applicable.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Security” has the meaning set forth in Section 2(1) of the Securities Act.

 

“Senior Debt” means the Notes and any Debt of the Company or its Subsidiaries
that by its terms is not in any manner subordinated in right of payment to any
other unsecured Debt of the Company or any Subsidiary.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company or any Subsidiary, as
the context may require.

 

“Series” means any one or more Series of Notes issued hereunder.

 

“Series J Notes” is defined in Section 1.1(a).

 

“Series K Notes” is defined in Section 1.1(b).

 

“Side Letter” is defined in Section 4.11.

 

“Source” is defined in Section 6.2.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

 

Schedule B-14

 



“Subsidiary Guarantee” is defined in Section 1.2.

 

“Subsidiary Guarantor” means any Subsidiary that has executed and delivered the
Subsidiary Guarantee or the accession agreement thereto pursuant to the
provisions of this Agreement and the Subsidiary Guarantee.

 

“Subsidiary Stock” means, with respect to any Person, the Capital Stock (or any
options or warrants to purchase stock, shares or other Securities exchangeable
for or convertible into stock or shares) of any Subsidiary of such Person.

 

“Successor Corporation” is defined in Section 10.2.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a holder or any Affiliate of a
holder).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, any transfer or issuance of any Subsidiary Stock
and any disposition of property to a Delaware Divided LLC pursuant to a Delaware
LLC Division. For purposes of determining the application

 

Schedule B-15

 



of the Net Proceeds in respect of any Transfer, the Company may designate any
Transfer as one or more separate Transfers each yielding separate Net Proceeds.
In any such case, (a) the Disposition Value of any property subject to each such
separate Transfer and (b) the amount of Consolidated Total Assets attributable
to any property subject to each such separate Transfer shall be determined by
ratably allocating the aggregate Disposition Value of, and the aggregate
Consolidated Total Assets attributable to, all property subject to all such
separate Transfers to each such separate Transfer on a proportionate basis.

 

“Transfer Prepayment Date” is defined in Section 8.4(a).

 

“Transfer Prepayment Offer” is defined in Section 8.4(a).

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“U.S. Economic Sanctions” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

“Voting Stock” means, with respect to any Person, capital stock (or other equity
interests) of any class or classes of a corporation, an association or another
business entity the holders of which are ordinarily, in the absence of
contingencies, entitled to vote in the election of corporate directors (or
individuals performing similar functions) of such Person or which permit the
holders thereof to control the management of such Person, including general
partnership interests in a partnership and membership interests in a limited
liability company.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Subsidiaries at such time.

 

Schedule B-16

 



SCHEDULE 1.2

 

Subsidiary Guarantors

 

DY4, Inc.

Williams Controls, Inc.

 

Schedule 3

   



SCHEDULE 3

 

PAYMENT INSTRUCTIONS AT THE CLOSING

 

Payments by wire should be made to:

 

  Bank: BNY Mellon Bank     500 Ross Street     Pittsburgh, PA   ABA: 043 000
261   Account: 166-3113   Account Name: Curtiss-Wright Corporation

 

Schedule 3

   



SCHEDULE 4.9

 

CHANGES IN CORPORATE STRUCTURE

 

None

 

Schedule 4.9

   



SCHEDULE 5.3

 

DISCLOSURE MATERIALS

 

None

 

Schedule 5.3

   



SCHEDULE 5.4

 

SUBSIDIARIES OF THE COMPANY &
OWNERSHIP OF SUBSIDIARY STOCK

 

Curtiss-Wright Corporation and Subsidiaries

 

Name of Company   Jurisdiction of Organization   Equity Interest            
Curtiss-Wright Corporation     Delaware     Metal Improvement Company, LLC    
Delaware   100% - CWST Curtiss-Wright Surface Technologies, LLC     Delaware  
100% - CWC Curtiss-Wright Surface Technologies AB     Sweden   100% - MIC
Curtiss-Wright Electro-Mechanical Corporation     Delaware   100% - CWFC
Curtiss-Wright Flow Control Corporation     New York   100% - CWC Curtiss-Wright
Flow Control Company Canada     Nova Scotia, Canada   100% - CWFC Curtiss-Wright
Flow Control Service, LLC     Delaware   100% - CWC Curtiss-Wright Flow Control
(U.K.) Ltd.     England   100% - CWCV Curtiss-Wright Flow Control Korea Co Ltd.
    Korea   100% - CWFC Curtiss-Wright Netherlands CV (Partnership)    
Netherlands   44.56% - CWCtrls           2.55% - CWC           52.9% - CWFC
Curtiss-Wright Netherlands BV     Netherlands   100% - CWCV Curtiss-Wright
Controls, Inc.     Delaware   100% - CWC Curtiss-Wright Antriebstechnik, GmbH  
  Switzerland   99.95% - CWCtrls           0.05% - CWC            
Curtiss-Wright Controls (UK) Ltd.     England   100% - CWCV Curtiss-Wright
Controls Integrated Sensing, Inc     Delaware   100% - CWCtrls Dy4, Inc.    
Delaware   100% - CWCtrls Dy4 Systems, Inc.     Ontario, Canada   100% - CWCtrls
Dy4 Systems UK Limited     England   100% - D4S Indal Technologies, Inc.    
Ontario, Canada   100% - CWCtrls Novatronics, Inc.     Prince Edward Is.,   100%
- CWAT Peerless Instrument Co., Inc.     New York   100% - CWC Penny & Giles
Controls, Ltd     England   100% - CWCLTD Penny & Giles Aerospace, Ltd.    
England   100% - CWCLTD Penny & Giles GmbH     Germany   100% - CWBV
Primagraphics Limited     England   100% - CWCLTD Curtiss-Wright Controls
Electronic Systems, Inc.     California   100% - CWCtrls Curtiss-Wright Controls
AS     Norway   100% - D4I Solenoid Valve Closed Joint Stock Company Splav    
Russia JV   50% - CWFC Curtiss-Wright Surface Technologies     Mexico   99% -
MIC Mexico, S.A.de C.V.         1% - CWST Metal Improvement Company Technology
Service          

 

Schedule 5.4-1

   



(Suzhou) Ltd     China   100% - MIC Metal Improvement Company Technology Service
          (Tianjin) Ltd     China   100% - MIC Curtiss-Wright Surface
Technologies India Private     India   48.97% - MIC Limited         51.03% -
CWST Metal Improvement GmbH     Switzerland   100% - MIC Curtiss-Wright
(Tianjin) Flow Control Co. Ltd.     China   100% - CWFC Curtiss-Wright Surface
Technologies SP. z.o.o     Poland   100% - CWSTAB Curtiss-Wright Surface
Technologies, Unipessoal Lda.     Portugal   100% - CCRS Component Coatings and
Repair Services Ltd.     England   100% - CWCV EST Group, Inc.     Pennsylvania
  100% - CWFC EST Group B.V.     Netherlands   100% - CWFC Farris Brasil
Industria de Valvulas Ltda.     Brazil   50% - CWFC           50% - CWC Nova
Machine Products, Inc.     Delaware   100% - CWFSC Curtiss-Wright Controls de
Mexico, S.A.de C.V.     Mexico   99.98% - CWIS           0.02% - CWCtrls The
Parvus Corporation     Utah   100% - CWCtrls Curtiss-Wright Controls Costa Rica,
S.A.     Costa Rica   100% - CWCtrls ACRA Control Inc.     Maryland   100% -
CWCtrls ACRA Control Limited     Ireland   100% - CWCLTD Arens Controls Company
LLC     Illinois   100% - CWCtrls Mechetronics Asia Limited     Hong Kong   100%
- CWCLTD Teletronics Technology Corporation     Delaware   100% - CWCtrls
Tactical Communications Group LLC     Delaware   100% - TTC 901D Holdings, LLC  
  Delaware   100% - PIC 901D LLC     New York   100% - 901D Dyna-Flo Control
Valve Services Ltd     Alberta, Canada   100% - CWFC D-Flo Services Inc.    
Texas   100% - DFC Dyna-Flo Control Valve Services Dalian Ltd     China   100% -
DFC IMR Test Labs - Singapore Pte. Ltd.     Singapore   100% - MIC Williams
Controls Inc.     Delaware   100% - CWCtrls Williams Controls Industries, Inc.  
  Delaware   100% - WCI Williams Controls India Private Limited     India   99%
- WCI           1% - WCII Williams Controls Europe GmbH     Germany   100% - WCI
Williams (Suzhou) Controls Co. Ltd     China   100% - WCI Exlar Corp.    
Minnesota   100% - CWCtrls Exlar Europe GmbH     Germany   100% - EXL A.P.
Services LLC     Delaware   100% - CWFSC

 

Schedule 5.4-2

   



CWFC Phonix Group Gmbh     Germany   100% - CWLTD Phonix Armaturen-Werke Bregel
Gmbh     Germany   100% - STR Phonix Armaturen-Beteiligungs-Gesellschaft mit
beschrankter Haftung     Germany   100% - PAWB PAW SARL     France   100% - PAWB
Daume Regelarmaturen Gesellschaft mit beschrankter Haftung     Germany   100% -
CWFCP Strack Gmbh     Germany   100% - CWFCP             KEY           CCRS -
Component Coatings and Repair Services Ltd.           CWAT - Curtiss-Wright
Antriebstechnik, GmbH           CWBV - Curtiss-Wright Netherlands BV          
CWC – Curtiss-Wright Corporation           CWCLTD - Curtiss-Wright Controls (UK)
Ltd.           CWCtrls – Curtiss-Wright Controls, Inc.           CWCV -
Curtiss-Wright Netherlands CV           CWEMC - Curtiss-Wright
Electro-Mechanical Corporation           CWFC – Curtiss-Wright Flow Control
Corporation           CWFCP - CWFC Phonix Group Gmbh           CWFSC –
Curtiss-Wright Flow Control Service, LLC           CWIS – Curtiss-Wright
Integrated Sensing, Inc.           CWLTD - - Curtiss-Wright Flow Control (UK)
Ltd.           CWST – Curtiss-Wright Surface Technologies, LLC           CWSTAB
- Curtiss-Wright Surface Technologies AB           D4I – Dy 4, Inc.          
D4S – Dy 4 Systems, Inc.           DFC - Dyna-Flo Control Valve Services Ltd    
      EXL - Exlar Corp.           MIC – Metal Improvement Company, LLC          
PAWB - Phonix Armaturen-WerkeBregel Gmbh           PIC - Peerless Instrument
Co., Inc.           STR - Strack Gmbh           TTC -Teletronics Technology
Corporation           WCI - Williams Controls Inc.           WCII - Williams
Controls Industries Inc.           901D - 901D Holdings, LLC          

 

Schedule 5.4-3

   



SCHEDULE 5.5

 

FINANCIAL STATEMENTS

 

Annual Report for the fiscal year ending December 31, 2019, and corresponding
financial statements as filed with the United States Securities and Exchange
Commission on Forms 10-K for same period.

 

Schedule 5.5

   



SCHEDULE 5.8

 

CERTAIN LITIGATION

 

SIGNIFICANT OUTSTANDING LEGAL PROCEEDINGS AGAINST CURTISS-WRIGHT CORPORATION AND
CONSOLIDATED SUBSIDIARIES

 

None

 

Schedule 5.8

   



SCHEDULE 5.10

 

TITLE TO PROPERTY

 

None

 

Schedule 5.10

   



SCHEDULE 5.11

 

LICENSES & PERMITS

 

None

 

Schedule 5.11

   



SCHEDULE 5.12

 

ERISA AFFILIATES, EMPLOYEE BENEFIT PLANS

 

Benefit Plans

 

Curtiss-Wright Corporation Retirement Plan

Curtiss-Wright Corporation Savings & Investment Plan

Curtiss-Wright Electro Mechancial Division Pension Plan (CWEMC only)

Curtiss-Wright Corporation Executive Deferred Compensation Plan

Curtiss-Wright Corporation Employee Stock Purchase Plan

Curtiss-Wright Corporation Benefits Restoration Plan

Curtiss-Wright Corporation Employee Health Benefit Plans (medical, dental and
prescription)

Curtiss-Wright Corporation Tuition Plan (not offered at MIC)

Curtiss-Wright Corporation Life Insurance

Curtiss-Wright Corporation Long Term Disability

Curtiss-Wright Corporation Salary Continuation Plan

Curtiss-Wright Corporation Flexible Spending Account

Curtiss-Wright Corporation Business Travel Accident Insurance

Curtiss-Wright Corporation Voluntary Accident Insurance

Curtiss-Wright Corporation Survivor Support Plan

Curtiss-Wright Corporation Severance Allowance Plans

Curtiss-Wright Corporation Legal Plan

Curtiss-Wright Corporation Son’s & Daughter’s Scholarship Program

Curtiss-Wright Group Legal Plan

Curtiss-Wright Group Financial Planning Plan

Curtiss-Wright Corporation Long Term Incentive Program

Curtiss-Wright Corporation Incentive Compensation Program

Curtiss-Wright Corporation Short Term Disability (NJ, NY, CA)

Curtiss-Wright Corporation Relocation Program

Curtiss-Wright Financial Planning Program (Officer plan)

Curtiss-Wright Executive Physical Plan (Officer and VP/GM level only)

Washington Group International, Inc. Government Services Executive Pension Plan

Curtiss-Wright Corporation Retirement Savings Restoration Plan

 

Schedule 5.12

   



SCHEDULE 5.15

 

EXISTING DEBT IN EXCESS OF $1,000,000

 

Debt

 

Fourth Amended and Restated Credit Agreement dated October 17, 2018 among the
Issuers, certain other subsidiaries of the Company, Bank of America, N.A., as
administrative agent and the lenders party thereto. The facility offers a
maximum of $500 million over five years to the Company. The facility expires
October 17, 2023.

 

$100MM in 3.84% Series D Senior Guaranteed Notes due December 1, 2021.

 

$200MM in 4.24% Series E Senior Guaranteed Notes due December 1, 2026.

 

$202.5MM in 3.70% Series F Senior Guaranteed Notes due February 26, 2023.

 

$90MM in 3.85% Series G Senior Guaranteed Notes due February 26, 2025.

 

$67.5MM 4.05% Series H Senior Guaranteed Notes due February 26, 2028.

 

$90MM 4.11% Series I Senior Guaranteed Notes due September 26, 2028.

 

Schedule 5.15

   



SCHEDULE 5.16

 

FOREIGN ASSETS CONTROL REGULATIONS

 

On January 29, 2020 Curtiss-Wright filed an Initial Notice of Voluntary
Self-Disclosure of certain activity that may have violated the Ukraine-Related
Sanctions Regulations codified at 31 CFR 589, and Directive 3 under Executive
Order 13662, “Blocking Property of Additional Persons Contributing to the
Situation in Ukraine” (“Directive 3”). Curtiss-Wright has retained outside
counsel to conduct an investigation into this matter in order to identify the
root cause, implement appropriate remedial measures, and provide OFAC with a
supplement to the Initial disclosure. The investigation revealed that two
long-time customers were not originally captured by newly implemented Russian
sanctions. Sometime in 2019, and unbeknown to Curtiss-Wright, both customers
were “acquired” by a sanctioned company. Change of ownership resulted in
beneficial ownership sanctions now capturing our two long-time customers.

 

Newly implemented sanctions prohibit credit terms over 30 days. Curtiss-Wright
terms were more than 30 days. A contracts administrator believing he needed to
modify the existing invoices for product already shipped, changed the terms to
30 days so banks would allow payments. Counsel has classified this matter as a
low to medium infraction that may result in a fine. Counsel has noted that there
are two mitigating factors regarding the infraction: (i) the individual acted
individually and not with consent of management, and (ii) the individual’s
employment was terminated upon discovery of the actions. We do not believe this
will result in a material adverse effect.

 

Schedule 5.16

   



EXHIBIT 1.1(a)

 

FORM OF SERIES J NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY APPLICABLE SECURITIES LAWS OF THE STATES OF THE
UNITED STATES, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

 

CURTISS-WRIGHT CORPORATION
CURTISS-WRIGHT CONTROLS, INC.
METAL IMPROVEMENT COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC
CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

 

3.10% SERIES J SENIOR GUARANTEED NOTE DUE AUGUST 13, 2030

 

No. RJ-[____] [Date] $[______] PPN: 23157# AK5

 

FOR VALUE RECEIVED, each of the undersigned, CURTISS-WRIGHT CORPORATION, a
Delaware corporation (together with its successors and assigns, the “Company”),
CURTISS-WRIGHT CONTROLS, INC., a Delaware corporation (together with its
successors and assigns, “C-W Controls”), METAL IMPROVEMENT COMPANY, LLC, a
Delaware limited liability company (together with its successors and assigns,
“Metal”), CURTISS-WRIGHT FLOW CONTROL CORPORATION, a New York corporation
(together with its successors and assigns, “C-W Flow”), CURTISS-WRIGHT FLOW
CONTROL SERVICE, LLC, a Delaware limited liability company (together with its
successors and assigns “C-W Flow Control Service”), CURTISS-WRIGHT
ELECTRO-MECHANICAL CORPORATION, a Delaware corporation (together with its
successors and assigns “C-W Electro-Mechanical”) and CURTISS-WRIGHT SURFACE
TECHNOLOGIES, LLC, a Delaware limited liability company (“C-W Surface” and
together with the Company, C-W Controls, Metal, C-W Flow, C-W Flow Control
Service and C-W Electro-Mechanical, individually, an “Issuer” and collectively,
the “Issuers”), hereby jointly and severally promises to pay to
[_______________________] or registered assigns, the principal sum of
[____________________] DOLLARS ($[____________]) on August 13, 2030 with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance thereof at the rate of 3.10% per annum from the date
hereof, payable semiannually, on the 13th day of February and August in each
year, commencing with the February 13th or August 13th next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreement
referred to below),

 

Exhibit 1.1(a)

   



payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at the Default Rate (as defined in the Note Purchase
Agreement referred to below).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
address shown in the register maintained by the Company for such purpose or at
such other place as the Issuers shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

 

This Note is one of a series of Series J Senior Guaranteed Notes (herein called
the “Notes”) issued pursuant to that certain Note Purchase Agreement, dated as
of August 13, 2020 (as from time to time amended, the “Note Purchase
Agreement”), between the Issuers and the respective purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, (a) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (b) to have made the
representations set forth in Section 6 of the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Issuers may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Issuers will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

Exhibit 1.1(a)

   



THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF
THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK EXCLUDING
CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

  CURTISS-WRIGHT CORPORATION CURTISS-WRIGHT CONTROLS, INC. METAL IMPROVEMENT
COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC
CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

 

  By:  

  Name:   Title:

 

Exhibit 1.1(a)

   



EXHIBIT 1.1(b)

 

FORM OF SERIES K NOTE

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY APPLICABLE SECURITIES LAWS OF THE STATES OF THE
UNITED STATES, AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.

 

CURTISS-WRIGHT CORPORATION
CURTISS-WRIGHT CONTROLS, INC.
METAL IMPROVEMENT COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC
CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

 

3.20% SERIES K SENIOR GUARANTEED NOTE DUE AUGUST 13, 2032

 

No. RK-[____] [Date] $[______] PPN: 23157# AL3

 

FOR VALUE RECEIVED, each of the undersigned, CURTISS-WRIGHT CORPORATION, a
Delaware corporation (together with its successors and assigns, the “Company”),
CURTISS-WRIGHT CONTROLS, INC., a Delaware corporation (together with its
successors and assigns, “C-W Controls”), METAL IMPROVEMENT COMPANY, LLC, a
Delaware limited liability company (together with its successors and assigns,
“Metal”), CURTISS-WRIGHT FLOW CONTROL CORPORATION, a New York corporation
(together with its successors and assigns, “C-W Flow”), CURTISS-WRIGHT FLOW
CONTROL SERVICE, LLC, a Delaware limited liability company (together with its
successors and assigns “C-W Flow Control Service”), CURTISS-WRIGHT
ELECTRO-MECHANICAL CORPORATION, a Delaware corporation (together with its
successors and assigns “C-W Electro-Mechanical”) and CURTISS-WRIGHT SURFACE
TECHNOLOGIES, LLC, a Delaware limited liability company (“C-W Surface” and
together with the Company, C-W Controls, Metal, C-W Flow, C-W Flow Control
Service and C-W Electro-Mechanical, individually, an “Issuer” and collectively,
the “Issuers”), hereby jointly and severally promises to pay to
[_______________________] or registered assigns, the principal sum of
[____________________] DOLLARS ($[____________]) on August 13, 2032 with
interest (computed on the basis of a 360-day year of twelve 30-day months) (a)
on the unpaid balance thereof at the rate of 3.20% per annum from the date
hereof, payable semiannually, on the 13th day of February and August in each
year, commencing with the February 13th or August 13th next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount (as defined in the Note Purchase Agreement
referred to below),

 

Exhibit 1.1(b)-1

   



payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the Default
Rate (as defined in the Note Purchase Agreement referred to below).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
address shown in the register maintained by the Company for such purpose or at
such other place as the Issuers shall have designated by written notice to the
holder of this Note as provided in the Note Purchase Agreement referred to
below.

 

This Note is one of a series of Series K Senior Guaranteed Notes (herein called
the “Notes”) issued pursuant to that certain Note Purchase Agreement, dated as
of August 13, 2020 (as from time to time amended, the “Note Purchase
Agreement”), between the Issuers and the respective purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, (a) to have agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (b) to have made the
representations set forth in Section 6 of the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Issuers may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Issuers will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

Exhibit 1.1(b)-1

   



THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF
THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK EXCLUDING
CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

  CURTISS-WRIGHT CORPORATION
CURTISS-WRIGHT CONTROLS, INC.
METAL IMPROVEMENT COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC
CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

 

  By:  

  Name:   Title:

 

Exhibit 1.1(b)-1

   



EXHIBIT 1.2

 

FORM OF SUBSIDIARY GUARANTEE

 

Exhibit 1.2-1

   



Execution Version

 

SUBSIDIARY GUARANTEE AGREEMENT

 

This SUBSIDIARY GUARANTEE AGREEMENT (as the same may hereafter be amended,
supplemented or otherwise modified, this “Guarantee”), dated as of August 13,
2020, is by each of the entities on the signature page hereto under the heading
“Subsidiary Guarantors” (together with their successors and assigns, the
“Subsidiary Guarantors” and each individually a “Subsidiary Guarantor”) in favor
of the Noteholders (defined below).

 

RECITALS:

 

WHEREAS, each Subsidiary Guarantor is a direct or indirect Subsidiary of
Curtiss-Wright Corporation, a Delaware corporation (together with its successors
and assigns, the “Company”);

 

WHEREAS, the Company, Curtiss-Wright Controls, Inc., a Delaware corporation
(together with its successors and assigns, “C-W Controls”), Metal Improvement
Company, LLC, a Delaware limited liability company (together with its successors
and assigns, “Metal”), Curtiss-Wright Flow Control Corporation, a New York
corporation (together with its successors and assigns, “C-W Flow”),
Curtiss-Wright Flow Control Service, LLC, a Delaware limited liability company
(together with its successors and assigns, “C-W Flow Control Service”),
Curtiss-Wright Electro-Mechanical Corporation, a Delaware corporation (together
with its successors and assigns, “C-W Electro-Mechanical”) and Curtiss-Wright
Surface Technologies, LLC, a Delaware limited liability company (together with
its successors and assigns, “C-W Surface” and together with the Company, C-W
Controls, Metal, C-W Flow, C-W Electro-Mechanical and C-W Flow Control Service,
individually, an “Issuer” and collectively, the “Issuers”) have entered into a
certain Note Purchase Agreement, dated as of the date hereof (as may be amended,
modified, restated or replaced from time to time, the “Note Purchase
Agreement”), with each of the Purchasers listed on Schedule A attached thereto
(collectively, the “Purchasers”, and together with their successors and assigns
including, without limitation, future holders of the Notes (defined below),
herein collectively referred to as the “Noteholders”), pursuant to which the
Issuers, among other things, are issuing to the Purchasers (a) $150,000,000
aggregate principal amount of their joint and several 3.10% Series J Senior
Guaranteed Notes due August 13, 2030 (including any amendments, restatements or
modifications from time to time, the “Series J Notes”) and (b) $150,000,000
aggregate principal amount of their joint and several 3.20% Series K Senior
Guaranteed Notes due August 13, 2032 (including any amendments, restatements or
modifications from time to time, the “Series K Notes”, and together with the
Series J Notes, collectively, the “Notes”, such term to include any such notes
issued in substitution therefor pursuant to Section 13 of the Note Purchase
Agreement); and

 

WHEREAS, to induce each Purchaser to purchase the Notes and as a condition
precedent to the consummation of the transactions contemplated by the Note
Purchase Agreement, each Subsidiary Guarantor is required pursuant to the Note
Purchase Agreement to guaranty jointly and severally and unconditionally all of
the obligations of the Issuers under and in respect of the Notes, the Note
Purchase Agreement and the other Financing Documents pursuant to the terms and
provisions hereof.

   



NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confirmed, each of the Subsidiary Guarantors hereby agrees as
follows:

 

1. DEFINITIONS.

 

All capitalized terms used herein and not defined herein have the respective
meanings given them in the Note Purchase Agreement.

 

2. GUARANTEE.

 

  2.1. Guarantied Obligations.

 

Each Subsidiary Guarantor, in consideration of the execution and delivery of the
Note Purchase Agreement and the purchase of the Notes by the Purchasers, hereby
irrevocably, unconditionally, and absolutely guarantees, on a joint and several
and continuing basis with each other Subsidiary Guarantor, to each Noteholder as
and for such Subsidiary Guarantor’s own debt, until final and indefeasible
payment of the amounts referred to in clause (a) below has been made:

 

(a)     the due and punctual payment by the Issuers of the principal of, and
interest, and the Make-Whole Amount (if any) on, the Notes at any time
outstanding and the due and punctual payment of all other amounts payable,
including, without limitation, all fees and expenses and all other Debt owing by
the Issuers to the Noteholders under the Note Purchase Agreement, the Notes and
the other Financing Documents (including, without limitation, monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
winding-up, receivership or other similar proceeding regardless of whether
allowed or allowable in such proceeding including, without limitation, interest
accrued on the Notes during any such proceeding), in each case when and as the
same shall become due and payable, whether at maturity, pursuant to mandatory or
optional prepayment, by acceleration or otherwise, all in accordance with the
terms and provisions hereof and thereof; it being the intent of each Subsidiary
Guarantor that the guarantee set forth herein shall be a continuing guarantee of
payment and not a guarantee of collection; and

 

(b)    the punctual and faithful performance, keeping, observance, and
fulfillment by the Issuers of all duties, agreements, covenants and obligations
of the Issuers contained in the Note Purchase Agreement, the Notes and the other
Financing Documents.

 

All of the obligations set forth in clause (a) and clause (b) of this Section
2.1 are referred to herein as the “Guarantied Obligations”.

 

  2.2. Payments and Performance.

 

In the event that the Issuers fail to make, on or before the due date thereof,
any payment to be made in respect of the Guarantied Obligations or if the
Issuers shall fail to perform, keep, observe, or fulfill any other obligation
referred to in clause (a) or clause (b) of Section 2.1 in the manner provided in
the Note Purchase Agreement, the Notes and the other Financing

2



Documents, the Subsidiary Guarantors shall cause forthwith to be paid the
moneys, or to be performed, kept, observed, or fulfilled each of such
obligations in respect of which such failure has occurred in accordance with the
terms and provisions of the Note Purchase Agreement, the Notes and the other
Financing Documents. In furtherance of the foregoing, if an Event of Default
shall exist, all of the Guarantied Obligations shall, upon notice provided to
the Subsidiary Guarantors by the Required Holders, forthwith become due and
payable without further notice, regardless of whether the acceleration of the
Notes shall be stayed, enjoined, delayed or otherwise prevented.

 

  2.3. Releases.

 

Each Subsidiary Guarantor consents and agrees that, without any notice
whatsoever to or by such Subsidiary Guarantor and without impairing, releasing,
abating, deferring, suspending, reducing, terminating or otherwise affecting the
obligations of such Subsidiary Guarantor hereunder, each Noteholder, by action
or inaction, may:

 

(a)    compromise or settle, renew or extend the period of duration or the time
for the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, any one or more of the Note Purchase Agreement, the Notes, any other
Financing Document or any other guarantee or agreement or instrument related
thereto or hereto;

 

(b)    assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;

 

(c)    grant waivers, extensions, consents and other indulgences of any kind
whatsoever to any Issuer, any Subsidiary Guarantor or any other Person liable in
any manner in respect of all or any part of the Guarantied Obligations;

 

(d)    amend, modify or supplement in any manner whatsoever and at any time (or
from time to time) any one or more of the Note Purchase Agreement, the Notes,
any other Financing Document, any other guarantee or any agreement or instrument
related thereto or hereto;

 

(e)    release or substitute any one or more of the Subsidiary Guarantors, the
endorsers or any other guarantors of the Guarantied Obligations whether parties
hereto or not, or obtain any additional endorsers or any other guarantors of the
Guarantied Obligations; and

 

(f)    sell, exchange, release, accept, surrender or enforce rights in, or fail
to obtain or perfect or to maintain, or caused to be obtained, perfected or
maintained, the perfection of any Lien or other security interest or charge on,
by action or inaction, any property at any time pledged or granted as security
in respect of the Guarantied Obligations, whether so pledged or granted by any
Issuer, any Subsidiary Guarantor or any other Person.

 

Each Subsidiary Guarantor hereby ratifies and confirms any such action specified
in this Section 2.3 and agrees that the same shall be binding upon such
Subsidiary Guarantor, whether

3



or not such Subsidiary Guarantor shall have consented thereto or received notice
thereof. Each Subsidiary Guarantor hereby waives any and all defenses,
counterclaims or offsets which such Subsidiary Guarantor might or could have by
reason thereof.

 

  2.4. Waivers.

 

To the fullest extent permitted by law, each Subsidiary Guarantor hereby waives:

 

(a)    notice of acceptance of this Guarantee;

 

(b)    notice of any purchase or acceptance of the Notes under the Note Purchase
Agreement, or the creation, existence or acquisition of any of the Guarantied
Obligations, subject to such Subsidiary Guarantor’s right to make inquiry of
each Noteholder to ascertain the amount of the Guarantied Obligations at any
reasonable time;

 

(c)     notice of the amount of the Guarantied Obligations, subject to such
Subsidiary Guarantor’s right to make inquiry of each Noteholder to ascertain the
amount of the Guarantied Obligations at any reasonable time;

 

(d)    notice of adverse change in the financial condition of the Issuers or any
other guarantor or any other fact that might increase such Subsidiary
Guarantor’s risk hereunder;

 

(e)     notice of presentment for payment, demand, protest, and notice thereof
as to the Notes or any other instrument;

 

(f)       except to the extent set forth in Section 2.2 hereof, notice of any
Default or Event of Default;

 

(g)    all other notices and demands to which such Subsidiary Guarantor might
otherwise be entitled (except if such notice or demand is specifically otherwise
required to be given to such Subsidiary Guarantor under this Guarantee);

 

(h)    the right by statute or otherwise to require any or each Noteholder to
institute suit against any Issuer, any Subsidiary Guarantor or any other
guarantor or to exhaust the rights and remedies of any or each Noteholder
against any Issuer, any Subsidiary Guarantor, or any other guarantor, such
Subsidiary Guarantor being bound to the payment of each and all Guarantied
Obligations, whether now existing or hereafter accruing, as fully as if such
Guarantied Obligations were directly owing to each Noteholder by such Subsidiary
Guarantor;

 

(i)    any defense arising by reason of any disability or other defense (other
than the defense that the Guarantied Obligations shall have been fully and
finally performed and indefeasibly paid) of the Issuers or by reason of the
cessation from any cause whatsoever of the liability of any of the Issuers in
respect thereof;

 

(j)    any stay (except in connection with a pending appeal), valuation,
appraisal, redemption or extension law now or at any time hereafter in force
that, but for

4



this waiver, might be applicable to any sale of property of such Subsidiary
Guarantor made under any judgment, order or decree based on the Note Purchase
Agreement or this Guarantee, or any other Financing Document and such Subsidiary
Guarantor covenants that it will not at any time insist upon or plead, or in any
manner claim or take the benefit or advantage of, any such law; and

 

(k)    at all times prior to the full and final performance and indefeasible
payment of the Guarantied Obligations, any claim of any nature arising out of
any right of indemnity, contribution, reimbursement, indemnification or any
similar right or any claim of subrogation (whether such right or claim arises
under contract, common law or statutory or civil law) arising in respect of any
payment made under this Guarantee or in connection with this Guarantee, against
any Issuer or any Subsidiary Guarantor or the estate of any Issuer (including
Liens on the property of any Issuer or the estate of any Issuer or any
Subsidiary Guarantor), in each case whether or not any Issuer or any Subsidiary
Guarantor at any time shall be the subject of any proceeding brought under any
bankruptcy law, and such Subsidiary Guarantor further agrees that it will not
file any claims against any Issuer or any Subsidiary Guarantor or the estate of
any Issuer or any Subsidiary Guarantor in the course of any such proceeding or
otherwise, and further agrees that each Noteholder may specifically enforce the
provisions of this clause (k).

 

  2.5. Marshaling; Invalid Payments.

 

Each Subsidiary Guarantor consents and agrees:

 

(a)    that each Noteholder, and each Person acting for the benefit of one or
more of the Noteholders, shall be under no obligation to marshal any assets in
favor of the Subsidiary Guarantors or against or in payment of any or all of the
Guarantied Obligations; and

 

(b) that, to the extent that the Issuers make a payment or payments to any
Noteholder, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required,
for any of the foregoing reasons or for any other reason, to be repaid or paid
over to a custodian, trustee, receiver, administrative receiver, administrator
or any other party or officer under any bankruptcy law, other common or civil
law, or equitable cause, then, to the extent of such payment or repayment, the
obligation or part thereof intended to be satisfied thereby shall be revived and
continued in full force and effect as if such payment or payments had not been
made and the Subsidiary Guarantors shall be primarily liable for such
obligation.

 

  2.6. Immediate Liability.

 

Each Subsidiary Guarantor agrees that the liability of the Subsidiary Guarantors
in respect of this Guarantee shall be immediate and shall not be contingent upon
the exercise or enforcement by any Noteholder or any other Person of whatever
remedies such Noteholder or other Person may have against any Issuer, any
Subsidiary Guarantor or any other guarantor or the enforcement of any Lien or
realization upon any security such Noteholder or other Person may at any time
possess.

5



  2.7. Primary Obligations.

 

This Guarantee is a primary and original obligation of each Subsidiary Guarantor
and is an absolute, unconditional, continuing and irrevocable joint and several
guaranty of payment and performance of the Guarantied Obligations and shall
remain in full force and effect regardless of any action by any Noteholder
specified in Section 2.3 or any future changes in conditions, including, without
limitation, change of law or any invalidity or irregularity with respect to the
issuance or assumption of any obligations (including, without limitation, the
Notes) of or by any Issuer, any Subsidiary Guarantor or any other guarantor, or
with respect to the execution and delivery of any agreement (including, without
limitation, the Notes, the Note Purchase Agreement and any other Financing
Document) of the Issuers or any other Person.

 

  2.8. No Reduction or Defense.

 

The obligations of the Subsidiary Guarantors under this Guarantee, and the
rights of any Noteholder to enforce such obligations by any proceedings, whether
by action at law, suit in equity or otherwise, shall not be subject to any
reduction, limitation, impairment or termination, whether by reason of any claim
of any character whatsoever or otherwise, including, without limitation, claims
of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense (other than any defense based upon the irrevocable
payment and performance in full of the obligations of the Issuers under the Note
Purchase Agreement and the Notes), set-off, counterclaim, recoupment or
termination whatsoever.

 

Without limiting the generality of the foregoing, the obligations of the
Subsidiary Guarantors shall not be discharged or impaired by:

 

(a)    any default (including, without limitation, any Default or Event of
Default), failure or delay, willful or otherwise, in the performance of any
obligations by any Subsidiary Guarantor, any Issuer, any Subsidiary or any of
their respective Affiliates;

 

(b)    any proceeding of, or involving, any Issuer, any Subsidiary Guarantor or
any other Subsidiary under any bankruptcy law, or any merger, consolidation,
reorganization, dissolution, liquidation, sale of assets or winding-up or change
in corporate constitution or corporate identity or loss of corporate identity of
any Issuer, any Subsidiary Guarantor any of the other Subsidiaries or any of
their respective Affiliates;

 

(c)    any incapacity or lack of power, authority or legal personality of, or
dissolution or change in the members or status of, any Issuer or any other
Person;

 

(d)    impossibility or illegality of performance on the part of the any Issuer
under the Notes, the Note Purchase Agreement, any other Financing Document or
any other instruments or agreements;

 

(e)    the invalidity, irregularity or unenforceability of the Notes, the Note
Purchase Agreement, any other Financing Document or any other instruments or
agreements;

6



(f)    in respect of any Issuer or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to any Issuer or any other Person, or other impossibility of performance through
fire, explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), terrorist activities, civil commotions, acts of God
or the public enemy, delays or failure of suppliers or carriers, inability to
obtain materials or any other causes affecting performance, or any other force
majeure, whether or not beyond the control of any Issuer or any other Person and
whether or not of the kind hereinbefore specified;

 

(g)    any attachment, claim, demand, charge, Lien, order, process or any other
happening or event or reason, similar or dissimilar to the foregoing, or any
withholding or diminution at the source, by reason of any taxes, assessments,
expenses, indebtedness, obligations or liabilities of any character, foreseen or
unforeseen, and whether or not valid, incurred by or against any Person,
corporation or entity, or any claims, demands, charges or Liens of any nature,
foreseen or unforeseen, incurred by any Person, or against any sums payable
under the Note Purchase Agreement, the Notes or any other Financing Document, so
that such sums would be rendered inadequate or would be unavailable to make the
payments herein provided; or

 

(h)    any order, judgment, decree, ruling or regulation (whether or not valid)
of any court of any nation or of any political subdivision thereof or any
Governmental Authority, or any other action, happening, event or reason
whatsoever which shall delay, interfere with, hinder or prevent, or in any way
adversely affect, the performance by any Issuer of any of its obligations under
the Note Purchase Agreement, the Notes or any other Financing Document.

 

  2.9. No Election.

 

Each Noteholder shall, individually or collectively, have the right to seek
recourse against each Subsidiary Guarantor to the fullest extent provided for
herein for its joint and several obligations under this Guarantee. No election
to proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of such Noteholder’s right to proceed in
any other form of action or proceeding or against other parties unless such
Noteholder has expressly waived such right in writing. Specifically, but without
limiting the generality of the foregoing, no action or proceeding by or on
behalf of any Noteholder against any Issuer, any Subsidiary Guarantor or any
other Person under any document or instrument evidencing obligations of the
Issuers or such other Person to or for the benefit of such Noteholder shall
serve to diminish the liability of any Subsidiary Guarantor under this Guarantee
except to the extent that such Noteholder unconditionally shall have realized
payment by such action or proceeding.

 

  2.10. Severability.

 

Each of the rights and remedies granted under this Guarantee to each Noteholder
in respect of the Notes held by such Noteholder may be exercised by such
Noteholder without notice to, or the consent of or any other action by, any
other Noteholder.

7



  2.11. Appropriations.

 

Until all amounts which may be or become payable by the Issuers under or in
connection with the Note Purchase Agreement, the Notes and the other Financing
Documents, or by the Subsidiary Guarantors under or in connection with this
Guarantee, have been irrevocably paid in full, any Noteholder (or any trustee or
agent on its behalf) may refrain from applying or enforcing any other moneys,
security or rights held or received by such Noteholder (or any trustee or agent
on its behalf) in respect of those amounts, or apply and enforce the same in
such manner and order as it sees fit (whether against those amounts or
otherwise) and the Subsidiary Guarantors shall not be entitled to the benefit of
the same.

 

  2.12. Other Enforcement Rights.

 

Each Noteholder may proceed to protect and enforce this Guarantee by suit or
suits or proceedings in equity, at law or in bankruptcy or insolvency, and
whether for the specific performance of any covenant or agreement contained
herein or in execution or aid of any power herein granted; or for the recovery
of judgment for the obligations hereby guaranteed or for the enforcement of any
other proper, legal or equitable remedy available under applicable law.

 

  2.13. Restoration of Rights and Remedies.

 

If any Noteholder shall have instituted any proceeding to enforce any right or
remedy against any or all Subsidiary Guarantors under this Guarantee or
otherwise and such proceeding shall have been discontinued or abandoned for any
reason, or shall have been determined adversely to such Noteholder, then and in
every such case each such Noteholder, the Issuers and the Subsidiary Guarantors
shall, except as may be limited or affected by any determination in such
proceeding, be restored severally and respectively to its respective former
position hereunder, and thereafter the rights and remedies of such Noteholder
shall continue as though no such proceeding had been instituted.

 

  2.14. Survival; Term of Guaranty.

 

So long as the Guarantied Obligations shall not have been fully and finally
performed and indefeasibly paid, the obligations of the Subsidiary Guarantors
under this Guarantee shall survive the transfer and payment of any Note and the
payment in full of all the Notes. Subject to Section 9.7(c) in the Note Purchase
Agreement, this Guarantee and all guarantees, covenants and agreements of the
Subsidiary Guarantors contained herein shall continue in full force and effect
and shall not be discharged until such time as all of the Guarantied Obligations
and all other obligations hereunder shall be indefeasibly paid in full and shall
be subject to reinstatement pursuant to Section 2.13.

 

  2.15. Subordination.

 

(a)    Upon the occurrence and continuance of an Event of Default, the payment
of any amounts due with respect to any Debt of the Issuers for money borrowed or
credit received then or thereafter owed to the Subsidiary Guarantors shall be
automatically subordinated to the prior payment in full of all of the Guarantied
Obligations. Each Subsidiary Guarantor agrees, after the occurrence and during
the continuation of an Event

8



of Default, no Subsidiary Guarantor will demand, sue for or otherwise exercise
any remedies seeking to collect any such Debt of any Issuer to any Subsidiary
Guarantor until all of the Guarantied Obligations shall have been paid in full.
If, notwithstanding the foregoing sentence, any Subsidiary Guarantor shall
collect, enforce or receive any amounts in respect of such Debt while any
Guarantied Obligations are still outstanding, such amounts shall be collected,
enforced and received by such Subsidiary Guarantor as trustee for the
Noteholders and be paid over to the Noteholders on account of the Guarantied
Obligations without affecting in any manner the liability of any Subsidiary
Guarantor under the other provisions of this Guarantee.

 

(b)    Each Subsidiary Guarantor hereby agrees that to the extent a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder that has
not paid its proportionate share of such payment. Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of Section
2.15(a) hereof. The provisions of this Section shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to any Noteholder, and
each Subsidiary Guarantor shall remain liable to each Noteholder for the full
amount guaranteed by such Subsidiary Guarantor hereunder.

 

3. REPRESENTATIONS AND WARRANTIES.

 

Each Subsidiary Guarantor hereby represents and warrants to the Noteholders
that:

 

  3.1. Affirmation of Representations and Warranties in Note Purchase Agreement.

 

Each Subsidiary Guarantor hereby represents and warrants that each of the
representations and warranties made by the Issuers in the Note Purchase
Agreement as to it is true and correct.

 

  3.2. Economic Benefit.

 

The Subsidiary Guarantors and the Issuers operate as separate businesses but are
considered a single consolidated business group of companies for purposes of
GAAP and are dependent upon each other for and in connection with their
respective business activities and financial resources. The execution and
delivery by the Noteholders of the Note Purchase Agreement and the maintenance
of certain financial accommodations thereunder constitute an economic benefit to
the Subsidiary Guarantors and the incurrence by the Issuers of the Debt under
the Note Purchase Agreement and the Notes is in the best interests of the
Subsidiary Guarantors. The board of directors (or similar governing body) of
each Subsidiary Guarantor has deemed it advisable and in the best interest of
such Subsidiary Guarantor that the transactions provided for in the Note
Purchase Agreement and herein be consummated.

 

  3.3. Solvency.

 

The fair value of the business and assets of the Subsidiary Guarantors, taken as
a whole, after taking into account the likelihood of any payment being required
in respect of any

9



contingent liability (including, without limitation, the Guarantied
Obligations), is in excess of the amount that will be required to pay their
liabilities (including, without limitation, contingent, subordinated, unmatured
and unliquidated liabilities on existing debts, as such liabilities may become
absolute and matured), in each case both before and after giving effect to the
transactions contemplated by this Guarantee, the Note Purchase Agreement, the
Notes and the other Financing Documents. After giving effect to the transactions
contemplated by this Guarantee and the other Financing Documents, the Subsidiary
Guarantors, taken as a whole, will not be rendered insolvent nor will they be
engaged in any business or transaction, or about to engage in any business or
transaction, for which they have unreasonably small capital, and the Subsidiary
Guarantors, taken as a whole, have no intent to hinder, delay or defraud any
entity to which they are, or will become, on or after the date of the Series J
Closing, indebted or to incur debts that would be beyond their ability to pay as
they mature.

 

  3.4. Independent Credit Evaluation.

 

Each Subsidiary Guarantor has independently, and without reliance on any
information supplied by any one or more of the Noteholders, taken, and will
continue to take, whatever steps such Subsidiary Guarantor deems necessary to
evaluate the financial condition and affairs of the Issuers, and the Noteholders
shall have no duty to advise any Subsidiary Guarantor of information at any time
known to the Noteholders regarding such financial condition or affairs.

 

  3.5. No Representation By Noteholders.

 

Except as set forth in Section 6 of the Note Purchase Agreement, none of the
Noteholders nor any trustee or agent acting on its behalf has made any
representation, warranty or statement to any Subsidiary Guarantor to induce any
Subsidiary Guarantor to execute this Guarantee.

 

  3.6. Survival.

 

All representations and warranties made by each Subsidiary Guarantor herein
shall survive the execution hereof and may be relied upon by the Noteholders as
being true and accurate until the Guarantied Obligations are fully and
irrevocably paid.

 

4. COVENANTS.

 

Each Subsidiary Guarantor hereby covenants and agrees that, so long as any part
of the Guarantied Obligations shall remain unpaid, such Subsidiary Guarantor
will perform and observe, and cause each of its Subsidiaries to perform and
observe, all of the terms, covenants and agreements set forth in the Note
Purchase Agreement on its or their part to be performed or observed or that the
Issuers have agreed to cause any Subsidiary Guarantor or such Subsidiaries to
perform or observe.

 

5. SUCCESSORS AND ASSIGNS.

 

This Guarantee shall bind the successors, assignees, trustees, and
administrators of each Subsidiary Guarantor and shall inure to the benefit of
the Noteholders, and each of their respective successors, transferees,
participants and assignees as provided in the Note Purchase Agreement; except
that, subject to Section 10.2 of the Note Purchase Agreement, the Subsidiary

10



Guarantors may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Noteholder.
Nothing in this Guarantee, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and assigns permitted hereby) any legal or equitable right, remedy or claim
under or by reason of this Guarantee.

 

6. AMENDMENTS AND WAIVERS.

 

This Subsidiary Guarantee may be amended, and the observance of any term hereof
may be waived (either retroactively or prospectively), with (and only with) the
written consent of each Subsidiary Guarantor and the Required Holders, except
that no amendment or waiver (a) of Section 2 or 6 hereof, or any defined term
(as it is used therein), or (b) which results in the limitation of the liability
of any Guarantor hereunder (other than amendments to Section 13) will be
effective as to any Noteholder unless consented to by such Noteholder in
writing. No failure by the Noteholders to exercise, and no delay by the
Noteholders in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Noteholders of any right, remedy, power or privilege hereunder preclude any
other exercise thereof, or the exercise of any other right, remedy, power or
privilege.

 

7. RIGHTS CUMULATIVE.

 

Each of the rights and remedies of the Noteholders under this Guarantee shall be
in addition to all of their other rights and remedies under the Note Purchase
Agreement and applicable law, and nothing in this Guarantee shall be construed
as limiting any such rights or remedies.

 

9. SEVERABILITY.

 

Any provision of this Guarantee which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions hereof, and any such prohibition,
unenforceability or nonauthorization in any jurisdiction shall (to the fullest
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

10. GOVERNING LAW.

 

THIS GUARANTEE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

11. JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL.

 

(a)    Each Subsidiary Guarantor irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New

11



York, over any suit, action or proceeding arising out of or relating to this
Guarantee. To the fullest extent permitted by applicable law, each Subsidiary
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)    The Subsidiary Guarantors agree, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 11(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.

 

(c)    Each Subsidiary Guarantor consents to process being served by or on
behalf of any Noteholder in any suit, action or proceeding of the nature
referred to in Section 11(a) by mailing a copy thereof by registered, certified
priority or express mail (or any substantially similar form of mail), postage
prepaid, return receipt or delivery receipt requested, to it at its address
specified in Section 15 or at such other address of which such Noteholder shall
then have been notified pursuant to said Section. Each Subsidiary Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

 

(d)    Nothing in this Section 11 shall affect the right of any Noteholder to
serve process in any manner permitted by law, or limit any right that any
Noteholder may have to bring proceedings against any Subsidiary Guarantor in the
courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

(e)    Each of the Subsidiary Guarantors hereby waives trial by jury in any
action brought on or with respect to this Guarantee or any other document
executed in connection herewith or therewith.

 

12. SECTION HEADINGS.

 

Section headings are for convenience only and shall not affect the
interpretation of this Guarantee.

 

13. LIMITATION OF LIABILITY.

 

NOTWITHSTANDING ANYTHING CONTAINED IN THIS GUARANTEE TO THE CONTRARY, THE
OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR HEREUNDER AT ANY TIME SHALL BE LIMITED
TO THE MAXIMUM AMOUNT AS WILL RESULT IN THE OBLIGATIONS OF SUCH SUBSIDIARY
GUARANTOR UNDER THIS GUARANTEE NOT CONSTITUTING A FRAUDULENT TRANSFER OR
CONVEYANCE

12



FOR PURPOSES OF ANY BANKRUPTCY, LIQUIDATION, ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, CONSERVATORSHIP, MORATORIUM, RECEIVERSHIP, INSOLVENCY, REARRANGEMENT,
REORGANIZATION OR SIMILAR DEBTOR RELIEF LAWS OF THE UNITED STATES OR OTHER
APPLICABLE JURISDICTIONS IN EFFECT FROM TIME TO TIME TO THE EXTENT APPLICABLE TO
THIS GUARANTEE AND THE OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR HEREUNDER.

 

14. ENTIRE AGREEMENT.

 

This Guarantee, together with the Note Purchase Agreement, the Notes and the
other Financing Documents, embodies the entire agreement among the Subsidiary
Guarantors and the Noteholders relating to the subject matter hereof and
supersedes all prior agreements, representations and understandings, if any,
relating to the subject matter hereof.

 

15. COMMUNICATIONS.

 

All notices and other communications to the Noteholders or any Subsidiary
Guarantor hereunder shall be in writing, shall be delivered in the manner and
with the effect, as provided by the Note Purchase Agreement, and shall be
addressed to such Subsidiary Guarantor as set forth in Annex A hereto and to the
Noteholders as set forth in the Note Purchase Agreement.

 

16. ADDITIONAL SUBSIDIARY GUARANTORS.

 

Upon the execution and delivery by any Person of an accession agreement in
substantially the form of Annex B hereto (each, a “Subsidiary Guarantee
Accession Agreement”), (i) such Person shall be referred to as an “Additional
Subsidiary Guarantor” and shall become and be a Subsidiary Guarantor hereunder,
and each reference in this Guarantee to a “Subsidiary Guarantor” shall also mean
and be a reference to such Additional Subsidiary Guarantor, and each reference
in any other Financing Document to a “Subsidiary Guarantor” shall also mean and
be a reference to such Additional Subsidiary Guarantor, and (ii) each reference
herein to “this Guarantee”, “hereunder”, “hereof” or words of like import
referring to this Guarantee, and each reference in any other Financing Document
to the “Subsidiary Guarantee”, “thereunder”, “thereof” or words of like import
referring to this Guarantee, shall mean and be a reference to this Guarantee as
supplemented by such Subsidiary Guarantee Accession Agreement.

 

17. DUPLICATE ORIGINALS.

 

Two or more duplicate counterpart originals hereof may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument. The parties agree to electronic contracting and
signatures with respect to this Guarantee. Delivery of an electronic signature
to, or a signed copy of, this Guarantee by facsimile, email or other electronic
transmission shall be fully binding on the parties to the same extent as the
delivery of the signed originals and shall be admissible into evidence for all
purposes. The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Guarantee shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Company on behalf of the Subsidiary Guarantors, or the

13



keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. Notwithstanding the foregoing, if any Noteholder shall request
manually signed counterpart signatures to this Guarantee, the Subsidiary
Guarantors hereby agree to use its reasonable endeavors to provide such manually
signed signature pages as soon as reasonably practicable.

14



IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guarantee to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 



  SUBSIDIARY GUARANTORS:       DY 4, INC.   WILLIAMS CONTROLS, INC.    

  By: [x1_c100362x169x1.jpg]

  Name: Harry Jakubowitz   Title: Vice President & Treasurer

 

 

(Signature Page to Curtiss-Wright Corporation, et al Subsidiary Guarantee
Agreement)

   



ANNEX A

 

NOTICE ADDRESSES OF SUBSIDIARY GUARANTORS:

 

DY 4, Inc.

Williams Controls, Inc.

 

c/o Curtiss-Wright Corporation

130 Harbour Place Drive, Suite 300

Davidson, NC 28036

   



ANNEX B

 

SUBSIDIARY GUARANTOR

ACCESSION AGREEMENT

 

[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]

 

To each of the holders of Notes:

 

Date:[Month] [Day], 20[__]

 

Reference is made to:

 

(a) that certain Note Purchase Agreement, dated as of August 13, 2020 (as
amended from time to time, the “Note Purchase Agreement”), by and among
Curtiss-Wright Corporation, a Delaware corporation, (together with its
successors and assigns, the “Company”), Curtiss-Wright Controls, Inc., a
Delaware corporation (together with its successors and assigns, “C-W Controls”),
Metal Improvement Company, LLC, a Delaware limited liability company (together
with its successors and assigns, “Metal”), Curtiss-Wright Flow Control
Corporation, a New York corporation (together with its successors and assigns,
“C-W Flow”), Curtiss-Wright Flow Control Service, LLC, a Delaware limited
liability company (together with its successors and assigns, “C-W Flow Control
Service”), Curtiss-Wright Electro-Mechanical Corporation, a Delaware corporation
(together with its successors and assigns, “C-W Electro-Mechanical”) and
Curtiss-Wright Surface Technologies, LLC, a Delaware limited liability company
(together with its successors and assigns, “C-W Surface” and together with the
Company, C-W Controls, Metal, C-W Flow, C-W Electro-Mechanical and C-W Flow
Control Service, individually, an “Issuer” and collectively, the “Issuers”), and
the purchasers listed on Schedule A attached thereto (the “Purchasers”, and
together with their successors and assigns including, without limitation, future
holders of the Notes (defined below), herein collectively referred to as the
“Noteholders”), pursuant to which the Issuers sold, and the Purchasers bought
the Issuers’ joint and several (a) $150,000,000 aggregate principal amount of
their 3.10% Series J Senior Guaranteed Notes due August 13, 2030 (including any
amendments, restatements or modifications from time to time, the “Series J
Notes”) and (b) $150,000,000 aggregate principal amount of their 3.20% Series K
Senior Guaranteed Notes due August 13, 2032 (including any amendments,
restatements or modifications from time to time, the “Series K Notes”, and
together with the Series J Notes, collectively, the “Notes”); and

 

(b) that certain Subsidiary Guarantee Agreement (as amended from time to time,
the “Subsidiary Guarantee”) in the form attached to the Note Purchase Agreement
as Exhibit 1.2, executed and delivered by one or more Persons on August 13, 2020
and identified on Part A of Annex 1 attached hereto[, as amended and
supplemented by [each/that certain] Subsidiary Guarantor Accession Agreement
identified on Part B of Annex 1 attached hereto].

1



Capitalized terms used herein and not otherwise defined herein have the meanings
specified in the Note Purchase Agreement and the Subsidiary Guarantee, as
applicable.

 

1. ACCESSION OF ADDITIONAL SUBSIDIARY.

 

In accordance with the terms of Section 9.6 of the Note Purchase Agreement,
[Insert Name of Additional Subsidiary Guarantor], a [___________]
[corporation][limited liability company] (the “Additional Subsidiary
Guarantor”), by the execution and delivery of this Subsidiary Guarantor
Accession Agreement, does hereby agree to become, and does hereby become, (a) a
party to the Subsidiary Guarantee and (b) bound by the terms and conditions of
the Subsidiary Guarantee, including, without limitation, becoming jointly and
severally liable with the other Subsidiary Guarantors for the Guarantied
Obligations (as defined in the Subsidiary Guarantee) and for the due and
punctual performance and observance of all the covenants in the Notes and the
Note Purchase Agreement to be performed or observed by the Issuers, all as more
particularly provided for in Section 2 of the Subsidiary Guarantee. The
Subsidiary Guarantee is hereby, without any further action, amended to add the
Additional Subsidiary Guarantor as a “Subsidiary Guarantor” and signatory to the
Subsidiary Guarantee.

 

2. REPRESENTATIONS AND WARRANTIES OF THE ADDITIONAL SUBSIDIARY GUARANTOR.

 

The Additional Subsidiary Guarantor hereby makes, as of the date hereof and only
as to itself in its capacity as a Subsidiary Guarantor under the Subsidiary
Guarantee and/or as a Subsidiary, each of the representations and warranties set
forth in Section 5 to the Note Purchase Agreement that are applicable to a
Subsidiary and each of the representations and warranties set forth in Section 3
of the Subsidiary Guarantee made by each Subsidiary Guarantor.

 

3. DELIVERIES BY ADDITIONAL SUBSIDIARY GUARANTOR.

 

The Additional Subsidiary Guarantor hereby delivers to each of the Noteholders,
contemporaneously with the delivery of this Subsidiary Guarantor Accession
Agreement, each of the documents and certificates set forth on Annex 2 hereto.

 

4. MISCELLANEOUS.

 

  4.1. Effective Date.

 

This Subsidiary Guarantor Accession Agreement shall become effective on the date
on which this agreement and each of the documents or certificates set forth on
Annex 2 are sent to the Noteholders at the addresses and by a means stipulated
in Section 18 of the Note Purchase Agreement.

 

  4.2. Expenses.

 

The Additional Subsidiary Guarantor agrees that it will pay, on the date this
Subsidiary Guarantee Accession Agreement becomes effective, the statement for
the reasonable fees and the disbursements of a single special counsel of the
Noteholders presented on or prior to such date.

2



  4.3. Section Headings, etc.

 

The titles of the Sections appear as a matter of convenience only, do not
constitute a part hereof and shall not affect the construction hereof. The words
“herein,” “hereof,” “hereunder” and “hereto” refer to this Subsidiary Guarantor
Accession Agreement as a whole and not to any particular Section or other
subdivision.

 

  4.4 Governing Law.

 

THIS SUBSIDIARY GUARANTOR ACCESSION AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.

 

  4.5. Successors and Assigns.

 

This Subsidiary Guarantor Accession Agreement shall inure to the benefit of and
be binding upon the successors and assigns of the Additional Subsidiary
Guarantor.

 

  4.6 Communications.

 

The address for notices and other communications to be delivered to the
Additional Subsidiary Guarantor pursuant to Section 15 of the Subsidiary
Guarantee is set forth below the signature of such Additional Subsidiary
Guarantor.

 

[Remainder of page intentionally blank; next page is signature page]

3



IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Subsidiary Guarantor Accession Agreement to be executed on its behalf by a duly
authorized officer or agent thereof as of the date first above written.

 

    Very truly yours,           Additional Subsidiary Guarantor:           [NAME
OF ADDITIONAL SUBSIDIARY GUARANTOR]           By                        Name:  
  Title:           Notice Address for the Additional Subsidiary Guarantor:      
         

4



Annex 1

Existing Subsidiary Guarantor Accession Agreements and Guarantees

 

Part A-Existing Subsidiary Guarantees:

 

[To be Completed]

 

Part B- Existing Subsidiary Guarantor Accession Agreements:

 

[To be Completed]

5



Annex 2

Additional Documents and Instruments

 

(a) A certified copy of the resolutions of the board of directors (or similar
governing body) of the Additional Subsidiary Guarantor approving the execution
and delivery of this Subsidiary Guarantor Accession Agreement and the accession
of the Additional Subsidiary Guarantor to the Subsidiary Guarantee and the
performance of its obligations thereunder and authorizing the person or persons
signing this Subsidiary Guarantor Accession Agreement and any other documents to
be delivered pursuant hereto to sign the same on behalf of the Additional
Subsidiary Guarantor.

 

(b) Authenticated signatures of the person or persons specified in the board
resolutions referred to in clause (a) above.

 

(c) The articles of incorporation or other organic formation documents of the
Additional Subsidiary Guarantor, certified as being up to date by the secretary
of the Additional Subsidiary Guarantor (including, if relevant, copies of all
amending resolutions or other amendments).

 

(d) An opinion or opinions of counsel (which, for the avoidance of doubt, may be
from one or more Associate General Counsel to the Company) in form and substance
reasonably satisfactory to the Required Holders, confirming that (i) such
Additional Subsidiary Guarantor’s obligations hereunder and under the Subsidiary
Guarantee are legal, valid, binding and enforceable against such Additional
Subsidiary Guarantor (except as such enforceability may be limited by (A)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (B) general
principles of equity), (ii) the execution, delivery and performance of this
Subsidiary Guarantor Accession Agreement will not violate any law in the
jurisdiction of incorporation and (iii) no government approvals, consents,
registrations or filings are required in the jurisdiction of incorporation by
such Additional Subsidiary Guarantor in connection with the execution, delivery
and performance of its obligations hereunder and under the Subsidiary Guarantee,
provided that such opinion or opinions shall be subject to customary exceptions
and qualifications.

6



EXHIBIT 4.4(a)(i)

 

FORM OF OPINION OF

GENERAL COUNSEL TO THE COMPANY

 

Exhibit 4.4(a)(i)-1

 



August 7, 2020

 

To Each of the Purchasers Listed

on Annex 1 attached hereto

 

Ladies and Gentlemen:

 

I am the General Counsel of Curtiss-Wright Corporation, a Delaware corporation
(“Curtiss-Wright”) and, in such capacity, I am delivering this opinion to the
purchasers in connection with Note Purchase Agreement dated as of August 13,
2020 (the “Note Purchase Agreement”) among the Issuers and the purchasers listed
in Schedule A attached thereto (collectively, the “Purchasers”). The Note
Purchase Agreement, the Notes and the Subsidiary Guarantee are collectively
referred to herein as the “Transaction Documents”. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Note Purchase Agreement.

 

In rendering this opinion, I have examined originals or copies, certified or
otherwise identified to my satisfaction, of such documents, corporate records,
certificates of public officials and of officers of the Issuers and the
Subsidiary Guarantors (collectively, the “Issuing Entities”) and other
instruments and have conducted such other investigations of fact and law as I
have deemed necessary or advisable for purposes of this opinion. I have
examined, among other documents, the following documents:

 

(i) the Certificates of Incorporation and Bylaws of Curtiss-Wright ,
Curtiss-Wright Controls, Inc., a Delaware corporation, Curtiss-Wright Flow
Control Corporation, a New York corporation, and Curtiss-Wright
Electro-Mechanical Corporation, a Delaware corporation;

 

(ii) the Certificates of Formation and Operating Agreements for Curtiss-Wright
Flow Control Service, LLC, a Delaware limited liability company, Metal
Improvement Company, LLC, a Delaware limited liability company and
Curtiss-Wright Surface Technologies, LLC, a Delaware limited liability company;

 

(iii) the Certificates of Incorporation and Bylaws of Williams Controls
Industries, Inc., a Delaware corporation, and DY 4, Inc., a Delaware
corporation;

 

(iv) certificates dated no earlier than August 6, 2020 of the Secretaries of
State of Delaware, and New York certifying as to the good standing of each of
the Issuing Entities in their respective jurisdictions of organization; and

 



(v) counterparts executed by the Issuing Entities of each of the Transaction
Documents to which such Issuing Entities are parties.

 

With your permission, I have assumed without any independent investigation (a)
with respect to my opinion in paragraph 3, that each party to the Transaction
Documents (other than the Issuing Entities) (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization; (ii) is duly authorized to execute and deliver
the Transaction Documents and to consummate the transactions contemplated by
such Transaction Documents; and (iii) has the full power and authority to enter
into the same for the purposes set forth therein; (b) that the Transaction
Documents have been duly executed and delivered by each of the parties thereto
(other than the Issuing Entities), are in full force and effect with respect to
such parties and are the legal, valid and binding obligations of such parties,
enforceable against such parties (other than the Issuing Entities) in accordance
with the terms thereof; and (c) in respect of all documents and instruments
which were submitted to me, the capacity of natural persons, the genuineness of
all signatures (other than those of representatives of the Issuing Entities on
documents on which an opinion is expressed herein), the authenticity of all
documents and instruments submitted to me as originals, the conformity to the
originals of all documents and instruments submitted to me as copies and the
execution of all documents and instruments in the form of such documents and
instruments submitted to me in execution form. As to matters of fact relevant to
the opinions herein, I have relied upon the statements, representations and
warranties set forth in the Transaction Documents.

 

Upon the basis of and subject to the foregoing, and subject to the exceptions,
limitations, assumptions and qualifications set forth below, I am of the opinion
that:

 

1. Each Issuing Entity is either a corporation or limited liability company duly
organized, existing and in good standing under the laws of its state of
incorporation or organization, as the case may be, has the corporate or limited
liability company power and authority to enter into, deliver and perform under
and pursuant to the Transaction Documents to which it is a party, to own its
property and to carry on its business as it is now conducted, and is duly
qualified to do business in each jurisdiction where the character of the
property owned by it therein or in which the transaction of its business makes
such qualification necessary, except where the failure to so qualify would not
have a Material Adverse Effect.

 

2. The execution, delivery and performance by each Issuing Entity of the
Transaction Documents to which it is a party has been duly authorized by all
necessary corporate or limited liability company, as the case may be, action.

 

3. The Transaction Documents to which each Issuing Entity is a party have been
duly and validly executed and delivered by each Issuing Entity and constitute
valid, legal and binding obligations of each Issuing Entity enforceable in
accordance with their respective terms.

 

4. The execution and delivery of the Transaction Documents by each Issuing
Entity, the consummation of the transactions therein contemplated, and
compliance with the terms and provisions thereof (a) will not conflict with or
result in any breach of the terms and conditions of the Certificate of
Incorporation or Bylaws or the Certificate of Formation or Operating Agreement
of any such Issuing Entity, as applicable, or of any law or regulation, and (b)
to the

 

2

 



best of my knowledge, after due inquiry, will not conflict with or result in any
breach of the terms and conditions of any order, writ, injunction or decree of
any court or Governmental Authority or of any agreement or instrument to which
such Issuing Entity is bound or to which such Issuing Entity is subject, or
constitute a default thereunder.

 

5. With respect to each Issuing Entity, all consents required to issue and sell
the Notes and to execute and deliver the Transaction Documents to which it is a
party have been obtained.

 

The foregoing opinions are subject to the following exceptions, limitations,
assumptions and qualifications:

 

A. My opinion in paragraph 3 is subject to the effect of bankruptcy, insolvency,
fraudulent conveyance and transfer and other laws of general application
relating to or affecting the enforcement of creditors rights and of general
principles of equity, judicial discretion and general requirements of good
faith, fair dealing and commercial reasonableness (regardless of whether relief
is sought in an action at law or in equity).

 

B. My opinion in paragraph 3 is further subject to public policy considerations,
which may limit the rights of the Purchasers to obtain certain remedies and to
indemnifications, but should not make the remedies provided in the Transaction
Documents inadequate for the practical realization of the benefits intended
thereby. I render no opinion as to the enforceability of (i) any rights of
set-off contained in any of the Transaction Documents, (ii) any waivers or
consents under any of the Transaction Documents relating to the rights of any of
the Issuing Entities, or any duties owing to any of them, existing as a matter
of law, except to the extent that such Issuing Entity may so waive or consent as
a matter of law, or (iii) the choice of forum or severability provisions set
forth in the Transaction Documents.

 

C. I am qualified to practice law only in the States of New Jersey and
Pennsylvania and I express no opinions as to the laws of any jurisdictions other
than the laws of the States of New Jersey and Pennsylvania and, to the extent
applicable, the General Corporation Law of the State of Delaware (“DGCL”) and
the Delaware Limited Liability Company Act (“DLLCA”) . Furthermore, my knowledge
with respect to the DGCL and the DLLCA is derived solely from a reading of those
statutes as currently in effect and publicly available to me in published form
without consideration or review of any judicial or other interpretations
thereof, and without consulting local counsel in respect thereof. In addition, I
have made no inquiry into, and express no opinion with respect to, any state or
foreign securities or “blue sky” laws, rules or regulations, or any orders,
decrees, laws, ordinances, treaties, rules, regulations or any common law of any
federal, state, provincial, territorial, municipal or any other domestic,
foreign or multi-national jurisdiction (collectively, “Legal Requirements”)
applicable to tax, antitrust, land use or title, safety, employee pensions and
benefits, environmental, hazardous material or hazardous activities, patent,
copyright, trademark, trade secret or trade name matters, or which may be
applicable to the subject transactions because of the nature or extent of the
business conducted or the assets owned by any parties to the Transaction
Documents, or the effect on the transactions contemplated by the Transaction
Documents of noncompliance under any such applicable Legal Requirements. I
further disclaim any opinion as to any Legal Requirements or other promulgation
of any state,- regional, local, foreign or multi-national Governmental Authority
or

 

3

 



as to any related state, regional, local foreign or multi-national judicial or
administrative opinion interpreting or enforcing any such Legal Requirement or
other such promulgation.

 

D. These opinions are furnished solely for your benefit in connection with the
transactions contemplated by the Transaction Documents. I agree that the
Purchasers may rely and are relying hereon in connection with the consummation
of the transactions contemplated by the Transaction Documents. Morgan, Lewis &
Bockius LLP, special counsel to the Purchasers, may rely on this opinion for the
sole purpose of rendering its opinion to be rendered pursuant to Section 4.4(b)
of the Note Purchase Agreement. In addition, each of the Purchasers may furnish
copies hereof (a) to its independent auditors and attorneys, (b) to any state or
federal authority having regulatory jurisdiction over it including, without
limitation, the National Association of Insurance Commissioners (NAIC), (c)
pursuant to an order or legal process of any court or governmental agency, and
(d) to subsequent holders of the Notes that comply with the provisions of
Section 13.2 of the Note Purchase Agreement and may not be filed with or
furnished to any other Governmental Authority or other Person, without the prior
written consent of the undersigned. Subsequent holders of the Notes may rely on
this opinion as if it were specifically addressed to them. These opinions are
limited to the matters set forth herein, and no opinion may be inferred or
implied beyond the matters expressly stated in this letter. These opinions are
furnished as of the date hereof, and I expressly disclaim any obligation to
advise you or any other party of changes of law or fact that occur after the
date hereof even though such change may affect the legal analysis, a legal
conclusion or a factual confirmation herein.

 

  Very truly yours,       [x1_c100362x181x1.jpg]       Paul J. Ferdenzi

 

4

 



EXHIBIT 4.4(a)(ii)

 

FORM OF OPINION OF

ASSOCIATE GENERAL COUNSEL TO THE COMPANY

 

Exhibit 4.4(a)(ii)-1

 



[x1_c100362x183x1.jpg]

George P. McDonald

Associate General Counsel

400 Interpace Parkway, Suite D0110

Parsippany, NJ 07054

T: 973-541-3753  F: 973-541-3699

gmcdonald@curtisswright.com

 

August 7, 2020

 

To Each of the Purchasers

Listed on Annex 1 attached

hereto

 

Ladies and Gentlemen:

 

I am the Associate General Counsel of Curtiss-Wright Corporation, a Delaware
corporation (“Curtiss-Wright”) and, in such capacity, I am delivering this
opinion to the purchasers in connection with Note Purchase Agreement dated as of
August 13, 2020 (the “Note Purchase Agreement”) among Curtiss-Wright,
Curtiss-Wright Controls, Inc., a Delaware corporation (“C-W Controls”),
Curtiss-Wright Electro-Mechanical Corporation, a Delaware corporation (“C-W
Electro-Mechanical”), Metal Improvement Company, LLC, a Delaware limited
liability company (“Metal”), Curtiss-Wright Flow Control Corporation, a New York
corporation ( “C-W Flow”), Curtiss-Wright Flow Control Service, LLC, a Delaware
limited liability company (“C-W Flow Control Service”) and Curtiss-Wright
Surface Technologies, LLC, a Delaware limited liability company ( “C-W Surface
Technologies” and together with the Company, C-W Controls, Metal, C-W Flow and
C-W Flow Control Service, individually, an “Issuer” and collectively, the
“Issuers”) and the purchasers listed on Schedule A attached thereto
(collectively, the “Purchasers”) and Williams Controls Industries, Inc., a
Delaware corporation (“Williams”), DY 4, Inc., a Delaware corporation (“DY4” and
together with Williams, individually, a “Subsidiary Guarantor” and collectively,
the “Subsidiary Guarantors”) in connection with (A) the negotiation,
preparation, execution and delivery of (i) the Note Purchase Agreement, and (ii)
the Subsidiary Guarantee dated as August 13, 2020 executed by the Subsidiary
Guarantors (the “Subsidiary Guarantee”) and (B) the negotiation, execution and
delivery of the Issuers’ joint and several Notes (collectively, the “Notes”) to
the Purchasers pursuant to the Note Purchase Agreement in transactions intended
to qualify for an exemption from registration under the Securities Act of 1933,
as amended (the “Securities Act”). The Note Purchase Agreement, the Notes and
the Subsidiary Guarantee are collectively referred to herein as the “Transaction
Agreements”. Capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Note Purchase Agreement. This opinion is being
furnished to you pursuant to Section 4.4(a) of the Note Purchase Agreement.

 

In rendering the opinions expressed below, I have examined and relied upon the
original, conformed, facsimile or photostatic or other reproduction documents,
including, without limitation, documents furnished to me electronically in
portable document format (i.e., pdf copies) or copies certified to my
satisfaction, of (i) the Transaction Agreements, (ii) the respective
certificates of incorporation and bylaws of the Issuers (other than C-W Flow
Control Service, Metal and C-W Surface Technologies) and the Subsidiary
Guarantors (each as amended to the date hereof), (iii) the respective
Certificates of Formation and Operating Agreements of C-W Flow Control Service,
Metal and C-W Surface Technologies, (iv) minutes and records of the corporate
and limited liability company proceedings, as appropriate, of the Issuers and
the Subsidiary Guarantors, (v)

 



documents and certificates of public officials, (vi) certificates of officers of
the Issuers and the Subsidiary Guarantors, (vii) the offeree letter delivered by
BofA Securities, Inc. and J.P. Morgan Securities LLC pursuant to Section 4.13 of
the Note Purchase Agreement dated August 13, 2020 (the “Offeree Letter”), (viii)
the opinion letter of Paul Ferdenzi, Esq. Associate General Counsel of the
Issuers and the Subsidiary Guarantors delivered pursuant to Section 4.4(a) of
the Note Purchase Agreement dated August 13, 2020 (the “Ferdenzi Opinion”)
(other than with respect to those opinions relating to the laws of the State of
New York and/or the State of Delaware) and (ix) such other instruments and
documents as I have deemed necessary as a basis for expressing the opinions
hereinafter set forth and as have been furnished to me by the Issuers and the
Subsidiary Guarantors.

 

As such counsel, I have made such legal and factual examinations and inquiries
as I have deemed advisable or necessary for the purposes of rendering this
opinion. In addition, I have examined originals or copies of documents,
corporate records and other writings that I consider relevant for the purposes
of this opinion. In such examination, I have assumed the completeness of all
documents submitted to me as original, certified, conformed, facsimile or
reproduction documents, including, without limitation, documents furnished to me
electronically in portable document format (i.e., pdf copies) and the conformity
to original documents of all documents submitted to me as certified, conformed,
facsimile or reproduction copies or forms of original documents, the
authenticity of the originals of such documents and the execution of all
documents and instruments in the form of such documents submitted to me in
execution form. I have also assumed the genuineness of all signatures, the legal
capacity for all purposes relevant hereto of all natural persons and, with
respect to all parties to agreements or instruments relevant hereto other than
the Issuers and the Subsidiary Guarantors, that such parties are each
corporations or legal entities, duly organized, validly existing and in good
standing under the laws of their respective jurisdictions of incorporation or
formation, have the requisite power and authority (corporate or otherwise) to
execute, deliver and perform such agreements or instruments, that such
agreements or instruments have been duly authorized by all requisite action
(corporate or otherwise), executed and delivered by such parties, the authority
of all signatories to sign on behalf of their principals, if any, and that such
agreements or instruments are the legal, valid, binding and enforceable
obligations of such parties. As to questions of fact material to my opinions, I
have relied upon the representations and warranties made in or pursuant to the
Note Purchase Agreement, the Subsidiary Guarantee, the Offeree Letter and upon
certificates of officers of the Issuers and the Subsidiary Guarantors and of
public officials.

 

Except to the extent expressly set forth herein, I have not undertaken any
independent investigation to determine the existence or absence of any fact, or
reviewed any agreements or other documents to which any of the Issuers or the
Subsidiary Guarantors is a party or by which any of them or their assets are
bound or affected (including, without limitation, any offering document, filings
with the United States Securities and Exchange Commission or financial
statements, including any notes thereto), other than the Transaction Agreements
and no inference as to my knowledge of the existence or absence of any fact
should be drawn from my representation of the Issuers or the Subsidiary
Guarantors or the rendering of the opinions set forth below. I have not
undertaken, nor am I in a position to undertake, any independent investigation
to verify: the accuracy and completeness of the information, representations and
warranties contained in any of the Transaction Agreements, the Memorandum or in
any other information furnished to any prospective purchaser of the Notes or of
any interest therein, the qualifications or accredited investor status of any
Purchaser, or the

 

[x1_c100362x184x1.jpg]

 



compliance with the covenants and undertakings by any of the parties to any of
the Transaction Agreements.

 

The opinions hereinafter expressed are subject to the following qualifications:

 

A. My opinion in paragraph 3 with respect to the enforceability of the
Transaction Agreements is subject to:

 

a) the effect of bankruptcy, insolvency, reorganization, fraudulent conveyance
or transfer, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors (and by the possible judicial application of
laws or governmental action affecting the rights of creditors generally);

 

b) the effect of general principles of equity, regardless of whether enforcement
is considered in a proceeding in equity or at law (including the possible
unavailability of specific performance, injunctive relief or any other equitable
remedy), concepts of materiality, reasonableness, good faith and fair dealing,
and the discretion of the court before which any proceeding therefor may be
brought; and

 

c) the possible limitation that provisions providing for the indemnification of
or contribution to a party with respect to a liability may be limited by (i)
laws rendering unenforceable indemnification or contribution contrary to United
States federal or state securities laws and the public policy underlying such
laws and (ii) laws limiting the enforceability of provisions exculpating or
exempting a party from, or requiring indemnification of or contribution to a
party for, its own action or inaction, to the extent such action or inaction
involves gross negligence, recklessness or willful or unlawful conduct.

 

B. I express no opinion as to compliance with the anti-fraud provisions of
state, federal and foreign laws, rules and regulations in connection with the
offer and sale of the Notes.

 

C. I am a member of the Bar of the State of New York and I am not expressing any
opinion as to any matter relating to laws of any jurisdiction other than the
federal laws of the United States of America, the laws of the State of New York,
the Delaware General Corporation Law (“DGCL”) and the Delaware Limited Liability
Company Act (“DLLCA”). Furthermore, my knowledge with respect to the DGCL and
the DLLCA is derived solely from a reading of those statutes as currently in
effect and publicly available to me in published form without consideration or
review of any judicial or other interpretations thereof. In addition, I have
made no inquiry into, and express no opinion with respect to, any United States
state or any foreign securities or “blue sky” laws, rules or regulations, or any
orders, decrees, laws, ordinances, treaties, rules, regulations or any common
law of any federal, state, provincial, territorial, municipal or any other
domestic, foreign or multi-national jurisdiction (collectively, “Legal
Requirements”) applicable to tax, antitrust, land use or title, safety, employee
pensions and benefits, environmental, hazardous material or hazardous
activities, patent, copyright, trademark, trade secret or trade name matters, or

 

[x1_c100362x184x1.jpg]

 



which may be applicable to the subject transactions because of the nature or
extent of the business conducted or the assets owned by any parties to the
Transaction Agreements, or the effect on the transactions contemplated by the
Transaction Agreements of noncompliance under any such applicable Legal
Requirements. I further disclaim any opinion as to any Legal Requirement or
other promulgation of any domestic, foreign or multi-national Governmental
Authority or as to any related domestic, foreign or multi-national judicial or
administrative opinion interpreting or enforcing any such Legal Requirement or
other such promulgation. I call to your attention that I am not licensed to
practice in the State of Delaware.

 

D. My opinions set forth in paragraphs 1 and 2 below as to the legal existence
and good standing of each of the Issuers and the Subsidiary Guarantors in their
respective States of incorporation or formation is based solely on certificates
from the Secretary of State of such States.

 

E. My opinions relate solely to the express provisions of the Transaction
Agreements and I express no opinion as to any other oral or written agreements
or understandings between the Issuers and the Subsidiary Guarantors and any of
the other parties thereto.

 

F. Provisions of the Transaction Agreements requiring that waivers must be in
writing may not be binding or enforceable if a non-executory oral agreement has
been created modifying any such provision or an implied agreement by trade
practice or course of conduct has given rise to a waiver.

 

G. I have made no examination and express no opinion whatsoever as to the
accuracy or completeness of any Schedules to the Note Purchase Agreement.

 

H. I express no opinion as to the enforceability of any provisions of any of the
Transaction Agreements relating to the waiver by the Issuers or the Subsidiary
Guarantors of claims, defenses, rights granted by law, notice, opportunity for
hearing, evidentiary requirements, statutes of limitation, or procedural rights;

 

I. I have assumed that each of the Purchasers will comply in all material
respects with all agreements and Legal Requirements applicable to each of them
in respect of the Transaction Agreements and the transactions contemplated
thereby.

 

J. I have assumed that all consents required to issue and sell the Notes and to
execute, deliver and perform the Transaction Agreements (other than those
required under United States federal law or the laws of the States of New York
or Delaware (subject to the qualification set forth in paragraph K with respect
to the registration or qualification of the Notes, the Subsidiary Guarantee or
of any interests therein under the state securities or “blue sky” laws of such
jurisdictions as to which I do not render any opinion hereunder)) have been
obtained by each Issuer and each Subsidiary Guarantor party thereto and that the
execution, delivery or performance of the Transaction Agreements will not
conflict with or result in any breach of the terms and conditions of any
agreement or order, judgment, writ, injunction or decree of any court or
Governmental Authority.

 

[x1_c100362x184x1.jpg]

 



K. My opinion in paragraph 3 does not relate to the registration requirements
under the Securities Act or any securities laws of any other jurisdiction, which
opinion is set forth in paragraph 5. My opinion in paragraph 5 relates only to
the registration requirements of the Securities Act and the qualification
requirements of the Trust Indenture Act of 1939, as amended (“Trust Indenture
Act”), as they relate to the offer and sale of the Notes in the United States of
America. I have not considered any other Legal Requirements in rendering such
opinion. In particular, I express no opinion with respect to: the registration
or qualification of the Notes, the Subsidiary Guarantee or of any interests
therein under any United States state securities or “blue sky” laws or under the
laws of any other jurisdiction; the circumstances under which the Notes or any
interest therein can be sold in any other jurisdiction or can be resold in the
United States or elsewhere or to U.S. persons (as defined in Regulation S
promulgated under the Securities Act); the sufficiency, adequacy, completeness
or accuracy of the disclosures contained in any of the Transaction Agreements,
the Memorandum or any other offering materials or in any other information
furnished to any prospective purchaser of the Notes (including, without
limitation, any filings by any of the Issuers with the United States Securities
and Exchange Commission); or the antifraud provisions of the Securities Act or
any such other securities laws and the rules and regulations promulgated
thereunder. I express no opinion on compliance with federal, state or foreign
requirements for the registration of broker-dealers or the effect that
non-compliance therewith may have on the offer and sale of the Notes or any
interest therein.

 

L. In rendering my opinion in paragraph 5, I have further assumed that the offer
and sale of the Notes or of any interest therein by the Issuers and each Person
authorized to offer the Notes or of any interest therein on behalf of the
Issuers has been made solely in the United States to accredited investors as
such term is defined in Rule 501(a) of Regulation D promulgated under the
Securities Act, in compliance with all applicable state securities or “blue sky”
laws and the applicable securities laws of all other jurisdictions and did not
involve any “general solicitation” as defined in Regulation D; and that none of
the Issuers, Subsidiary Guarantors nor any holder of the Notes shall after the
Closing take or omit to take any action that shall adversely affect the
availability of any exemption from registration of the Notes and the Subsidiary
Guarantee and of any interest therein, under any applicable securities laws, and
in particular, that the Issuers shall not offer and sell any securities, which
offer and sale, when integrated with the offer and sale of the Notes and of any
interest therein, could be deemed to convert the offer and sale of the Notes and
of any interest therein into a public offering of securities requiring
registration under Section 5 of the Securities Act.

 

M. I express no opinion regarding the enforceability of provisions in the
Transaction Agreements to the effect that a guarantor is liable (i) even in the
event a court finds that provisions of the Guarantied Obligations (as defined in
the Subsidiary Guarantee) have been materially modified or (ii) as a primary
obligor, and not as a surety.

 

The opinions expressed below are further qualified insofar as those opinions are
subject to the effect of generally applicable rules of law that:

 

I. limit or affect the enforcement of provisions of a contract that purport to
require waiver

 

[x1_c100362x184x1.jpg]

 



of the obligations of good faith, fair dealing, diligence and reasonableness or
purport to release, exculpate or exempt a party from, or require indemnification
of a party for, liability for its own action or inaction, to the extent the
action or inaction involves gross negligence, recklessness, willful misconduct
or unlawful conduct;

 

II. (i) provide that forum selection clauses in contracts are not necessarily
binding on courts and (ii) relate to the discretion of the court before which
any proceeding therefor may be brought, including, without limitation, the
recognition of the choice of law provisions in the Transaction Agreements by a
court sitting outside the State of New York;

 

III. limit the availability of a remedy under certain circumstances where
another remedy has been elected or when the entire controversy doctrine is
applicable to the claim for which a remedy is sought;

 

IV. may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is an essential part of the agreed exchange;

 

V. govern and afford judicial discretion regarding the determination of damages
and entitlement to the rights of set-off, indemnification and contribution,
liquidated damages, default interest, late charges, monetary penalties,
prepayment or make whole premiums or payments, the payment of attorneys’ fees
and other costs of collection or other economic remedies; or

 

VI. may permit a party who has materially failed to render or offer performance
required by the contract to cure that failure unless (i) permitting a cure would
unreasonably hinder the aggrieved party from making substitute arrangements for
performance, or (ii) it was important in the circumstances to the aggrieved
party that performance occur by the date stated in the contract.

 

Based upon and subject to the foregoing, I am of the opinion that:

 

1. The Company, C-W Controls, C-W Flow and C-W Electro-Mechanical are
corporations duly incorporated and C-W Flow Control Service, Metal and C-W
Surface Technologies are limited liability companies duly formed, and each is
validly existing and in good standing under the laws of its respective State of
incorporation or formation, with all requisite legal power and authority to
issue and sell the Notes and to execute and deliver the Note Purchase Agreement
and the Notes and to perform its obligations in connection therewith.

 

2. DY4 and Williams are corporations duly incorporated, validly existing and in
good standing under the laws of the State of Delaware with all requisite
corporate power and authority to execute and deliver the Subsidiary Guarantee
and to perform their obligations in connection therewith.

 

[x1_c100362x184x1.jpg]

 



3. The Transaction Agreements have each been duly and validly authorized,
executed and delivered by each Issuer and each Subsidiary Guarantor party
thereto and constitute the legal, valid and binding obligations of such Issuers
and such Subsidiary Guarantors, enforceable in accordance with their respective
terms.

 

4. Neither the execution and delivery of, nor compliance with the terms of, the
Transaction Agreements by any of the Issuers or the Subsidiary Guarantors party
thereto, will conflict with, result in a breach of, or constitute a default
under or violate (i) the organizational documents or any resolution of the
respective boards of directors or managers of any of the Issuers or the
Subsidiary Guarantors or (ii) any federal or New York statute or law or any rule
or regulation issued pursuant to any federal or New York statute or law. The
foregoing clause (ii) is limited with regard to statute, law, rule or regulation
to such statute, law, rule or regulation that in my experience is typically
applicable to transactions of the nature contemplated by the Transaction
Agreements or generally applicable to companies engaged in the same line of
business as the Issuers and the Subsidiary Guarantors.

 

5. No registration of the Notes or the Subsidiary Guarantee under the Securities
Act, and no qualification of an indenture under the Trust Indenture Act with
respect thereto, is required for the offer and sale of the Notes by the Issuers
in the manner contemplated by the Note Purchase Agreement or the execution and
delivery of the Subsidiary Guarantee by the Subsidiary Guarantors.

 

6. The extension of credit under the Notes does not violate Regulations T, U, or
X of the Board of Governors of the Federal Reserve System.

 

7. No Issuer or any Subsidiary Guarantor is an “investment company” or a company
“controlled” by an “Investment Company” within the meaning of the Investment
Company Act of 1940, as amended.

 

8. No Issuer or any Subsidiary Guarantor is a “holding company” subject to
regulation under the Public Utility Holding Company Act of 2005, as amended.

 

I acknowledge that this opinion is being issued pursuant to Section 4.4(a) of
the Note Purchase Agreement and I agree that the Purchasers may rely and are
relying hereon in connection with the consummation of the transactions
contemplated by the Transaction Agreements. Morgan, Lewis & Bockius LLP, special
counsel to the Purchasers, may rely on this opinion for the sole purpose of
rendering its opinion to be rendered pursuant to Section 4.4(b) of the Note
Purchase Agreement. In addition, each Purchaser may furnish copies hereof (a) to
its independent auditors and attorneys, (b) to any state or federal authority
having regulatory jurisdiction over it including, without limitation, the
National Association of Insurance Commissioners (NAIC), (c) pursuant to an order
or legal process of any court or governmental agency and (d) to subsequent
holders of the Notes that comply with the provisions of Section 13.2 of the Note
Purchase Agreement and this opinion may not be filed with or furnished to any
other Governmental Authority or other Person, without the prior written consent
of the undersigned. Subsequent holders of the Notes may rely on this opinion as
if it were specifically addressed to them. These opinions are limited to the
matters set forth herein, and no opinion may be inferred or implied beyond the
matters expressly stated in this letter. These

 

[x1_c100362x184x1.jpg]

 



opinions are furnished as of the date hereof, and I expressly disclaim any
obligation to advise the Purchasers or any subsequent holders of the Notes or
any other party of changes of law or fact that occur after the date hereof even
though such change may affect the legal analysis, a legal conclusion or a
factual confirmation herein.

 

  Very truly yours,       [x1_c100362x190x1.jpg]       George P. McDonald

 

[x1_c100362x184x1.jpg]

 



EXHIBIT 4.4(b)

 

FORM OF OPINION OF SPECIAL COUNSEL
FOR THE PURCHASERS

 

Exhibit 4.4(b)-1

 



 [x1_c100362x192x1.jpg]

 

August 13, 2020

 

To each of the Persons
listed in Annex 1 hereto

 

Re: CURTISS-WRIGHT CORPORATION   CURTISS-WRIGHT CONTROLS, INC.   METAL
IMPROVEMENT COMPANY, LLC   CURTISS-WRIGHT FLOW CONTROL CORPORATION  
CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC   CURTISS-WRIGHT ELECTRO-MECHANICAL
CORPORATION   CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC   $150,000,000 3.10%
Series J Senior Guaranteed Notes due August 13, 2030   $150,000,000 3.20% Series
K Senior Guaranteed Notes due August 13, 2032

 

Ladies and Gentlemen:

 

We have acted as special counsel to each of the Persons named in Annex 1
attached hereto (collectively, the “Purchasers”) in connection with that certain
Note Purchase Agreement, dated August 13, 2020 (the “Note Purchase Agreement”),
by and among CURTISS-WRIGHT CORPORATION, a Delaware corporation (the “Company”),
CURTISS-WRIGHT CONTROLS, INC., a Delaware corporation (“C-W Controls”), METAL
IMPROVEMENT COMPANY, LLC, a Delaware limited liability company (“Metal”),
CURTISS-WRIGHT FLOW CONTROL CORPORATION, a New York corporation (“C-W Flow”),
CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC, a Delaware limited liability company
(“C-W Flow Control Service”), CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION, a
Delaware corporation (“C-W Electro-Mechanical”) and CURTISS-WRIGHT SURFACE
TECHNOLOGIES, LLC, a Delaware limited liability company (“C-W Surface” and
together with the Company, C-W Controls, Metal, C-W Flow, C-W Flow Control
Service and C-W Electro-Mechanical, individually, an “Issuer” and collectively,
the “Issuers”) and each of the purchasers listed in Schedule A attached thereto.
The Note Purchase Agreement provides, among other things, for the issuance and
sale by the Issuers, and the purchase by the Purchasers, of (a) an aggregate
principal amount of $150,000,000 of the Issuers’ 3.10% Series J Senior
Guaranteed Notes due August 13, 2030 and (b) an aggregate principal amount of
$150,000,000 of the Issuers’ 3.20% Series K Senior Guaranteed Notes due August
13, 2032. Capitalized terms used herein and not otherwise defined shall have the
respective meanings given such terms in the Note Purchase Agreement.

 

  Morgan, Lewis & Bockius llp           One State Street       Hartford, CT
06103-3178  [x1_c100362x192x2.jpg] +1.860.240.2700   United States
 [x1_c100362x192x3.jpg] +1.860.240.2701

 



To each of the Persons
listed in Annex 1 hereto
August 13, 2020
Page 2

 

In connection with this opinion, we have examined originals or copies of the
following documents:

 

  (i) the Note Purchase Agreement;         (ii) the Issuers’ 3.10% Series J
Senior Guaranteed Notes due August 13, 2030, each dated the date hereof, in the
form of Exhibit 1.1(a) attached to the Note Purchase Agreement and in the names,
in the principal amounts and with the registration numbers set forth in Schedule
A attached to the Note Purchase Agreement (the “Series J Notes”);         (iii)
the Issuers’ 3.20% Series K Senior Guaranteed Notes due August 13, 2032, each
dated the date hereof, in the form of Exhibit 1.1(b) attached to the Note
Purchase Agreement and in the names, in the principal amounts and with the
registration numbers set forth in Schedule A attached to the Note Purchase
Agreement (the “Series K Notes” and, together with the Series J Notes,
collectively, the “Notes”);         (iv) the Subsidiary Guarantee Agreement,
dated August 13, 2020, made by DY 4, INC., a Delaware corporation (“DYB”) and
Williams Controls Industries, Inc., a Delaware corporation (“Williams”, together
with DY, the “Subsidiary Guarantors”; the Issuers and the Subsidiary Guarantors,
collectively, the “Obligors” and each an “Obligor”) in favor of the Purchasers
and the other holders from time to time of the Notes (as defined therein) (the
“Guaranty Agreement”);         (v) an Officer’s Certificate of the Issuers,
dated the date hereof, certifying as to the matters set forth therein, delivered
pursuant to Section 4.3(a) of the Note Purchase Agreement;         (vi) an
Officer’s Certificate of the Subsidiary Guarantors, dated the date hereof,
certifying as to the matters set forth therein, delivered pursuant to Section
4.3(b) of the Note Purchase Agreement;         (vii) a certificate of the
Secretary of the Issuers, dated the date hereof, certifying as to copies of each
Issuers’ certificate of incorporation, certificate of formation, operating
agreement or by-laws, as applicable (the “Issuers’ Governing Documents”) and
certain resolutions of the board of directors or managers, as applicable, of
each Issuer, delivered pursuant to Section 4.3(c) of the Note Purchase
Agreement;         (viii) a certificate of the Secretary of the Subsidiary
Guarantors, dated the date hereof, certifying as to copies of each Subsidiary
Guarantor’s certificate of incorporation and by-laws (the “Subsidiary
Guarantors’ Governing Documents”) and certain

 



To each of the Persons
listed in Annex 1 hereto
August 13, 2020
Page 3

 

    resolutions of the board of directors of each Subsidiary Guarantor,
delivered pursuant to Section 4.3(d) of the Note Purchase Agreement;        
(ix) the opinion of Paul J. Ferdenzi, general counsel to the Company, dated the
date hereof and delivered pursuant to Section 4.4(a) of the Note Purchase
Agreement;         (x) the opinion of George P. McDonald, associate general
counsel to the Company, dated the date hereof and delivered pursuant to Section
4.4(a) of the Note Purchase Agreement;         (xi) the letter addressed to
Morgan, Lewis & Bockius LLP and the Company from BofA Securities, Inc. and J.P.
Morgan Securities LLC, dated the date hereof, describing the manner of the
offering of the Notes (the “Offeree Letter”); and         (xii) a cross receipt
evidencing (A) receipt of funds by the Issuers and (B) receipt of the Notes by
the Purchasers (the “Cross Receipt”).

 

The Note Purchase Agreement, the Notes, and the Guaranty Agreement are sometimes
referred to herein, collectively, as the “Transaction Documents.” This opinion
is based entirely on our review of the documents listed in the preceding
paragraph and we have made no other documentary review or investigation for
purposes of this opinion. Our opinions are limited to the Transaction Documents
and other agreements specifically identified herein, without regard to any
agreement or other document incorporated by reference in, or attached to a
Transaction Document, or otherwise referenced therein. Based on such
investigation as we have deemed appropriate the opinions referred to in clauses
(ix) and (x) above are satisfactory in form and scope to us, and we believe you
are justified in relying thereon.

 

As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied,
with your permission, entirely upon (1) the representations and warranties of
the Issuers, the Subsidiary Guarantors and the Purchasers set forth in the Note
Purchase Agreement, (2) the correctness of all statements set forth in the
certificates described in clauses (v) through (viii) above, and (3) the Offeree
Letter; and we have assumed, without independent inquiry, the accuracy of those
representations, warranties, certificates and Offeree Letter.

 

We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form,
the legal competence of each individual executing any document at the time of
execution, and that each Person executing such documents (including, without
limitation, the Transaction Documents) validly exists and is in good standing
under the laws of the jurisdiction in which it was organized, had and has the
power and authority to enter into and perform its obligations under the
Transaction Documents under its governing organizational documents, applicable
enterprise legislation and other applicable law, and is

 



To each of the Persons
listed in Annex 1 hereto
August 13, 2020
Page 4

 

qualified to do business and is in good standing under the laws of each
jurisdiction where such qualification is required generally or is necessary in
order for such party to enforce its rights under such documents. We have further
assumed that the Transaction Documents and such other documents have been duly
authorized, executed and delivered by each Person executing such documents and,
as to Persons other than the Obligors, are binding upon and enforceable against,
such Persons. In addition, we have relied upon the Offeree Letter without
independent investigation.

 

For purposes of this opinion, we have made such examination of law as we have
deemed necessary. Except to the extent addressed below in paragraph 5, this
opinion is limited solely to the internal substantive laws of the State of New
York as applied by courts located in the State of New York without regard to
choice of law, and the federal laws of the United States of America (in each
case, except for federal and state tax, energy, utilities, national security,
national emergency, economic emergency, foreign investment and trade,
anti-terrorism, anti-money laundering laws, derivatives, commodities or
antitrust laws, as to which we express no opinion). In any event, this opinion
is limited to the laws, rules and regulations of such jurisdictions as in our
experience are normally applicable to transactions of the type contemplated by
the Transaction Documents. We express no opinion as to the laws of any other
jurisdiction.

 

Our opinion in paragraph 2(a) below is based solely on a review of the Issuers’
Governing Documents and the Subsidiary Guarantors’ Governing Documents and we
have not made any analysis of the internal substantive law of the jurisdiction
of organization of Delaware, including statutes, rules or regulations or any
interpretations thereof by any court, administrative body or other government
authority, and we express no opinion in paragraph 2(a) below as to the internal
substantive law of the Obligors’ jurisdiction of organization.

 

We note that the Transaction Documents contain provisions stating they are to be
governed by the laws of the State of New York (each such provision, a
“Chosen-Law Provision”). Except to the extent addressed below in paragraph 5, no
opinion is given herein as to any Chosen-Law Provision, or otherwise as to the
choice of law or internal substantive rules of law that any court or other
tribunal may apply to the transactions contemplated by the Transaction
Documents. Except as set forth in paragraph 4 below, we express no opinions as
to any securities or “blue sky” laws of any jurisdiction.

 

Our opinion is further subject to the following exceptions, qualifications, and
assumptions, all of which we understand to be acceptable to you:

 

  (a) Except as and to the extent provided in paragraph 2(a) below, we have
assumed without any independent investigation (i) that the execution, delivery
and performance by each of the parties thereto of the Transaction Documents do
not and will not conflict with, or result in a breach of, the terms, conditions
or

 



To each of the Persons
listed in Annex 1 hereto
August 13, 2020

Page 5

 

    provisions of, or result in a violation of, or constitute a default or
require any consent (other than such consents as have been duly obtained) under,
any organizational document other than the Governing Documents of the Issuer
Parties (including, without limitation, applicable corporate charter documents
and by-laws), any order, judgment, arbitration award or stipulation, or any
agreement, to which any of such parties is a party or is subject or by which any
of the properties or assets of any of such parties is bound, (ii) that the
statements regarding delivery and receipt of documents and funds referred to in
the Cross Receipt are true and correct, and (iii) that the Transaction Documents
are valid and binding obligations of each party thereto to the extent that laws
other than those of the State of New York are relevant thereto (other than the
laws of the United States of America, but only to the limited extent the same
may be applicable to the Obligors and relevant to our opinions expressed below).
        (b) The enforcement of any obligations of any Person, whether under any
of the Transaction Documents or otherwise, may be limited by bankruptcy,
insolvency, reorganization, moratorium, marshaling or other laws and rules of
law affecting the enforcement generally of creditors’ rights and remedies
(including such as may deny giving effect to waivers of debtors’ or guarantors’
rights); and we express no opinion as to the status under any fraudulent
conveyance laws or fraudulent transfer laws of any of the obligations of any
Person under the Transaction Documents or otherwise.         (c) We express no
opinion as to the availability of any specific or equitable relief of any kind.
        (d) The enforcement of the rights of any Purchaser or any holder of a
Note may in all cases be subject to an implied duty of good faith and fair
dealing and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity), and will be
subject to a duty to act in a commercially reasonable manner.         (e) We
express no opinion as to the enforceability of any particular provision of any
of the Transaction Documents relating to:

 

(i)        waivers of rights to object to jurisdiction or venue, or consents to
jurisdiction or venue;

 

(ii)       waivers of rights to (or methods of) service of process, or rights to
trial by jury, or other rights or benefits bestowed by operation of law;

 

(iii)      waivers of any applicable defenses, setoffs, recoupments, or
counterclaims;

 



To each of the Persons
listed in Annex 1 hereto
August 13, 2020

Page 6

 

    (iv)      the granting of any power of attorney or of any proxy to any
Person;           (v)       exculpation or exoneration clauses, clauses relating
to rights of indemnity or contribution, and clauses relating to releases or
waivers of unmatured claims or rights;           (vi)      waivers or variations
of legal provisions or rights which are not capable of waiver or variation under
applicable law; or           (vii)     the imposition or collection of interest
on overdue interest or providing for a penalty rate of interest or late charges
on overdue or defaulted obligations, or the payment of any premium, liquidated
damages, or other amount which may be held by any court to be a “penalty” or a
“forfeiture”.         (f) We express no opinion as to the effect of suretyship
defenses, or defenses in the nature thereof, with respect to the obligations of
any guarantor, joint obligor, surety, accommodation party, or other secondary
obligor.         (g) Our opinions in paragraphs 2(b) and 3 below are based
solely on a review of generally applicable laws of the State of New York and the
United States of America and not on any search with respect to, or review of,
any orders, decrees, judgments or other determinations specifically applicable
to the Obligors.         (h) We express no opinion as to the effect of events
occurring, circumstances arising, or changes of law becoming effective or
occurring, after the date hereof on the matters addressed in this opinion
letter, and we assume no responsibility to inform you of additional or changed
facts, or changes in law, of which we may become aware.         (i) We have
assumed without any independent investigation that each party to each
Transaction Document has agreed that the Transaction Document may be
electronically signed, and that any electronic signatures appearing on that
Transaction Document are the same as handwritten signatures for the purposes of
validity, enforceability, and admissibility.         (j) We have assumed that
each Purchaser that receives proceeds of the Notes will receive $2,500,000 or
more.         Based on the foregoing, we are of the following opinions:

 



To each of the Persons
listed in Annex 1 hereto
August 13, 2020

Page 7

 

1. Each of the Transaction Documents to which an Obligor is a party constitutes
a legal, valid and binding obligation of such Obligor, enforceable against such
Obligor in accordance with its respective terms.     2. (a) The execution and
delivery by each Obligor of each Transaction Document to which it is a party and
its performance of its obligations thereunder will not constitute a violation of
the Issuers’ Governing Documents or the Subsidiary Guarantors’ Governing
Documents, as applicable. (b) The execution and delivery by an Obligor of each
Transaction Document to which it is a party, the issuance and sale of the Notes
by the Issuers, and the performance by each Obligor of its respective
obligations under the Transaction Documents to which it is a party will not
constitute a violation of any statute, rule or regulation of the State of New
York or United States federal law.     3. No consents, approvals or
authorizations of Governmental Authorities of the State of New York or the
United States of America are required under the laws of the State of New York or
the United States of America, respectively, (a) on behalf of an Obligor in
connection with its execution and delivery of any of the Transaction Documents
to which it is a party, or (b) on behalf of the Issuers in connection with the
offer, issuance, sale, execution and delivery of the Notes by the Issuers, in
each case on the date hereof.     4. Under the circumstances contemplated by the
Transaction Documents, it is not necessary in connection with either (a) the
offer and sale of the Notes delivered to the Purchasers today or (b) the
issuance and delivery by the Subsidiary Guarantors of the Guaranty Agreement, to
register the offer and sale to the Purchasers today of the Notes or the Guaranty
Agreement under the Securities Act of 1933, as amended, or to qualify an
indenture in respect of the issuance of the Notes under the Trust Indenture Act
of 1939, as amended.     5. Each Chosen-Law Provision is enforceable in
accordance with New York General Obligations Law section 5-1401, as applied by a
New York State court or a federal court sitting in New York and applying New
York choice of law principles.

 

This opinion is delivered solely to the Purchasers and for the benefit of the
Purchasers in connection with the Transaction Documents and may not be relied
upon by the Purchasers for any other purpose or relied upon by any other person
or entity (other than, but subject to our qualification in clause (h) above,
future holders of the Notes acquired in accordance with the terms of the
Transaction Documents) for any reason without our prior written consent.

 

Very truly yours,

 



ANNEX 1

 

AIG Asset Management

2929 Allen Parkway, A36-04
Houston, TX 77019-2155
Attn: Private Placements Compliance

 

The Prudential Insurance Company of America

Prudential Private Placement Investors, L.P.

c/o Prudential Private Capital
1114 Avenue of Americas
30th Floor
New York, NY 10036

 

State Farm Life Insurance Company

State Farm Life and Accident Assurance Company

Investment Dept. E-8

One State Farm Plaza

Bloomington, IL 61710

 

Massachusetts Mutual Life Insurance Company

C.M. Life Insurance Company

c/o Barings LLC
300 South Tryon Street – Suite 2500
Charlotte, NC 28202

 

Teachers Insurance and Annuity Association of America

c/o Nuveen Alternatives Advisors LLC

8500 Andrew Carnegie Blvd
Charlotte, NC 28262

 

SYMETRA INVESTMENT MANAGEMENT COMPANY

308 Farmington Avenue, 3rd Floor
Farmington, CT 06032
Attention: Managing Director, Private Placements

 

The Guardian Life Insurance Company of America

The Guardian Insurance & Annuity Company, Inc.

10 Hudson Yards
New York, NY 10001
Attn: Barry Scheinholtz
Investment Department

 

Annex 1-1

 



American United Life Insurance Company

Attn: Mike Bullock, Securities Department
One American Square, Suite 1017
Post Office Box 368
Indianapolis, IN 46206

 

United of Omaha Life Insurance Company

4 - Investment Management
3300 Mutual of Omaha Plaza
Omaha, NE 68175-1011

 

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

1401 Livingston Lane
Jackson, MS 39213

 

USAA Life Insurance Company

USAA Life Insurance Company of New York

c/o BlackRock Financial Management, Inc.
40 East 52nd Street

New York, NY 10022

 

Annex 1-2

 



EXHIBIT 4.11

 

FORM OF SIDE LETTER

 

Exhibit 4.11-1

 



Execution Version

 

August 13, 2020

 

CURTISS-WRIGHT CORPORATION

CURTISS-WRIGHT CONTROLS, INC.

METAL IMPROVEMENT COMPANY, LLC

CURTISS-WRIGHT FLOW CONTROL CORPORATION

CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC

CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION

CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

130 Harbour Place Drive, Suite 300

Davidson, NC 28036

 

Dear Ladies and Gentlemen:

 

Reference is made to that certain Note Purchase Agreement dated as of August 13,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Note Agreement”) among Curtiss-Wright Corporation, Curtiss-Wright Controls,
Inc., Metal Improvement Company, LLC, Curtiss-Wright Flow Control Corporation,
Curtiss-Wright Flow Control Service, LLC, Curtiss-Wright Electro-Mechanical
Corporation and Curtiss-Wright Surface Technologies, LLC (collectively, the
“Issuers”) and each of the Purchasers party thereto. Unless otherwise defined,
capitalized terms used in this letter have the meanings described in the Note
Agreement.

 

Each of the Issuers acknowledges and agrees that no Foreign Subsidiary will
become a Designated Borrower (as defined as of the date hereof in that certain
Fourth Amended and Restated Credit Agreement, dated as of October 17, 2018, by
and among the Company, certain of its Subsidiaries, Bank of America, N.A. as
Administrative Agent, Swing Line Lender and L/C Issuer, and certain other
lenders party thereto, the “Bank of America Credit Agreement”) under the Bank of
America Credit Agreement after the date hereof until the expiration date of the
Bank of America Credit Agreement and any increases, refinancings and
replacements thereof. If Issuers are required or need to add any Designated
Borrowers to the Bank of America Credit Agreement, any such Designated Borrower
will not borrow under the Bank of America Credit Agreement without the prior
written consent of the holders of the Notes. Each of the parties hereto
acknowledges and agrees that the failure by the Issuers to comply with the terms
of this letter shall constitute an Event of Default and provide the holders of
the Notes with all of the rights and remedies under the Note Agreement, and at
law.

 

This letter shall be construed and enforced in accordance with, and the rights
of the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such state that would require the
application of the laws of a jurisdiction other than such state.

 



Please confirm your agreement to the foregoing by signing this letter in the
place provided.

 

Very truly yours,

 

AMERICAN GENERAL LIFE INSURANCE COMPANY

By: AIG Asset Management (U.S.), LLC, as Investment Adviser       By:          
    Name: Craig Moody   Title: Vice President

 

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

By: AIG Asset Management (U.S.), LLC, as Investment Adviser       By:          
    Name: Craig Moody   Title: Vice President

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 



THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By:        Name:  Ashley Dexter   Title:    Second Vice President

 

PENSIONSKASSE DES BUNDES PUBLICA

By: PGIM Private Capital Limited, as Investment Manager         By:         
Name:     Title:   Director

 

HEALTH OPTIONS, INC.

By: PGIM Private Placement Investors, L.P.
(as Investment Advisor)     By: PGIM Private Placement Investors, Inc.
(as its General Partner)

 

  By:        Name:   Ashley Dexter   Title:   Vice President

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 



THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By:       Name:  Ashley Dexter   Title:    Second Vice President

 

PENSIONSKASSE DES BUNDES PUBLICA

By: PGIM Private Capital Limited, as Investment Manager   By:           Name:
Edward Jolly     Title:   Director

 

HEALTH OPTIONS, INC.

By: PGIM Private Placement Investors, L.P.
(as Investment Advisor)       By: PGIM Private Placement Investors, Inc.
(as its General Partner)         By:          Name: Ashley Dexter       Title:
  Vice President

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 



STATE FARM LIFE INSURANCE COMPANY

 

By:      Name: Jeffrey Attwood Title:   Investment Professional

 

By:      Name: Rebekah L. Holt Title:   Investment Professional

 

STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY

 

By:      Name: Jeffrey Attwood Title:    Investment Professional

 

By:      Name: Rebekah L. Holt Title:   Investment Professional

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 



MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: Barings LLC as Investment Adviser             By:        Name: Elisabeth A.
Perenick     Title:   Managing Director  

 

C.M. LIFE INSURANCE COMPANY



By: Barings LLC as Investment Adviser             By:        Name: Elisabeth A.
Perenick     Title:   Managing Director  

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 



TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

By: Nuveen Alternatives Advisors LLC, its investment manager           By:
           Name: Ho Young Lee     Title:   Managing Director  

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 



SYMETRA LIFE INSURANCE COMPANY

 

By:       Name: Yvonne Guajardo Title:   Vice President and Managing Director

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 



THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

By:      Name: Barry Scheinholtz Title:   Managing Director

 

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

 



By:      Name: Barry Scheinholtz Title:   Managing Director

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 



SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

 

By:        Name:  David Divine   Title:    Director – Securities Management  

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 





UNITED OF OMAHA LIFE INSURANCE COMPANY

 

By:           Name: Lee Martin   Title:   Vice President  

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 



AMERICAN UNITED LIFE INSURANCE COMPANY

 

By:      Name: Dave Weisenburger Title: Vice President, Fixed Income Securities

 

UNITED FARM FAMILY LIFE INSURANCE COMPANY

By: American United Life Insurance Company Its: Agent

 



By:     Name: Dave Weisenburger Title: Vice President, Fixed Income Securities

 

THE STATE LIFE INSURANCE COMPANY

By: American United Life Insurance Company Its: Agent

 



By:     Name: Dave Weisenburger Title: Vice President, Fixed Income Securities

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 



USAA LIFE INSURANCE COMPANY

By: BlackRock Financial Management, Inc., as investment manager           By:  
    Name: AnnMarie Smith     Title: Authorized Signatory  

 

USAA LIFE INSURANCE COMPANY OF NEW YORK



By: BlackRock Financial Management, Inc., as investment manager           By:  
    Name: AnnMarie Smith     Title: Authorized Signatory  

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 



We confirm the understanding set forth
in the foregoing letter:

 

CURTISS-WRIGHT CORPORATION

CURTISS-WRIGHT CONTROLS, INC.

METAL IMPROVEMENT COMPANY, LLC

CURTISS-WRIGHT FLOW CONTROL CORPORATION

CURTISS-WRIGHT FLOW CONTROL SERVICE, LLC

CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION

CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC

 

By:  [x1_c100362x215x1.jpg]   Name: Harry Jakubowitz Title:    Vice President &
Treasurer

 

(Signature Page to Curtiss-Wright Corporation, et al Side Letter)

 